Exhibit 10.39

AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF DECEMBER 31, 2007
KMG CHEMICALS, INC.,
KMG-BERNUTH, INC., and
KMG ELECTRONIC CHEMICALS, INC.,
AS BORROWERS,
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS AGENT AND COLLATERAL AGENT,
and
THE LENDERS IDENTIFIED HEREIN

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
Article I
    1  
1. DEFINITIONS AND GENERAL PROVISIONS
    1  
1.1 Intercreditor Agreement
    1  
1.2 Defined Terms
    2  
1.3 Accounting Terms
    35  
1.4 UCC Terms
    35  
1.5 Construction of Terms
    35  
1.6 Computation of Time Periods
    35  
1.7 Computation of ABR Margin, LIBOR Margin, Unused Fee Percentage and Financial
Covenants
    36  
1.8 Reference to Borrowers and Borrower Parties
    36  
1.9 Reference to Lenders and Lender Parties
    36  
1.10 Joint and Several Liability of Borrowers
    37  
1.11 Lender Party Swap Documents
    39  
1.12 Lien Granted For Lender Party Swap Obligations
    39  
Article II
    39  
2. THE REVOLVING LOAN
    39  
2.1 General Terms
    39  
2.2 Disbursement of the Revolving Loan
    40  
2.3 The Revolving Notes
    40  
2.4 Interest Rate
    40  
2.5 Payments of Principal and Interest
    41  
2.6 Use of Proceeds of Revolving Loan
    41  
Article III
    42  
3. THE SWING LINE LOAN
    42  
3.1 General Terms
    42  
3.2 Disbursement of the Swing Line Loan
    42  
3.3 The Swing Line Note
    43  
3.4 Interest Rate
    43  
3.5 Payments of Principal and Interest
    43  
3.6 Use of Proceeds of Swing Line Loan
    44  
3.7 Failure to Purchase Pro Rata Share of Swing Line Loan Advances
    44  
Article IV
    44  
4. LETTERS OF CREDIT
    44  
4.1 Issuance of Letters of Credit
    44  
4.2 Reimbursement and Other Payments
    44  
4.3 Additional Remedies
    45  
4.4 No Liability of Issuing Lender
    46  
4.5 Indemnification
    46  
4.6 Pro Rata Participation, Drawing and Reimbursement With Respect to Letters of
Credit
    46  
4.7 Failure to Purchase Pro Rata Share of Letter of Credit Advances
    47  
4.8 Letter of Credit Reports
    47  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Article V
    47  
5. THE TERM LOAN
    47  
5.1 General Terms
    47  
5.2 The Term Notes
    47  
5.3 Interest Rate
    48  
5.4 Payments of Principal and Interest
    48  
5.5 Use of Proceeds of Term Loan
    49  
Article VI
    49  
6. PAYMENTS, ADDITIONAL COSTS, ETC.
    49  
6.1 Payment to Agent
    49  
6.2 Late Payments
    49  
6.3 Prepayment
    49  
6.4 Default Rate
    50  
6.5 No Setoff or Deduction
    50  
6.6 Payment on Non-Business Day; Payment Computations
    50  
6.7 Indemnification
    51  
6.8 360-Day Year
    51  
6.9 No Requirement to Actually Obtain Funds
    51  
6.10 Usury Limitation
    51  
6.11 Ratable Sharing
    51  
Article VII
    52  
7. CONDITIONS PRECEDENT
    52  
7.1 Documents Required for the Closing
    52  
7.2 Certain Events Required for Closing and for all Advances
    54  
7.3 Legal Matters
    55  
7.4 Election to Make Advances Prior to Satisfaction of Conditions Precedent
    55  
Article VIII
    56  
8. COLLATERAL SECURITY
    56  
8.1 Grant of Lien
    56  
8.2 Maintenance of Lien
    56  
Article IX
    56  
9. REPRESENTATIONS AND WARRANTIES
    56  
9.1 Existence
    57  
9.2 Authority
    57  
9.3 Equity Owners and Equity Agreements
    57  
9.4 Name
    57  
9.5 Material Contracts
    57  
9.6 Consents or Approvals
    57  
9.7 Violations or Actions Pending
    58  
9.8 Affiliates
    58  
9.9 Existing Indebtedness
    58  
9.10 Defaults Under Material Contracts
    58  
9.11 Tax Returns
    58  
9.12 Financial Statements
    59  
9.13 Good and Marketable Title
    59  
9.14 Real Property Locations
    59  
9.15 Solvency
    59  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
9.16 ERISA
    59  
9.17 Priority of Liens
    59  
9.18 Patents, Copyrights, Etc.
    59  
9.19 Accuracy of Documents
    60  
9.20 Environmental Matters
    60  
9.21 Condemnation
    60  
9.22 Assigned Agreements
    60  
9.23 Full Disclosure
    60  
9.24 Regulated Industries
    61  
9.25 Insurance
    61  
9.26 Anti-Terrorism Laws
    61  
9.27 Securities Laws
    62  
9.28 Continuing Effectiveness
    62  
Article X
    62  
10. BORROWER’S COVENANTS
    62  
10.1 Affirmative Covenants
    62  
10.2 Negative Covenants
    66  
10.3 Financial Covenants
    68  
10.4 Insurance and Insurance Proceeds
    69  
10.5 Borrower’s General Covenants and Agreements Pertaining to the Collateral
    70  
10.6 Collection of Accounts; Segregation of Proceeds, Etc.
    72  
10.7 Collection Methods
    72  
10.8 Verification of Accounts
    72  
10.9 Notice Regarding Disputed Accounts
    72  
10.10 Records, Schedules and Assignments
    72  
10.11 Visitation
    72  
10.12 Use of Tangible Property
    73  
10.13 Collateral Evidenced by Instruments or Documents
    73  
10.14 Maintaining Bank Accounts
    73  
10.15 Filing Fees and Taxes
    74  
10.16 Assigned Agreements
    74  
10.17 Air Products APA Documents
    74  
10.18 Underlying Documentation
    74  
10.19 Further Assurances
    74  
10.20 Post-Closing Matters
    74  
Article XI
    75  
11. DEFAULT
    75  
11.1 Events of Default
    75  
11.2 No Advances After Default
    77  
11.3 Acceleration
    78  
11.4 General Remedies
    78  
11.5 Agent’s Additional Rights and Remedies
    78  
11.6 Right of Set-Off
    81  
11.7 No Limitation on Rights and Remedies
    81  
11.8 Repossession of the Collateral; Care and Custody of the Collateral, Etc.
    82  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
11.9 Application of Proceeds
    82  
11.10 Attorney-in-Fact
    83  
11.11 Default Costs
    84  
Article XII
    84  
12. THE AGENT
    84  
12.1 Authorization and Action
    84  
12.2 Agent’s Notices, Etc.
    86  
12.3 Agent’s Reliance, Etc.
    86  
12.4 No Reliance on Agent’s Customer Identification Program
    87  
12.5 Wachovia and Affiliates
    87  
12.6 Lender Credit Decision
    87  
12.7 Indemnification
    87  
12.8 Successor Agent
    88  
12.9 No Third Party Beneficiary
    88  
Article XIII
    89  
13. MISCELLANEOUS
    89  
13.1 Termination of Collateral Agent’s Lien
    89  
13.2 Construction
    89  
13.3 Indemnity
    90  
13.4 Lender Party’s Consent
    90  
13.5 Enforcement and Waiver by Lender Party
    90  
13.6 No Representation, Assumption, or Duty
    90  
13.7 Expenses of Lender Parties
    90  
13.8 Attorneys’ Fees
    91  
13.9 Exclusiveness
    91  
13.10 WAIVER OF PUNITIVE DAMAGES
    91  
13.11 Waiver and Release by Borrower
    91  
13.12 Limitation on Waiver of Notice, Etc.
    91  
13.13 Additional Costs
    92  
13.14 Illegality and Impossibility
    92  
13.15 Assignments and Participations
    92  
13.16 Binding Effect, Assignment
    95  
13.17 Entire Agreement, Amendments
    95  
13.18 Severability
    95  
13.19 Headings
    95  
13.20 Counterparts
    95  
13.21 Seal
    95  
Article XIV
    95  
14. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES
    95  
14.1 Notices
    95  
14.2 Governing Law
    97  
14.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.
    97  

 

iv



--------------------------------------------------------------------------------



 



         
EXHIBIT A FORM OF ASSIGNMENT AND ACCEPTANCE
       
EXHIBIT B FORM OF COLLATERAL REPORT
       
EXHIBIT C FORM OF COMPLIANCE CERTIFICATE
       
EXHIBIT D LENDERS’ CREDIT PERCENTAGES
       
EXHIBIT E FORM OF NOTICE OF BORROWING
       
EXHIBIT F FORM OF NOTICE OF CONVERSION/CONTINUATION
       
EXHIBIT G FORM OF NOTICE OF FUNDING
       
EXHIBIT H PERMITTED LIENS
       
SCHEDULE 7.2(F) LITIGATION
       
SCHEDULE 9.3 LIST OF EQUITY OWNERS
       
SCHEDULE 9.4 LIST OF NAMES USED BY BORROWERS AND PERSONS ACQUIRED IN LAST SIX
YEARS
       
SCHEDULE 9.5 MATERIAL CONTRACTS
       
SCHEDULE 9.8 AFFILIATES
       
SCHEDULE 9.14 LISTING OF REAL PROPERTY
       
SCHEDULE 9.18 INTELLECTUAL PROPERTY
       
SCHEDULE 9.20 ENVIRONMENTAL MATTERS
       
SCHEDULE 10.3(E) LISTING OF AGREEMENTS CURRENTLY IN EFFECT WITH AFFILIATES AND
PERMITTED POST-CLOSING
       
SCHEDULE 10.20 POST-CLOSING MATTERS
       

 

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 31, 2007, is made by and among KMG CHEMICALS, INC., a Texas corporation
(“KMG Chemicals”), KMG-BERNUTH, INC., a Delaware corporation (“KMG-Bernuth”),
KMG ELECTRONIC CHEMICALS, INC., a Texas corporation (“KMG ECI”) (KMG Chemicals,
KMG-Bernuth and KMG ECI hereinafter referred to as the “Borrowers”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as Agent (the
“Agent”) and as Collateral Agent (the “Collateral Agent”), those lenders
executing this Agreement as Lenders, and such other lenders as may become a
party hereto (collectively, the “Lenders”). As used herein, capitalized words
and phrases shall have the meanings ascribed thereto in Section 1.2 of this
Agreement.
W I T N E S S E T H:
WHEREAS, pursuant to the Existing Credit Agreement, Wachovia has previously
extended certain credit to KMG Chemicals and KMG-Bernuth; and
WHEREAS, Borrowers have requested that Lenders extend and continue to extend
certain credit to Borrowers, and Lenders are willing to do so on the condition
that, among other things, Borrowers amend and restate the terms of the Existing
Credit Agreement pursuant to this Agreement; and
WHEREAS, subject to the terms and conditions of this Agreement, Lenders have
agreed to extend to Borrowers (i) a revolving loan of up to $35,000,000.00 (with
a sub-limit for standby/trade letters of credit in the amount of $10,000,000.00
and a sub-limit for a swing line loan of up to $5,000,000.00); and (ii) a term
loan of up to $35,000,000.00.
NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree that the Existing
Credit Agreement is hereby amended in its entirety as follows:
ARTICLE I
1. DEFINITIONS AND GENERAL PROVISIONS.
1.1 Intercreditor Agreement. Lender Parties acknowledge that concurrently with
the execution of this Agreement, Agent is entering into the Intercreditor
Agreement which provides for, among other things, the Agent acting as Collateral
Agent under the Intercreditor Agreement, and agree that by virtue of their
execution of this Agreement, Lender Parties authorize Agent to enter into the
Intercreditor Agreement. Lender Parties agree that so long as the Intercreditor
Agreement remains in effect, any reference herein or in any other Loan Document
to the Collateral Agent shall mean Agent acting in its capacity as Collateral
Agent, and upon termination of the Intercreditor Agreement, any reference herein
or in any other Loan Document to Collateral Agent shall mean Agent hereunder.

 

 



--------------------------------------------------------------------------------



 



1.2 Defined Terms. As used herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):
“ABR Rate Borrowing” means a borrowing bearing interest based at a rate
determined by reference to the ABR Rate.
“ABR Rate” means the higher of (i) the rate of interest publicly announced by
Wachovia as its “prime rate”, subject to each increase or decrease in such prime
rate, effective as of the first day of the month after any such change occurs,
or (ii) the federal funds effective rate from time to time plus one-half of one
percent (0.50%).
“ABR Margin” means (i) until the delivery of the first Compliance Certificate
required hereunder and the adjustment of the ABR Margin as provided herein, zero
percent (0.00%), and (ii) thereafter, a percentage based upon the ratio of
Funded Debt to EBITDA of the Borrower Consolidated Group, as follows:

          Ratio of Funded Debt to EBITDA   ABR Margin  
 
       
Equal to or greater than 3.0 to 1.0
    0.75 %
Equal to or greater than 2.5 to 1.0, but less than 3.0 to 1.0
    0.50 %
Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0
    0.25 %
Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0
    0.00 %
Less than 1.5 to 1.0
    -0.25 %

“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (i) any going business, or all or substantially all
of the assets of any Person, whether through purchase, merger or otherwise; or
(ii) Equity Interests of any Person of five percent (5%) or more of the Equity
Interests or Voting Power of such Person.
“Adjusted ABR Rate” means an interest rate equal to the sum of (i) the ABR Rate,
plus (ii) the ABR Margin.
“Adjusted LIBOR Market Index Rate” means an interest rate equal to the sum of
(i) the LIBOR Market Index Rate, plus (ii) the LIBOR Margin.
“Adjusted LIBOR Rate” means, for each respective LIBOR Rate Interest Period, an
interest rate equal to the sum of (i) the applicable LIBOR Rate, plus (ii) the
LIBOR Margin.
“Advance” means each loan of money or credit made or extended to or for the
benefit of Borrower by any Lender Party pursuant to this Agreement.
“Affiliate” means, with respect to any applicable Person, (a) any officers or
directors of such Person, (b) any Subsidiary of such Person, or (c) any other
Person that has a relationship with the applicable Person whereby either of such
Persons directly or indirectly controls or is controlled by or is under common
control with the other of such Persons. The term “control” means the possession,
directly or indirectly, of the power, whether or not exercised, to direct or
cause the direction of the management or policies of any Person, whether through
ownership of voting securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------



 



“Agent” means Wachovia, in its capacity as Agent hereunder, its successors and
assigns, and unless the context may clearly require to the contrary, any
reference to “Agent” in any Loan Document shall mean the Agent in its capacity
as the Agent for the Lenders.
“Agent’s Account” means the account of Agent as established pursuant to the
terms of this Agreement.
“Agreement” means this Amended and Restated Credit Agreement, as amended or
supplemented from time to time.
“Air Products APA” means that certain Asset Purchase Agreement dated as of
October 19, 2007 by and between Air Products and Chemicals, Inc. and KMG
Chemicals.
“Air Products APA Documents” means the Air Products APA and the other documents
and instruments executed by or in favor of any Member of the Borrower
Consolidated Group in connection therewith.
“ALTA” means the American Land Title Association.
“Amortization Expense” means the amortization expense of an applicable Person
for the applicable period (to the extent included in the computation of Net
Income), according to Generally Accepted Accounting Principles.
“Annualized Rolling Period” means the period from the date one year prior to the
applicable date through the applicable date.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
“Asset Disposition” means any sale, assignment, transfer or other disposition of
any assets, business units or other properties (including any interests in
property or securities), excluding (i) sales of Inventory in the Ordinary Course
of Business, and (ii) the sale or exchange of used or obsolete Equipment to the
extent (x) the proceeds of such sale are applied towards, or such Equipment is
exchanged for, similar replacement Equipment, or (y) such Equipment is no longer
useful for the operations in the Ordinary Course of Business.
“Assigned Agreements” means all leases, contracts, agreements, Documents,
Instruments and Chattel Paper included in the Collateral.
“Assigned Leases” means all leases presently existing or hereafter made, whether
written or verbal, or any letting of, or agreement for the use or occupancy of,
any part of the Mortgaged Property, and each modification, extension, renewal
and guarantee thereof, including the Rents.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by Agent, in accordance with
Section 13.15 and in substantially the form of Exhibit “A” hereto.

 

3



--------------------------------------------------------------------------------



 



“Assignment of Claims Act” means the Assignment of Claims Act, as amended (31
U.S.C. Sections 3727 et. seq. and 41 U.S.C. Sections 15 et. seq.).
“Attorneys’ Fees” means attorneys’ fees actually incurred at ordinary and
customary rates.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time.
“Bankruptcy Law” means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and “Bankruptcy” means the commencement
of any case or other action for relief under Bankruptcy Law.
“Borrower Consolidated Group” means Borrowers, KMEX, KMG Italia, and any other
Person who becomes a Borrower hereunder (each referred to singularly as a
“Member of the Borrower Consolidated Group”).
“Borrower Parties” means Borrowers and any other Person that hereafter becomes a
party to this Agreement, any other Loan Document or any Lender Party Swap
Document, and which Person is responsible in whole or in part for any of the
Credit Agreement Obligations.
“Borrowers” means KMG Chemicals, KMG-Bernuth and KMG ECI.
“Borrower’s Interest” means all right, title and interest of Borrower of
whatever kind, nature or description.
“Borrower’s Representatives” means the president, chief executive officer, chief
financial officer, and controller of Borrower, and any other Person designated
by Borrower as Borrower’s Representatives under this Agreement.
“Borrowing” means any ABR Rate Borrowing, LIBOR Market Index Rate Borrowing, or
LIBOR Rate Borrowing.
“Borrowing Base” means, at any time, the amount computed on the Collateral
Report most recently delivered to, and accepted by, Bank in accordance with this
Agreement and equal to the aggregate of:
(A) eighty percent (80%) of Eligible Accounts, plus
(B) fifty percent (50%) of Eligible Inventory (but not more than
$18,000,000.00).
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in Charlotte, North Carolina or New York, New York;
provided that in the case of LIBOR Rate Borrowings such day is also a day on
which dealings between banks are carried on in U.S. dollar deposits in the
London interbank market.
“Capital Expenditures” means the sum of (i) all expenditures made by a Person,
directly or indirectly for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefore or additions
thereto, that should be, in accordance with Generally Accepted Accounting
Principles, reflected as additions to property, plant or equipment on a balance
sheet of such Person or which have a useful life of more than one year plus
(ii) the aggregate principal amount of all Indebtedness (including Capitalized
Leases) assumed or incurred in connection with any such expenditures.

 

4



--------------------------------------------------------------------------------



 



“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with Generally Accepted Accounting
Principles.
“Cash Collateral Account” means the special cash collateral account established
pursuant to Section 4.3 of this Agreement.
“Cash Management Agreement” means any and all cash management or similar
agreements entered into or in effect between Borrower and an applicable Lender
(and approved by Agent) during the term of this Agreement.
“Casualty or Condemnation Event” means, with respect to any property of any
Member of the Borrower Consolidated Group, any loss of, damage to or
condemnation or other taking of, such property for which any Member of the
Borrower Consolidated Group is entitled to receive, or receives, insurance
proceeds, condemnation proceeds or other similar proceeds or awards.
“Change in Control” means an event or series of events by which (A) (i) any
Person or group of Persons acting in concert or other group shall, as a result
of a tender or exchange offer, open market purchases, privately negotiated
purchases or otherwise, have become, after the date hereof, the “beneficial
owner” (within the meaning of such term under Rule 13d-3 under the Exchange Act)
of Equity Interests of Borrower representing Voting Power having the right to
elect at least 50% of the members of the Governing Body of Borrower; or (ii) the
Governing Body of KMG Chemicals shall cease to consist of a majority of the
individuals who constituted the Governing Body of KMG Chemicals as of the date
hereof or who shall have become a member thereof subsequent to the date hereof
after having been nominated, or otherwise approved in writing, by at least a
majority of individuals who constitute the Governing Body of KMG Chemicals as of
the date hereof; or (B) Borrower shall cease to own at least 99% of the Equity
Interests and Voting Power of KMEX and KMG Italia.
“Closing” means the time and place of actual execution and delivery of this
Agreement, the Notes, and except as waived by Agent, the other documents,
instruments, and things required by Section 7.1 hereof.
“Closing Balance Sheet” means an unaudited balance sheet of the Borrower
Consolidated Group dated as of the time immediately following the Closing, such
balance sheet to be calculated based upon the most recent financial statements
available to the Borrower, but on a pro-forma basis after taking into account
the transactions that are to occur on the date of Closing.
“Closing Certificates” means certificates of even date herewith, signed by a
duly authorized representative of each Borrower.

 

5



--------------------------------------------------------------------------------



 



“Collateral” means all of the assets of Borrowers of every kind, nature and
description, wherever located, whether now owned or hereafter acquired (other
than the Excluded Collateral and interests in any Lender Party Swap Documents),
and including the following:
(A) All amounts that may be owing from time to time by any Lender Party to
Borrower in any capacity, including, without limitation, any balance or share
belonging to Borrower, of any Deposit Accounts or other account with any Lender
Party;
(B) The Pledged Collateral;
(C) The Mortgaged Property and the Mortgaged Property Documents;
(D) All of Borrowers’ assets which are or may be subject to Article 9 of the
Uniform Commercial Code, together with all replacements therefore, additions and
accessions thereto, and proceeds (including, but without limitation, insurance
proceeds) and products thereof, including, without limitation, the following:
(1) Accounts;
(2) Chattel Paper;
(3) Commercial Tort Claims;
(4) Deposit Accounts;
(5) Documents;
(6) Equipment;
(7) General Intangibles;
(8) Goods;
(9) Instruments;
(10) Intellectual Property Rights;
(11) Inventory;
(12) Investment Property;
(13) Letter-of-Credit Rights;
(14) Payment Intangibles;
(15) Software;
(16) Supporting Obligations;
(17) Rights as seller of Goods and rights to returned or repossessed Goods;

 

6



--------------------------------------------------------------------------------



 



(18) All existing and future leases and use agreements of personal property
entered into by Borrower as lessor with other Persons as lessees, including
without limitation the right to receive and collect all rentals and other
monies, including security deposits, at any time payable under such leases and
agreements;
(19) Any existing and future leases and use agreements of personal property
entered into by Borrower as lessee with other Persons as lessors, including
without limitation the leasehold interest of Borrower in such property, and all
options to purchase such property or to extend any such lease or agreement;
(20) Fixtures;
(21) All moneys of Borrower and all bank accounts, deposit accounts, lock boxes
and other accounts in which such moneys may at any time be on deposit or held
and all investments or securities in which such moneys may at any time be
invested and all certificates, instruments and documents from time to time
representing or evidencing any of the same;
(22) All claims of Borrower in any pending litigation and/or claims for any
insurance proceeds;
(23) All Records pertaining to any of the Collateral;
(E) Any and all other assets of any Borrower Party of any kind, nature, or
description and which are intended to serve as collateral for the Loans under
any one or more of the Security Documents; and
(F) All interest, dividends, Proceeds, products, rents, royalties, issues and
profits of any of the property described above, including, without limitation,
all monies due and to become due with respect to such property, together with
all right to receive the same, and all notes, certificates of deposit, checks
and other instruments and property from time to time delivered to or otherwise
possessed by Lender Party for or on behalf of Borrower Party in substitution for
or in addition to any of said property.
“Collateral Agent” means Wachovia, in its capacity as Collateral Agent under the
Intercreditor Agreement, its successors and assigns, and unless the context may
clearly require to the contrary, any reference to “Collateral Agent” in any Loan
Document shall mean the Collateral Agent in its capacity as the Collateral
Agent.
“Collateral Agent’s Lien” means the Liens granted to Collateral Agent by any
Borrower Party pursuant to this Agreement and the other Security Documents.
“Collateral Report” means a fully completed and duly executed Collateral Report
and Borrowing Base Certificate delivered by Borrowers to Agent and in the form
attached hereto as Exhibit “B”.
“Commitments” means the Revolving Loan Commitment, the Swing Line Loan
Commitment, the Term Loan Commitment, and the Letter of Credit Commitment.

 

7



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a fully completed and duly executed certificate
delivered by Borrowers to Agent and in the form attached hereto as Exhibit “C”.
“Consolidated Basis” means the consolidation of the assets, liabilities, income
and losses, as applicable, of the Borrower Consolidated Group; provided,
however, that there shall be excluded:
(A) KMEX if (i) the gross revenues of KMEX arising from sales to any Person
other than Borrowers for the trailing twelve (12) months exceeds $2,000,000.00,
or (ii) the Equity Owner’s Equity, as reflected on KMEX’s balance sheet, is more
than $5,000,000.00; and
(B) KMG Italia if (i) the EBIDA of KMG Italia exceeds 15% of the EBIDA of the
Borrower Consolidated Group (including KMG Italia), or (ii) the Tangible Net
Worth of KMG Italia exceeds 15% of the Tangible Net Worth of the Borrower
Consolidated Group (including KMG Italia).
“Credit Agreement Obligations” means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Lender Party under the
Loan Documents or any Lender Party Swap Documents of every kind and description
whatsoever, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter incurred, contracted or arising, or acquired by any
Lender Party from any source, joint or several, liquidated or unliquidated,
regardless of how they arise or by what agreement or instrument they may be
evidenced or whether they are evidenced by any agreement or instrument, and
whether incurred as maker, endorser, surety, guarantor, general partner, drawer,
tort-feasor, indemnitor, account party with respect to a letter of credit or
otherwise, and arising out of or incurred in connection with the Loans (but
specifically excluding the Prudential Obligations), and any and all extensions
and renewals of any of the same, including but not limited to the obligation:
(A) To pay the principal of and interest on the Notes in accordance with the
respective terms thereof or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefore;
(B) To pay, repay or reimburse the Lender Parties for all amounts owing
hereunder or under any of the other Loan Documents, including the Reimbursement
Obligation and all Indemnified Losses and Default Costs;
(C) To pay, repay or reimburse to Lender Parties the Lender Party Swap
Obligations; and
(D) To reimburse Lender Parties, on demand, for all of Lender Parties’ expenses
and costs, including Attorneys’ Fees and expenses of Lender Parties’ counsel, in
connection with the preparation, administration, amendment, modification, or
enforcement of this Agreement and the other Loan Documents, including, without
limitation, any proceeding brought or threatened to enforce payment of any of
the obligations referred to in the foregoing paragraphs (A), (B) and (C).

 

8



--------------------------------------------------------------------------------



 



“Credit Percentage” means, with respect to each Lender, a percentage based on a
fraction, the numerator of which shall be the aggregate principal amount of
Revolving Loan Advances and Term Loan Advances outstanding at a particular time
and owing to such Lender at such time, and the denominator of which shall be the
aggregate principal amount of all Revolving Loan Advances and Term Loan Advances
outstanding at such time and owing to all the Lenders at such time; provided
that in calculating such percentage, the aggregate principal amount of Swing
Line Loan Advances owing to the Swing Line Lender, the Available Amount of the
Letters of Credit, and the aggregate amount of Letter of Credit Advances owing
to Issuing Lender shall, at such time, be considered to be owed to the Revolving
Loan Lenders that purchase (or are obligated to purchase) Swing Line Loan
Advances and Letter of Credit Advances from the Swing Line Lender and Issuing
Lender under the terms of this Agreement (the Credit Percentages of the Lenders
as of the date hereof being as set forth on the attached Exhibit “D”).
“Current Maturities of Long-Term Indebtedness” means all payments in respect of
Long-Term Indebtedness that are required to be made within one year from the
date of determination, whether or not the obligation to make such payments would
constitute a current Liability of the applicable Person under Generally Accepted
Accounting Principles, excluding, however, any such payment required to be made
on the ultimate maturity date of such Indebtedness.
“Default” means the occurrence of an event described in Section 11.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.
“Default Costs” means all Indemnified Losses incurred by any Lender Party by
reason of a Default.
“Defaulting Lender” means any Lender that has failed to make any Advance or
purchase its Pro Rata Share of any Swing Line Loan Advance or Letter of Credit
Advance as and when required under the terms of this Agreement.
“Default Rate” means a variable per annum rate of interest equal to the lesser
of (1) two percent (2%) in excess of the highest Interest Rate otherwise payable
on any Loan hereunder, or (2) the maximum rate allowed by applicable Laws.
“Deposit Accounts” means all bank accounts and other deposit accounts and lock
boxes included in the Collateral or established for the benefit of any Lender
Party pursuant to the terms of any of the Loan Documents.
“Depreciation Expense” means the depreciation expense of an applicable Person
for the applicable period (to the extent included in the computation of Net
Income), according to Generally Accepted Accounting Principles.
“Dividends” means dividends and other distributions to the Equity Owners of any
applicable Person on account of owing an Equity Interest.
“EBIDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) Interest Expense, Amortization
Expense, Depreciation Expense and all other non-cash charges, all determined in
accordance with Generally Accepted Accounting Principles.

 

9



--------------------------------------------------------------------------------



 



“EBITDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) Interest Expense, Income Tax
Expense, Amortization Expense, Depreciation Expense and all other non-cash
charges, all determined in accordance with Generally Accepted Accounting
Principles.
“Eligible Account” means, at any time, an Account of Borrower that conforms and
continues to conform to the following conditions:
(A) The Account is part of the Collateral and Collateral Agent’s Lien has been
perfected in accordance with applicable Laws;
(B) All representations and warranties of Borrower contained in the Loan
Documents with respect to such Account are true and correct in all material
respects;
(C) The Account arose from a bona fide outright sale of Goods by Borrower or
from services performed by Borrower in the Ordinary Course of Business, and such
Goods have been shipped to the appropriate Account Debtor or its designees (or
the sale has otherwise been consummated), or the services have been fully
performed for the appropriate Account Debtor;
(D) The Account is based upon an enforceable order or contract, written or oral,
for Goods shipped or held for services performed and the same were shipped,
held, or performed in accordance with such order or contract;
(E) The title of Borrower to the Account is absolute and is not subject to any
Lien except Collateral Agent’s Lien;
(F) The amount shown on the books of Borrower and on any invoice or statement
delivered to Agent is owing to Borrower, less any partial payment that has been
made thereon by any Person;
(G) The Account shall be eligible only to the extent that it is not subject to
any claim of reduction, counterclaim, set off, recoupment, or any claim for
credits, allowances, or adjustments by the Account Debtor because of return,
inferior, or damaged goods or unsatisfactory services, or for any other reason;
(H) The Account Debtor has not returned or refused to retain, or otherwise
notified Borrower of any dispute concerning, or claimed nonconformity of, any of
the Goods or services from the sale of which the Account arose;
(I) (i) With respect to any Account generated from other than sales of animal
health pesticides or agricultural chemicals, the Account is due and payable not
more than thirty (30) days from the date of the invoice therefor and is not more
than sixty (60) days past due; and (ii) with respect to any Account generated
from sales of animal health pesticides or agricultural chemicals, the Account is
due and payable not more than ninety (90) days from the date of the invoice
therefor and is not more than sixty (60) days past due.

 

10



--------------------------------------------------------------------------------



 



(J) The Account does not arise out of a contract with, or order from, a Account
Debtor that, by its terms, forbids or makes void or unenforceable the assignment
by Borrower to Agent of the Account arising with respect thereto;
(K) Borrower has not received any note, trade acceptance, draft or other
instrument with respect to, or in payment of, the Account nor any Chattel Paper
with respect to the Goods giving rise to the Account, unless, if any such
instrument or Chattel Paper has been received, Borrower immediately notifies
Agent and endorses or assigns and delivers the same to Agent;
(L) Borrower has not received any notice of the death of the Account Debtor or a
partner thereof; nor of the dissolution, termination of existence, insolvency,
business failure, appointment of a receiver for any part of the property of,
assignment for the benefit of creditors by, or the filing of a petition in
bankruptcy, or the commencement of any proceeding under any Bankruptcy or
insolvency laws by or against, the Account Debtor. Upon receipt by Borrower of
any such notice, it will immediately give Agent written advice thereof;
(M) The Account Debtor is not a foreign entity;
(N) The Account Debtor is not an Affiliate of Borrower;
(O) If ten percent (10%) or more of the Accounts from the Account Debtor do not
qualify as Eligible Accounts hereunder (unless the failure to qualify is solely
because of clause (P) immediately following), none of such Account Debtor’s
Accounts qualify as Eligible Accounts;
(P) To the extent that the total Eligible Accounts of (i) any Account Debtor
other than Intel represent more than ten percent (10%) of the Eligible Accounts
of Borrower at any time, or (ii) Intel represent more than twenty-five percent
(25%) of the Eligible Accounts of Borrower at any time, such excess shall be
deemed to not qualify as Eligible Accounts; and
(Q) Agent has not deemed such Account ineligible because of uncertainty about
the creditworthiness of the Account Debtor or because Agent otherwise considers
the collateral value thereof to Agent to be impaired or its ability to realize
such value to be insecure.
In the event of any dispute under the foregoing criteria about whether an
Account is or has ceased to be an Eligible Account, the decision of Agent, to be
made in Agent’s discretion, shall control.
“Eligible Assignee” means (i) a Lender (or any other Person that has a
relationship with the applicable Lender whereby Lender directly or indirectly
controls or is controlled by or is under common control with such other
Persons); (ii) a commercial bank organized under the laws of the United States,
or any State thereof, and having combined capital and surplus of at least
$250,000,000.00; (iii) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having combined
capital and surplus of at least $250,000,000.00; (iv) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) organized under the laws of the United
States, or any State thereof, that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and having
combined capital and surplus of at least $250,000,000.00; and (v) any other
Person approved by Agent and Borrower, such approval not to be unreasonably
withheld or delayed provided that Borrower’s consent shall not be required
during the continuance of any Default); provided, however, that in no event
shall any Person constitute an Eligible Assignee if an assignment to such Person
is prohibited by applicable Laws.

 

11



--------------------------------------------------------------------------------



 



“Eligible Inventory” means the Inventory of Borrower which is either raw
materials, finished goods or work in process, valued at the lesser of cost (as
established on the FIFO method of accounting) or fair market value, provided,
however, that Agent may consider any of the following classes of inventory not
to be Eligible Inventory:
(A) Inventory which is not part of the Collateral, or which is part of the
Collateral but with respect to which Collateral Agent’s Lien has not been
perfected in accordance with applicable Laws.
(B) Inventory with respect to which any representation or warranty contained in
any of the Loan Documents has been breached.
(C) Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930, as amended, and
the regulations thereunder, or on which a Lien has arisen or may arise in favor
of agricultural producers under comparable state or local laws;
(D) Inventory located on leaseholds if the value of Inventory at any particular
leasehold location is more than $500,000.00, if the lessor has not entered into
a consent and agreement providing Agent with the right to receive notice of
default, the right to repossess such Inventory at any time, and such other
rights as may be required by Agent;
(E) Inventory to which the title of Borrower is not absolute, or which is
subject to any prior Lien, except Collateral Agent’s Lien;
(F) Inventory that is obsolete, unusable or otherwise unavailable for sale;
(G) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;
(H) Inventory that fails to meet, in all material respects, all standards
imposed by any governmental agency, or department or division thereof, having
regulatory authority over such Inventory or its use and sale;
(I) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any Third Person from whom Borrower has
received notice of a dispute in respect of any such agreement;
(J) Inventory located outside the United States (except as may be approved by
Agent in its discretion);

 

12



--------------------------------------------------------------------------------



 



(K) Inventory with a value at any particular location of more than $500,000.00
that is not in the possession of or under the sole control of Borrower, unless
all Persons exercising dominion or control over such Inventory shall have
entered into such agreements as may be required by Agent, including agreements
providing for the right of Agent to repossess such Inventory at any time and
such other rights as may be required by Agent;
(L) Inventory in transit (unless otherwise determined to be eligible by Agent in
its discretion after a request for such determination from Borrower); and
(M) Inventory returned or repossessed by Account Debtors other than Inventory
that is resalable in Borrower’s Ordinary Course of Business.
Additionally, Agent may exclude from Eligible Inventory all or a proportionate
part of any particular portion of Borrower’s Inventory which Agent deems
ineligible because its market value has declined or because Agent otherwise
considers the collateral value thereof to Agent to be impaired or its ability to
realize such value to be insecure.
“Environmental Laws” means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act (“RCRA”), as amended (42 U.S.C.
Sections 6901, et seq.), the Clean Water Act, as amended (42 U.S.C.
Sections 7401, et seq.), the Toxic Substances Control Act, as amended (15 U.S.C.
Sections 2601, et seq.).
“Equity Agreements” means any and all agreements of whatever kind by, between
and among Borrower and the Equity Owners of Borrower, and relating to Borrower’s
Equity Interests.
“Equity Interests” means any and all ownership or other equitable interests in
the applicable Person, including any interest represented by any capital stock,
membership interest, partnership interest or similar interest, but specifically
excluding any interest of any Person solely as a creditor of the applicable
Person.
“Equity Owner” means any Person owning an Equity Interest.
“Equity Owners’ Equity” means, at any time, the sum of the following accounts
set forth in a balance sheet of an applicable Person, adjusted to U.S. Dollars
by means of applicable foreign currency exchange rates and prepared in
accordance with Generally Accepted Accounting Principles:
(A) The par or stated value of all outstanding Equity Interests;
(B) Capital surplus; and
(C) Retained earnings.

 

13



--------------------------------------------------------------------------------



 



“ERISA” means the Federal Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and the regulations and published
interpretations thereof.
“ERISA Affiliate” means any Person that would be deemed to be under “common
control” with, or a member of the same “controlled group” as, Borrower or any of
its subsidiaries, within the meaning of the Internal Revenue Code (as applicable
to Plans) or ERISA.
“ERISA Event” means any of the following with respect to a Plan: (i) a
Reportable Event, (ii) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from a Plan that results in liability under ERISA, or the receipt by
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to ERISA or that it intends to
terminate or has terminated under ERISA, (iii) the distribution by Borrower or
any ERISA Affiliate under ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or the receipt by Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against Borrower or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under ERISA, or the imposition or threatened imposition
of any Lien upon any assets of Borrower or any ERISA Affiliate as a result of
any alleged failure to comply with the Internal Revenue Code or ERISA in respect
of any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by Borrower or any ERISA Affiliate, (viii) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Internal Revenue Code by any fiduciary
of any Plan for which Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, or (ix) the adoption of an amendment to any Plan that,
pursuant to the Internal Revenue Code or ERISA, would result in the loss of a
tax-exempt status of the trust of which such Plan is a part of, and Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of ERISA.
“Event of Default” means the occurrence of an event described in Section 11.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 11.1.
“Excluded Collateral” (i) assets of Borrower to the extent the assignment
thereof is restricted by a contract or applicable Law and would not otherwise be
permitted by Section 9-408 of the UCC; (ii) Borrower’s Real Property located in
Tuscaloosa, Alabama; (iii) Borrower’s Interest in any leased Real Property;
(iv) until such time as Borrower shall have executed and delivered the Patent
and Trademark Security Agreement as provided for in Section 9.18 of this
Agreement, Borrower’s patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof (provided that no
such assets shall be excluded to the extent that a Lien in such assets may be
perfected under the Uniform Commercial Code of an applicable state
Jurisdiction); and (v) the Equity Interests of KMEX and KMG Italia to the extent
that the same are not included as part of the Pledged Collateral.

 

14



--------------------------------------------------------------------------------



 



“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 16, 2007 among KMG Chemicals, KMG-Bernuth and Wachovia, as amended from time
to time.
“Existing Indebtedness” means Indebtedness of the Borrower Consolidated Group
(i) as reflected on the Most Recent Financial Statements or the Closing Balance
Sheet, and which Indebtedness is not being paid or defeased with the proceeds of
the Loans at Closing; and (ii) incurred in the Ordinary Course of Business of a
Member of the Borrower Consolidated Group subsequent to the date of the Most
Recent Financial Statements, and which Indebtedness is not for borrowed money.
“Existing Investments” means Investments of the Borrower Consolidated Group
(i) as reflected on the Most Recent Financial Statements or the Closing Balance
Sheet; and (ii) made subsequent to the date of the Most Recent Financial
Statements, and which Investments would otherwise be Permitted Investments.
“Extraordinary Receipt” means any consideration received by or paid to or for
the account of an applicable Person not in the Ordinary Course of Business,
including, without limitation, proceeds from dispositions of assets outside the
Ordinary Course of Business, tax refunds, pension plan reversions, proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), condemnation awards
(and payments in lieu thereof) and indemnity payments.
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three federal funds brokers of recognized
standing selected by Agent.
“Fees” means the Letter of Credit Facility Fee, the Unused Fee, and the fees
owing under the Wachovia Fee Letter.
“Financial Statements” means the Most Recent Financial Statements and the income
statements, balance sheets and other financial statements required to be
delivered by Borrowers in accordance with this Agreement.
“Financing Statements” means the UCC-1 financing statements (including any
amendments and continuations) and UCC-3 financing statements required hereunder
or under any other Security Document.
“Fiscal Year” means a twelve-month period of time commencing on the first day of
August.

 

15



--------------------------------------------------------------------------------



 



“Fiscal Year-End” means the end of each Fiscal Year.
“Fixed Charge Coverage” means the quotient which is obtained by dividing (i) the
sum of EBIDA for the 12-month period preceding the applicable date, plus the
Lease and Rental Expense for the 12-month period preceding the applicable date,
less Dividends for the 12-month period preceding the applicable date, by
(ii) the sum of the Current Maturities of Long-Term Indebtedness as of the
applicable date, plus the Interest Expense and Lease and Rental Expense for the
12-month period preceding the applicable date.
“Foreign Subsidiary” means a Subsidiary that is organized under the Laws of a
Jurisdiction other than the United States of America or any state thereof or the
District of Columbia.
“Funded Debt” means, as of an applicable time, without duplication, (a) all of
the Indebtedness of the applicable Person which is Indebtedness (i) for borrowed
money, or (ii) in respect of any Capitalized Lease or the deferred purchase
price of property, whether or not interest-bearing and whether or not, in
accordance with Generally Accepted Accounting Principles, classified as a
current Liability or Long-Term Indebtedness at such date, and whether secured or
unsecured, excluding, however, (b) Indebtedness that is accounts payable and
accrued expenses and other similar current Liabilities incurred in such Person’s
Ordinary Course of Business.
“Generally Accepted Accounting Principles” means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
heretofore been furnished to Agent by the applicable Person.
“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.
“Governmental Authority” means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining thereto, which has or
asserts jurisdiction over Lender Party, Borrower, or any property of any of
them.
“Hazardous Materials” and “Hazardous Substances” means “hazardous materials” and
“hazardous substances” as defined under any applicable Environmental Law.
“Improvements” means the “Improvements” as defined in the Mortgages.
“Income Tax Expense” means the income tax expense of an applicable Person for
the applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.

 

16



--------------------------------------------------------------------------------



 



“Indebtedness” means, with respect to any Person, all items of indebtedness,
obligation or liability, whether matured or unmatured, liquidated or
unliquidated, direct or contingent, joint or several, including, but without
limitation or duplication:
(A) All obligations of such Person for borrowed money;
(B) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made;
(C) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the Ordinary Course of
Business) or discounted with recourse;
(D) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:
(1) To purchase such indebtedness; or
(2) To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or
(3) To supply funds to or in any other manner invest in the debtor;
(E) All indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto, whether or not the liabilities secured thereby have
been assumed; and
(F) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should be
reflected on the lessee’s balance sheet.
“Indemnified Losses” means all damages, dues, penalties, fines, costs, amounts
paid in settlement, taxes, losses, expenses, and fees, including court costs and
Attorneys’ Fees and expenses.
“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement of even date herewith among Lenders, Agent, the Prudential Note
Holders and Collateral Agent, as amended from time to time.
“Interest Expense” means the interest expense of an applicable Person for the
applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.
“Interest Payment Due Date” means (i) with respect to any payment of interest
accruing at the Adjusted LIBOR Market Index Rate or the Adjusted ABR Rate, the
last day of each calendar month during the term of this Agreement; and (ii) with
respect to any payment of interest accruing on any LIBOR Rate Borrowing, the
date of expiration of the applicable LIBOR Rate Interest Period.

 

17



--------------------------------------------------------------------------------



 



“Interest Rate” means the actual interest rate at which all or any portion of
the outstanding principal amount of a Note bears interest from time to time
during the term of such Note.
“Investment” means any loan or advance to any Person, any purchase or other
acquisition of any capital stock or other ownership or profit interest,
warrants, rights, options, obligations or other securities of such Person, any
capital contribution to such Person or any other investment in such Person.
“Issuing Lender” means Wachovia and any other Person that becomes the Issuing
Lender with respect to a Letter of Credit pursuant to the terms of this
Agreement.
“Jurisdiction” means each and every nation or any political subdivision thereof.
“KMEX” means KMG de Mexico S.A. de C.V., organized under the Laws of Mexico.
“KMEX Plant” means the operating facility owned by KMEX and located in
Matamoras, Mexico.
“KMG-Bernuth” means KMG-Bernuth, Inc., a Delaware corporation.
“KMG Chemicals” means KMG Chemicals, Inc., a Texas corporation.
“KMG ECI” means KMG Electronic Chemicals, Inc., a Texas corporation.
“KMG Italia” means KMG Italia S.r.l., a company duly organized and existing
under the laws of Italy.
“Land” means the “Land” as defined in the Mortgages.
“Laws” means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any Governmental
Authority, whether now in effect or hereafter enacted.
“Lease and Rental Expense” means the lease and rental expense of an applicable
Person for the applicable period (to the extent included in the computation of
Net Income), determined in accordance with Generally Accepted Accounting
Principles.
“Lender Parties” means Agent, Collateral Agent, Lenders, Swing Line Lender,
Issuing Lender and any Lender Party (or an Affiliate of a Lender Party) that is
now or hereafter becomes a party to any Lender Party Swap Document.
“Lender Party Swap Documents” means any Swap Documents entered into between any
Borrower Party and any Lender Party and relating to the Loans, and which Swap
Documents are approved by Agent.

 

18



--------------------------------------------------------------------------------



 



“Lender Party Swap Obligations” means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Lender Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Lender Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as counterparty, maker, endorser, surety,
guarantor, general partner, drawer, tort-feasor, indemnitor, account party with
respect to a letter of credit or otherwise, and arising out of, incurred
pursuant to or in connection with any Lender Party Swap Document, and any and
all extensions and renewals of any of the same.
“Lenders” means those lenders executing this Agreement as Lenders, and any other
Person that shall become a Lender hereunder pursuant to the terms hereof.
“Letter of Credit” means each letter of credit issued pursuant to Section 4.1 of
this Agreement.
“Letter of Credit Advances” means all amounts owing to Issuing Lender under any
Letter of Credit Agreement, including, without limitation, all drafts paid by
Issuing Lender under any Letter of Credit and with respect to which and to the
extent that Issuing Lender has not been reimbursed, and all amounts owing to
Lenders who purchase their Pro Rata Share of Letter of Credit Advances in
accordance with this Agreement.
“Letter of Credit Agreement” means this Agreement and any other agreement of
Borrower with Issuing Lender and relating to Borrower’s obligation to reimburse
Issuing Lender with respect to amounts paid under any Letter of Credit or the
granting of a Lien to Agent to secure any such obligation, together with any and
all extensions, revisions, modifications or amendments at any time made thereto.
“Letter of Credit Commitment” means the lesser of (i) Ten Million and 00/100
Dollars ($10,000,000.00); or (ii) the Unused Revolving Loan Commitment.
“Letter of Credit Facility Fee” means an annual fee payable by Borrowers to
Issuing Lender with respect to each Letter of Credit, in an amount equal to
(i) the Stated Amount of such Letter of Credit, multiplied by (ii) the LIBOR
Margin at the time of issuance or renewal (as applicable) of such Letter of
Credit (but not less than $500.00), such fee to be payable upon the issuance of
such Letter of Credit and upon each anniversary date of the issuance of such
Letter of Credit, so long as the same is outstanding.
“Liabilities” means all Indebtedness that, in accordance with Generally Accepted
Accounting Principles, should be classified as liabilities on a balance sheet of
a Person.

 

19



--------------------------------------------------------------------------------



 



“LIBOR Margin” means (i) until the delivery of the first Compliance Certificate
required hereunder and the adjustment of the LIBOR Margin as provided herein,
two and one-quarter percent (2.25%), and (ii) thereafter, a percentage based
upon the ratio of Funded Debt to EBITDA of the Borrower Consolidated Group, as
follows:

          Ratio of Funded Debt to EBITDA   LIBOR Margin  
 
       
Equal to or greater than 3.0 to 1.0
    2.75 %
Equal to or greater than 2.5 to 1.0, but less than 3.0 to 1.0
    2.50 %
Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0
    2.25 %
Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0
    2.00 %
Less than 1.5 to 1.0
    1.75 %

“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 Page (or any successor page) as
of approximately 11:00 a.m., London time, on such day, or if such day is not a
London business day, then the immediately preceding London business day (or if
not so reported, then as determined by Agent from another recognized source or
interbank quotation).
“LIBOR Market Index Rate Borrowing” means a borrowing bearing interest based at
a rate determined by reference to the LIBOR Market Index Rate.
“LIBOR Rate” means, for the applicable LIBOR Rate Interest Period for each LIBOR
Rate Borrowing comprising part of the same borrowing (including conversions,
extensions and renewals), a per annum interest rate determined pursuant to the
following formula:

           
 
  LIBOR Rate =     London Interbank Offered Rate    
 
      1 — LIBOR Reserve Percentage  

“LIBOR Rate Borrowing” means a borrowing bearing interest based at a rate
determined by reference to the LIBOR Rate, each such borrowing to be in the
principal amount of at least $200,000.00 or any larger amount which is an even
multiple of $100,000.00.
“LIBOR Rate Interest Period” means, as to each LIBOR Rate Borrowing, a period of
one month, two months or three months, as selected pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, commencing on the date of the
borrowing (including continuations, conversions and extensions thereof);
provided, however, (i) if any LIBOR Rate Interest Period would end on a day
which is not a Business Day, such LIBOR Rate Interest Period shall be extended
to the next succeeding Business Day (except that where the next succeeding
Business Day falls in the next succeeding calendar month, then on the next
preceding Business Day), (ii) no LIBOR Rate Interest Period shall extend beyond
the maturity date of the applicable Loan, and (iii) any LIBOR Rate Interest
Period with respect to a LIBOR Rate Borrowing that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Rate Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such LIBOR Rate Interest Period.

 

20



--------------------------------------------------------------------------------



 



“LIBOR Reserve Percentage” means for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor), as such regulation
may be amended from time to time or any successor regulation, as the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special, or marginal reserves) applicable with respect to
Eurocurrency liabilities as that term is defined in Regulation D (or against any
other category of liabilities that includes deposits by reference to which the
interest rate of LIBOR Rate Borrowings is determined), whether or not Lender
Party has any Eurocurrency liabilities subject to such reserve requirement at
that time. LIBOR Rate Borrowings shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to Lender Party. The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the LIBOR Reserve
Percentage.
“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other encumbrance, including any conditional sale agreement or
other title retention agreement.
“Liquid Assets” means, as of an applicable time, the following, so long as the
same is not subject to any Lien (other than Collateral Agent’s Lien) nor subject
to any restriction on transferability, whether imposed under applicable Law, by
agreement, or otherwise: (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the applicable time; (ii) certificates
of deposit and time deposits having maturities of six months or less from the
applicable time and issued by any commercial bank organized under the laws of
the United States of America or any state thereof having combined capital and
surplus of not less than $500,000,000; (iii) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investor’s Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the applicable time; (iv) securities with maturities of
one year or less from the applicable time and issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (v) securities with
maturities of six months or less from the applicable time and backed by standby
letters of credit by Lender or any commercial bank satisfying the requirements
of clause (ii) of this definition; (vi) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(i) through (iii) of this definition; and (vii) publicly traded securities
listed on a nationally recognized securities exchange in the United States.
“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letter of Credit Agreements, the Closing Certificates, and any and all other
agreements, documents and instruments of any kind executed or delivered in
connection with, or evidencing, securing, guaranteeing or relating to, the
Loans, whether heretofore, simultaneously herewith or hereafter delivered,
together with any and all extensions, revisions, modifications or amendments at
any time made to any of the foregoing (but specifically excluding any Lender
Party Swap Documents).

 

21



--------------------------------------------------------------------------------



 



“Loans” means the Revolving Loan, the Swing Line Loan, the Term Loan, and the
Letters of Credit.
“London Interbank Offered Rate” means, for any LIBOR Rate Borrowing for any
LIBOR Rate Interest Period therefor, either (a) the rate of interest per annum
determined by Agent (rounded upward to the nearest 1/100 of 1%) appearing on the
Reuters Screen LIBOR01 (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time), on the
second full Business Day preceding the first day of such LIBOR Rate Interest
Period, and in an amount approximately equal to the amount of the LIBOR Rate
Borrowing and for a period approximately equal to such LIBOR Rate Interest
Period, (b) if such rate is for any reason not available, the rate of interest
per annum determined by Agent (rounded upward to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time), on the second
full Business Day preceding the first day of such LIBOR Rate Interest Period,
and in an amount approximately equal to the amount of the LIBOR Rate Borrowing
and for a period approximately equal to such LIBOR Rate Interest Period
(provided, however, if more than one rate is specified on Reuters Screen LIBO
page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary to the nearest 1/100 of 1%)), or (c) if neither
of such rates is for any reason available, the rate per annum equal to the rate
at which Agent or its designee is offered deposits in Dollars at or about 11:00
A.M. (London time), two Business Days prior to the beginning of such LIBOR Rate
Interest Period in the interbank eurodollar market where the eurodollar and
exchange operations in respect of its LIBOR Rate Borrowings are then being
conducted for settlement in immediately available funds, for delivery on the
first day of such LIBOR Rate Interest Period for the number of days comprised
therein, and in an amount comparable to the amount of the LIBOR Rate Borrowing
to be outstanding during such LIBOR Rate Interest Period.
“Long-Term Indebtedness” means at any date any Indebtedness which matures (or
the maturity of which may at the option of the applicable Person be extended
such that it matures) more than one year after such date.
“Material Adverse Change” means the occurrence of an event giving rise to a
Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of any Borrower Party; (b) the
rights and remedies of Lender Party under any Loan Document, (c) the ability of
any Borrower Party to perform its obligations under any Loan Document to which
it is or is to be a party, or (d) the priority of Collateral Agent’s Lien.
“Material Contract” means any contract or agreement (other than contracts or
agreements with respect to Asset Acquisitions) to which Borrower is a party, by
which Borrower or its properties are bound, or to which Borrower is subject and
which contract or agreement (i) pursuant to its terms provides for payments or
receipts by Borrower which might reasonably be expected to exceed $5,000,000.00
during any Fiscal Year; or (ii) if on account of any breach or termination
thereof, would reasonably be expected to cause a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------



 



“Mortgaged Property” means the “Mortgaged Property” as defined in the Mortgages.
“Mortgaged Property Documents” means (i) the Assigned Leases; (ii) any and all
other agreements entered into by Borrower with any Person relating to the
Mortgaged Property; (iii) any and all Governmental Approvals with respect to the
Mortgaged Property; and (iv) any and all operating, service, supply, and
maintenance contracts with respect to the Mortgaged Property.
“Mortgages” means (i) that certain Deed of Trust and Security Agreement of even
date herewith executed by KMG ECI in favor of Collateral Agent, with respect to
the Mortgaged Property located in Pueblo County, Colorado; and (ii) that certain
Mortgage and Security Agreement of even date herewith executed by KMG-Bernuth in
favor of Collateral Agent, with respect to the Mortgaged Property located in
Doniphan County, Kansas, and includes any and all extensions, revisions,
modifications or amendments at any time made to any of the foregoing.
“Most Recent Financial Statements” means the audited balance sheet and income
statement of Borrowers dated as of July 31, 2007, as supplemented by
management-prepared financial statements dated as of each Quarter-End through
the Quarter-End of October 31, 2007.
“Net Cash Proceeds” means (i) in the case of any Casualty or Condemnation Event,
the aggregate cash proceeds of insurance, condemnation awards and other
compensation received by Borrower in respect of such Casualty or Condemnation
Event less (x) reasonable fees and expenses incurred by Borrower in connection
therewith, (y) contractually required repayments of Indebtedness to the extent
secured by Liens on the property subject to such Casualty or Condemnation Event,
and (z) any income or transfer taxes paid or payable by Borrower as a result of
such Casualty or Condemnation Event; and (ii) in the case of any Asset
Disposition, the aggregate cash payments received by Borrower in connection
therewith, less (x) reasonable fees and expenses incurred by Borrower in
connection therewith, (y) Indebtedness to the extent the amount thereof is
secured by a Lien on the property that is the subject of such Asset Disposition
and the transferee of (or holder of the Lien on) such property requires that
such Indebtedness be repaid as a condition to such Asset Disposition, and
(z) any income or transfer taxes paid or payable by Borrower as a result of such
Asset Disposition.
“Net Income” means the net income of an applicable Person for the applicable
period as determined in accordance with Generally Accepted Accounting
Principles, but excluding for purposes of determining any financial ratios under
this Agreement, all Extraordinary Receipts and any Income Tax Expense on such
Extraordinary Receipts and any tax deductions or credits on account of such
Extraordinary Receipts.
“Notes” means the Revolving Notes, the Swing Line Note, and the Term Notes.
“Notice of Borrowing” means a notice from a Borrower’s Representative in form
and substance satisfactory to Agent (and, in the case of a Swing Line Loan
Advance, in form and substance satisfactory to Swing Line Lender), to be made by
telephone and confirmed in writing, specifying therein the information as may be
reasonably required by Agent (and, in the case of a Swing Line Loan Advance, as
may be reasonably required by Swing Line Lender) with respect to any borrowing
under this Agreement, such Notice of Borrowing to be substantially in the form
attached hereto as Exhibit “E”.

 

23



--------------------------------------------------------------------------------



 



“Notice of Conversion/Continuation” means a notice from a Borrower’s
Representative in form and substance satisfactory to Agent, such Notice of
Conversion/Continuation to be substantially in the form attached hereto as
Exhibit “F”.
“Notice of Funding” means a notice from Agent to Revolving Loan Lenders, to be
made by telephone and confirmed in writing, specifying therein the information
as may be reasonably required by Revolving Loan Lenders with respect to any
Revolving Loan Borrowing under this Agreement, such Notice of Funding to be
substantially in the form attached hereto as Exhibit “G”.
“Notice of Issuance” means a notice from Borrower to Agent and Issuing Lender to
be made by telephone and confirmed in writing, specifying therein the
information as may be reasonably required by Agent and Issuing Lender with
respect to the issuance of any Letter of Credit under this Agreement.
“Ordinary Course of Business” means an action taken by a Person only if:
(A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
and
(B) Such action is not required to be authorized by the Governing Body of such
Person under applicable Laws.
“Organizational Documents” means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.
“Permitted Acquisition” means:
(A) The Acquisition being made pursuant to the Air Products APA Documents;
(B) Any Acquisition if the total consideration paid or payable is less than
$15,000,000.00 and if (i) Borrower gives Agent not less than ten (10) days prior
written notice of such Acquisition; (ii) no later than thirty (30) days after
the Acquisition, Borrower shall have executed and delivered such documentation
(if any) as may be required by Agent so that Collateral Agent shall have a first
Lien with respect to any assets acquired in connection with such Acquisition
(other than real property); and (iii) no Default shall have occurred and be
continuing at the time of the consummation of such Acquisition or would exist
immediately after such Acquisition;

 

24



--------------------------------------------------------------------------------



 



(C) Any Acquisition made by any Borrower if the total consideration paid or
payable is equal to or greater than $15,000,000.00 and if (i) Borrower gives
Agent not less than thirty (30) days prior written notice of such Acquisition,
which written notice shall be accompanied by a pro-forma compliance certificate
demonstrating that, on a pro-forma basis, after giving effect to the
Acquisition, such Acquisition would not give rise to a Default as of the
consummation of the Acquisition, or during the one-year period following the
consummation of such Acquisition; (ii) Agent consents to such Acquisition (and
in granting or denying such consent, Agent may consider, among other things,
whether (x) the business acquired is a Permitted Line of Business; (y)
immediately after the Acquisition, the business so acquired (and the assets
constituting such business) shall be owned and operated by Borrower;
(z) immediately after the Acquisition, Borrower shall have executed and
delivered such documentation (if any) as may be required by Agent so that
Collateral Agent shall have a first Lien with respect to any assets acquired in
connection with such Acquisition (other than real property with a value of less
than $1,000,000.00); and provided that in any event Agent may withhold such
consent if any Default shall have occurred and be continuing at the time of the
consummation of such Acquisition or would exist immediately after such
Acquisition; and
(D) Any Acquisition made by any Member of the Borrower Consolidated Group (other
than a Borrower), whether in a single transaction or a series of related
transactions, if the total consideration paid or payable is equal to or greater
than $15,000,000.00 and if (i) Borrower gives Agent not less than thirty
(30) days prior written notice of such Acquisition, which written notice shall
be accompanied by a pro-forma compliance certificate demonstrating that, on a
pro-forma basis, after giving effect to the Acquisition, such Acquisition would
not give rise to a Default as of the consummation of the Acquisition, or during
the one-year period following the consummation of such Acquisition; and
(ii) Agent consents to such Acquisition (and in granting or denying such
consent, Agent may consider, among other things, whether the business acquired
is a Permitted Line of Business); and provided that in any event Agent may
withhold such consent if any Default shall have occurred and be continuing at
the time of the consummation of such Acquisition or would exist immediately
after such Acquisition.
“Permitted Indebtedness” means:
(A) The Credit Agreement Obligations;
(B) The Prudential Obligations;
(C) The Existing Indebtedness;
(D) Any Indebtedness arising under any Swap Document entered into as a result of
the compliance with any affirmative covenant of any Borrower Party set forth in
any Loan Document;
(E) Indebtedness incurred in the Ordinary Course of Business of the Borrower
Consolidated Group and not incurred through the borrowing of money, provided
that such Indebtedness is either Unsecured Indebtedness or Indebtedness secured
by a Permitted Lien;
(F) Indebtedness of any Member of the Borrower Consolidated Group owed (i) to
any Member of the Borrower Consolidated Group (other than Borrower) and (ii) to
Borrower so long as the same constitutes a Permitted Investment by Borrower
under clause (ii) of clause (F) of the definition of Permitted Investment; and

 

25



--------------------------------------------------------------------------------



 



(G) Indebtedness (other than Indebtedness specified in clauses (A) through
(F) above) incurred by any Member of the Borrower Consolidated Group in an
aggregate amount not to exceed $15,000,000 at any time outstanding.
“Permitted Investments” means:
(A) Liquid Assets;
(B) Purchases and acquisitions of inventory, supplies, materials and equipment
in the Ordinary Course of Business;
(C) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the Ordinary Course of Business or
prepaid expenses incurred in the Ordinary Course of Business;
(D) Without duplication, Investments consisting of Permitted Indebtedness and
Permitted Acquisitions;
(E) Existing Investments;
(F) Investments made by a Member of the Borrower Consolidated Group (i) in
Borrower and (ii) in any Member of the Borrower Consolidated Group (other than
Borrower), provided that the sum of (x) the aggregate amount of Investments made
pursuant to this clause (ii) plus (y) the aggregate value of assets transferred
to Members of the Borrower Consolidated Group (other than Borrower) pursuant to
clause (ii) of clause (G) of the definition of Permitted Transfers of Assets is
equal to or less than $5,000,000;
(G) Investments (other than Investments specified in clauses (A) through
(F) above) in an aggregate amount that shall not exceed $15,000,000.00; and
(H) Any other Investments that may be approved in writing by Agent from time to
time (including, without limitation, any approval of an investment policy
established by Borrower).
“Permitted Liens” means:
(A) Collateral Agent’s Lien;
(B) Liens, if any, as reflected on the Title Insurance Policies;
(C) Those Liens identified on the attached Exhibit “H”;

 

26



--------------------------------------------------------------------------------



 



(D) The following Liens, if the granting of such Lien or the attachment of such
Lien to the Collateral (i) does not otherwise constitute a Default under the
terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:
(1) If the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed, and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by Generally Accepted Accounting Principles:
(a) Liens for taxes, assessments or charges due and payable and subject to
interest or penalty;
(b) Liens upon, and defects of title to, real or personal property, including
any attachment of personal or real property or other legal process prior to
adjudication of a dispute on the merits;
(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens; and
(d) Adverse judgments on appeal;
(2) Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(3) Good faith pledges or deposits made in the Ordinary Course of Business to
secure performance of bids, tenders, Contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance, payment, bid or other similar bonds required in the
Ordinary Course of Business; and
(4) Purchase money security interests granted in the Ordinary Course of Business
to secure not more than one hundred percent (100%) of the purchase price of
assets; and
(E) Easements over the Mortgaged Property arising by reason of zoning
restrictions, easements, licenses, reservations, covenants, rights-of-way,
utility easements, building restrictions and other similar encumbrances on the
use of real property which do not materially detract from the value of such
Mortgaged Property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such Mortgaged Property.
“Permitted Line of Business” means the business engaged in by Borrower as of the
date of this Agreement, and businesses reasonably ancillary thereto.

 

27



--------------------------------------------------------------------------------



 



“Permitted Transfers of Assets” means:
(A) Sales of Inventory in the Ordinary Course of Business;
(B) The sale or exchange of used or obsolete Equipment to the extent (i) the
proceeds of such sale are applied towards, or such Equipment is exchanged for,
similar replacement Equipment, or (ii) such Equipment is no longer necessary for
the operations of Borrower in the Ordinary Course of Business;
(C) The sale or disposition of assets outside the Ordinary Course of Business,
provided that (i) the aggregate value of assets sold or disposed of pursuant to
this clause (C) in any Fiscal Year shall not exceed $5,000,000.00, (ii) the
aggregate value of assets sold or disposed of pursuant to this clause (C) on or
after the date of Closing shall not exceed $10,000,000.00, and (iii) immediately
prior to such sale or disposition, and after giving effect to such sale or
disposition, no Default or Event of Default would exist;
(D) Any transfer arising from the termination of any Swap Document, if such
termination does not give rise to a Default;
(E) Dividends if immediately prior and subsequent to the payment of any such
Dividend, no Default would exist;
(F) Any transfer of assets by a Member of the Borrower Consolidated Group (i) to
Borrower, so long as such transfer of assets would not otherwise give rise to a
Default, and (ii) to a Member of the Borrower Consolidated Group (other than
Borrower), so long as such transfer of assets would not otherwise give rise to a
Default, provided that the sum of (x) the aggregate value of assets transferred
to Members of the Borrower Consolidated Group (other than Borrower) pursuant to
this clause (ii) plus (y) the amount of Investments made pursuant to clause
(ii) of clause (F) of Permitted Investments is equal to or less than $5,000,000;
and
(G) The lease of a portion of the Mortgaged Property located in Doniphan County,
Kansas, pursuant to that certain Lease dated as of February 22, 2006 between
KMG-Bernuth, as lessor, and Boehringer Ingelheim Vetmedica, Inc., as lessee, as
amended from time to time.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, court or Governmental Authority.
“Petroleum Products” means “petroleum products” as defined under any applicable
Environmental Law.
“Place for Payment” means a place for payment as from time to time designated by
Agent, which place for payment currently is at the address of Agent as
hereinafter provided for with respect to notices.
“Plans” means all Single Employer Plans and Multiple Employer Plans, both as
defined in ERISA.

 

28



--------------------------------------------------------------------------------



 



“Pledge Agreement” means that certain Amended and Restated Pledge Agreement of
even date herewith from Borrowers to Collateral Agent, together with any and all
extensions, revisions, modifications or amendments at any time made thereto.
“Pledged Collateral” means the “Pledged Collateral” as defined in the Pledge
Agreement.
“Principal Payment Due Date” means, with respect to any payment of principal on
any Loan (other than the Revolving Loan), the last day of each calendar month
during the term of this Agreement.
“Prohibited Transaction” means a “prohibited transaction” as defined in ERISA.
“Pro Rata” or “Pro Rata Share” of any amount means, with respect to any Lender
at any time (A) when referring to the Advances, the Loans or the Lenders, the
product of such amount times such Lender’s Credit Percentage; (B) when referring
to Revolving Loan Advances, Revolving Loan Borrowings, the Revolving Loan, or
the Revolving Loan Lenders, the product of such amount times such Revolving Loan
Lender’s Revolving Loan Credit Percentage; (C) when referring to Term Loan
Advances, Term Loan Borrowings, the Term Loan, or the Term Loan Lenders, the
product of such amount times such Term Loan Lender’s Term Loan Credit
Percentage; and (D) when referring to Letter of Credit Advances or the Available
Amount of the Letters of Credit, the product of such amount times such Lender’s
Revolving Loan Credit Percentage.
“Prudential Loan Documents” means the Prudential Term Note and the Prudential
Note Agreement.
“Prudential Note Holders” means the Noteholders under and as defined in the
Intercreditor Agreement.
“Prudential Note Agreement” means the Note Agreement under and as defined in the
Intercreditor Agreement.
“Prudential Obligations” means the “Note Agreement Obligations” as defined in
the Intercreditor Agreement, including, but not limited to, the Make Whole
Amount (as defined in the Prudential Loan Documents), if any.
“Prudential Term Note” means each of those certain 7.43% Senior Secured Notes of
even date herewith, given by Borrowers in favor of the Prudential Note Holders
in the aggregate principal amount of $20,000,000.00, and includes any amendment
to or modification of any such note and any promissory note given in extension
or renewal of, or in substitution for, such note.
“Purchase Order” means a valid and binding order for goods to be purchased from
Borrower, which order shall be evidenced by an executed purchase order of the
respective Account Debtor.
“Quarter” means a period of time of three consecutive calendar months.
“Quarter-End” means the last day of each of January, April, July and October.

 

29



--------------------------------------------------------------------------------



 



“Real Property” means the real property owned by Borrower or in which Borrower
has a leasehold interest, which Real Property is described on Schedule 10.13 of
this Agreement.
“Records” means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.
“Regulation “T”, Regulation “U”, and Regulation “X” means Regulation T,
Regulation U, and Regulation X, respectively, of the Board of Governors of the
Federal Reserve System as now or from time to time hereafter in effect and shall
include any successor or other regulation or official interpretation of said
Board of Governors relating to the extension of credit by banks for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
“Reimbursement Obligation” means the obligation of Borrower to pay the amounts
required under Section 4.2 of this Agreement.
“Rents” means all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases, together with all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.
“Reportable Event” means a “reportable event” as defined in ERISA, but excluding
events for which reporting has been waived.
“Required Endorsements” means any endorsements of any Title Insurance Policy
reasonably required by Collateral Agent.
“Required Lenders” means, at any time, Lenders (collectively) holding Credit
Percentages of at least sixty-six and two-thirds percent; provided, however,
that in determining the foregoing, a Defaulting Lender shall not be considered a
Required Lender, and a Defaulting Lender’s Credit Percentage shall be deemed to
be zero percent (0%).
“Responsible Officer” means, individually and collectively, the president, chief
executive officer and chief financial officer of Borrower.
“Revolving Loan” means the loan which the Revolving Loan Lenders have agreed to
advance to Borrowers in accordance with the terms of Article 2 of this
Agreement.
“Revolving Loan Advances” means all the Advances of the Revolving Loan.
“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loan Advances made by the Revolving Loan Lenders.

 

30



--------------------------------------------------------------------------------



 



“Revolving Loan Commitment” means (A) until April 30, 2008, Thirty-Five Million
and 00/100 Dollars ($35,000,000.00); and (B) thereafter, the lesser of
(i) Thirty-Five Million and 00/100 Dollars ($35,000,000.00), or (ii) the
Borrowing Base.
“Revolving Loan Credit Percentage” means a percentage based on a fraction, the
numerator of which shall be the aggregate principal amount of Revolving Loan
Advances outstanding at a particular time and owing to a particular Revolving
Loan Lender at such time, and the denominator of which shall be the aggregate
principal amount of all Revolving Loan Advances outstanding at such time and
owing to all the Revolving Loan Lenders at such time; provided that in
calculating such percentage, the aggregate principal amount of Swing Line Loan
Advances owing to the Swing Line Lender, the Available Amount of the Letters of
Credit, and the aggregate amount of Letter of Credit Advances owing to Issuing
Lender shall, at such time, be considered to be owed to the Revolving Loan
Lenders that purchase (or are obligated to purchase) Swing Line Loan Advances
and Letter of Credit Advances from the Swing Line Lender and Issuing Lender
under the terms of this Agreement (the Revolving Loan Credit Percentages of the
Revolving Loan Lenders as of the date hereof being as set forth on the attached
Exhibit “D”).
“Revolving Loan Lenders” means the Revolving Loan Lenders identified on Exhibit
“D” attached to this Agreement, and any other Person that becomes a Revolving
Loan Lender pursuant to the terms of this Agreement.
“Revolving Loan Maturity Date” means the date five (5) years from the date of
this Agreement (viz., December 31, 2012).
“Revolving Notes” means those certain Revolving Notes of even date herewith,
given by Borrowers in favor of the Revolving Loan Lenders in the aggregate
principal amount of $35,000,000.00, and includes any amendment to or
modification of any such note and any promissory note given in extension or
renewal of, or in substitution for, such note.
“Secured Obligations” means, collectively, the Credit Agreement Obligations and
the Prudential Obligations.
“Security Documents” means all documents or instruments of any kind executed or
delivered in connection with the Loans, whether delivered prior to, at, or after
the Closing, wherein Collateral Agent is granted a Lien in any Borrower Party’s
assets, and all documents and instruments executed and delivered in connection
with any of the foregoing, together with any and all extensions, revisions,
modifications or amendments at any time made to any of such documents or
instruments, including but not limited to this Agreement, the Mortgages, the
Pledge Agreement and the Financing Statements.
“Solid Wastes” means “solid wastes” as defined under any applicable
Environmental Law.

 

31



--------------------------------------------------------------------------------



 



“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that is reasonably expected to become an actual or matured
liability.
“Subsidiary” means, as to any Person (the “first person”), another Person (the
“second person”) with respect to which such first person directly or indirectly
through one or more intermediaries, controls such second person (and a first
person shall be deemed to have control if such first person, directly or
indirectly, has rights to exercise Voting Power to elect a majority of the
members of the Governing Body of the second person).
“Swap Documents” means (A) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (B) any combination of the
foregoing; or (C) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.
“Swing Line Lender” means Wachovia.
“Swing Line Loan” means the loan which the Swing Line Lender has agreed to
advance to Borrower in accordance with the terms of Article 3 of this Agreement.
“Swing Line Loan Advances” means all the Advances of the Swing Line Loan.
“Swing Line Loan Commitment” means the lesser of (i) Five Million and 00/100
Dollars ($5,000,000.00), or (ii) the Unused Revolving Loan Commitment.
“Swing Line Loan Maturity Date” means the date one (1) Business Day prior to the
Revolving Loan Maturity Date.
“Swing Line Note” means that certain Swing Line Note of even date herewith,
given by Borrowers in favor of Swing Line Lender in the principal amount of
$5,000,000.00, and includes any amendment to or modification of such note and
any promissory note given in extension or renewal of, or in substitution for,
such note.
“Tangible Net Worth” means, at any time with respect to an applicable Person,
Equity Owner’s Equity, less the sum of:
(A) Any surplus resulting from any write-up of assets subsequent to the date of
Closing;

 

32



--------------------------------------------------------------------------------



 



(B) Goodwill, including any amounts, however designated on a balance sheet of
such Person, representing the excess of the purchase price paid for assets or
stock acquired over the value assigned thereto;
(C) Patents, trademarks, trade names and copyrights;
(D) Any amount at which Equity Interests appear as an asset on a balance sheet
of such Person;
(E) Loans and advances to Affiliates, stockholders, directors, officers or
employees;
(F) Deferred expenses (to the extent included as an asset on a balance sheet);
(G) Investments in Affiliates of any nature; and
(H) Any other amount in respect of an intangible that, in accordance with
Generally Accepted Accounting Principles, should be classified as an asset on a
balance sheet of the applicable Person.
“Tangible Property” means all equipment, machinery, goods, furniture,
furnishings, fixtures, supplies, tools, materials, vehicles, books, records, and
other tangible personal property.
“Term Loan” means the loan which the Term Loan Lenders have agreed to advance to
Borrowers in accordance with the terms of Article 5 of this Agreement.
“Term Loan Advances” means all the Advances of the Term Loan.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loan
Advances made by the Term Loan Lenders.
“Term Loan Commitment” means Thirty-Five Million and 00/100 Dollars
($35,000,000.00).
“Term Loan Credit Percentage” means a percentage based on a fraction, the
numerator of which shall be the aggregate principal amount of Term Loan Advances
outstanding at a particular time and owing to a particular Term Loan Lender at
such time, and the denominator of which shall be the aggregate principal amount
of all Term Loan Advances outstanding at such time and owing to all the Term
Loan Lenders at such time (the Term Loan Credit Percentages of the Term Loan
Lenders as of the date hereof being as set forth on the attached Exhibit “D”).
“Term Loan Maturity Date” means the date five (5) years from the date of this
Agreement (viz., December 31, 2012).
“Term Notes” means those certain Term Notes of even date herewith, given by
Borrowers to the Term Loan Lenders in the aggregate principal amount of
$35,000,000.00, and includes any amendment to or modification of any such note
and any promissory note given in extension or renewal of, or in substitution
for, such note.

 

33



--------------------------------------------------------------------------------



 



“Term Loan Lenders” means the Term Loan Lenders identified on Exhibit “D”
attached to this Agreement, and any other Person that becomes a Term Loan Lender
pursuant to the terms of this Agreement.
“Title Insurance Company” means a title insurance company acceptable to Agent in
its reasonable discretion and authorized under applicable Law to issue a Title
Insurance Policy.
“Title Insurance Policies” means standard ALTA form title insurance policies
with respect to the Mortgaged Property and acceptable to Collateral Agent in its
discretion, dated the date of Closing, and issued by a Title Insurance Company
to Collateral Agent upon the applicable Mortgaged Property, subject only to
those exceptions and matters of title acceptable to Collateral Agent, in
Collateral Agent’s discretion.
“Third Person” means a Person not a party to this Agreement.
“Transition Services Agreement” means any agreement between Borrower and Air
Products and Chemicals, Inc. relating to the provision of administrative and
other services for the orderly transition of the assets the subject of the Air
Products APA Documents.
“Unfunded Pension Liability” means, with respect to any Plan or Multiemployer
Plan of any applicable Person as of an applicable date, the excess of its
benefit liabilities under ERISA over the current value of its assets, as
determined by Agent.
“Unsecured Indebtedness” means Indebtedness not secured by any Lien.
“Unused Fee” means the fee payable by Borrowers to Agent for the account of the
Revolving Loan Lenders (based on each such Revolving Loan Lender’s Pro Rata
Share of the Revolving Loan Commitment at the applicable time) on each
Quarter-End, as determined by Agent as of such Quarter-End in an amount equal to
(i) the daily average of the Unused Revolving Loan Commitment during such
Quarter, multiplied by (ii) a percentage based upon the ratio of Funded Debt to
EBITDA of the Borrower Consolidated Group, as set forth in the chart below,
divided by (iii) four (4).

          Ratio of Funded Debt to EBITDA   Unused Fee Percentage  
 
       
Equal to or greater than 3.0 to 1.0
    0.25 %
Equal to or greater than 2.5 to 1.0, but less than 3.0 to 1.0
    0.20 %
Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0
    0.175 %
Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0
    0.15 %
Less than 1.5 to 1.0
    0.125 %

“Unused Revolving Loan Commitment” means, as determined by Agent at any time, an
amount equal to (i) the Revolving Loan Commitment, minus (ii) the outstanding
Revolving Loan Advances, minus (iii) the Available Amount of the Letters of
Credit, minus (iii) any outstanding Letter of Credit Advances.

 

34



--------------------------------------------------------------------------------



 



“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.
“Wachovia” means Wachovia Bank, National Association, a national banking
association, its successors and assigns.
“Wachovia Fee Letter” means that certain letter dated November 15, 2007 from
Wachovia to KMG Chemicals and KMG-Bernuth, and providing for the payment of
certain fees as more particularly described therein.
“Without Notice” means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be required under applicable Laws or by express provision of any Loan
Document.
1.3 Accounting Terms. Accounting terms used and not otherwise defined in this
Agreement have the meanings determined by, and all calculations with respect to
accounting or financial matters unless otherwise provided herein shall be
computed in accordance with, Generally Accepted Accounting Principles.
1.4 UCC Terms. As used herein, unless the context clearly requires to the
contrary, terms not specifically defined herein shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code as presently
adopted and in effect in (i) with respect to KMG Chemicals and KMG ECI, the
State of Texas, and (ii) with respect to KMG-Bernuth, the State of Delaware
(except in cases and with respect to Collateral when the perfection, the effect
of perfection or nonperfection, and the priority of a Lien in the Collateral is
governed by another Jurisdiction, in which case such terms shall have the
meanings attributed to those terms under such other Jurisdiction).
1.5 Construction of Terms. Whenever used in this Agreement, the singular number
shall include the plural and the plural the singular, pronouns of one gender
shall include all genders, use of the terms “herein”, “hereof”, and “hereunder”
shall be deemed to be references to this Agreement in its entirety unless
otherwise specifically provided, and the word “discretion” means in the sole and
absolute discretion of the applicable Person(s).
1.6 Computation of Time Periods. For purposes of computation of periods of time
hereunder, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “through” means “through and
including”.

 

35



--------------------------------------------------------------------------------



 



1.7 Computation of ABR Margin, LIBOR Margin, Unused Fee Percentage and Financial
Covenants.
(A) For purposes of computation of the ABR Margin, the LIBOR Margin, the amount
of the Unused Fee, and the financial covenants set forth in this Agreement, such
computation shall be (i) determined by Agent as of each Quarter-End, based on
the Compliance Certificate most recently delivered by Borrowers in accordance
with the terms of this Agreement, (ii) determined on a Consolidated Basis,
(iii) based on an Annualized Rolling Period, if applicable, and (iv) exclusive
of any and all expenses paid or incurred by Borrower (up to a maximum of
$1,000,000.00) under any Transition Services Agreement.
(B) Notwithstanding the foregoing or anything in this Agreement to the contrary,
with respect to any Acquisition for consideration in excess of $15,000,000.00
(including the Acquisition being made pursuant to the Air Products APA
Documents), for purposes of computation of the financial covenants set forth in
this Agreement, such computation shall be made in good faith by Borrower (but
subject to the approval of Agent) by taking into account the historical results
relating to such Acquisition as follows: (i) for the Quarter-End immediately
following the closing of such Acquisition, the foregoing computation shall be
made by adding the income and deducting the expenses for the twelve-month period
immediately preceding such Quarter-End, excluding the days from the date of such
Acquisition to such Quarter-End; (ii) for the second Quarter-End following the
closing of such Acquisition, the foregoing computation shall be made by adding
the income and deducting the expenses for the twelve-month period immediately
preceding such Quarter-End, excluding the days from the date of such Acquisition
to such Quarter-End; (iii) for the third Quarter-End following the closing of
such Acquisition, the foregoing computation shall be made by adding the income
and deducting the expenses for the twelve-month period immediately preceding
such Quarter-End, excluding the days from the date of such Acquisition to such
Quarter-End; and (iv) for the fourth Quarter-End following the closing of such
Acquisition, the foregoing computation shall be made by adding the income and
deducting the expenses for the twelve-month period immediately preceding such
Quarter-End, excluding the days from the date of such Acquisition to such
Quarter-End.
(C) Any adjustment in the ABR Margin, the LIBOR Margin or the amount of the
Unused Fee shall be prospective and shall commence as of the Business Day that
the delivery of a Compliance Certificate by Borrowers is required pursuant to
Section 10.1(C) of this Agreement (provided that should Borrowers fail to timely
deliver a required Compliance Certificate, Agent at its option may adjust the
ABR Margin, LIBOR Margin and the amount of the Unused Fee to the highest
applicable percentage).
1.8 Reference to Borrowers and Borrower Parties. Any reference in this Agreement
to (i) “Borrower” shall mean each and any Borrower, singularly; (ii) “Borrowers”
shall mean all of the Borrowers; (iii) “Borrower Party” shall mean each and any
Borrower Party, singularly; and (iv) “Borrower Parties” shall mean all of the
Borrower Parties.
1.9 Reference to Lenders and Lender Parties. Any reference in this Agreement to
(i) “Lender”, “Lender Party”, “Revolving Loan Lender” and “Term Loan Lender”
shall mean, respectively, each and any Lender, Lender Party, Revolving Loan
Lender and Term Loan Lender, singularly; and (ii) “Lenders”, “Lender Parties”,
“Revolving Loan Lenders” and “Term Loan Lenders” shall mean, respectively, all
Lenders, Lender Parties, Revolving Loan Lenders and Term Loan Lenders,
collectively (and shall include any Person becoming a Lender, Lender Party,
Revolving Loan Lender or Term Loan Lender pursuant to an Assignment and
Acceptance). The obligations and commitments of each Lender under this Agreement
and the other Loan Documents are several, and neither Agent nor any Lender shall
be responsible for the performance by the other Lenders of its obligations or
commitments hereunder or thereunder.

 

36



--------------------------------------------------------------------------------



 



1.10 Joint and Several Liability of Borrowers.
(A) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each other Borrower.
(B) Each Borrower jointly and severally irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Borrowers with respect to the payment and performance of all of the
Credit Agreement Obligations, it being the intention of the parties hereto that
all the Credit Agreement Obligations shall be the joint and several obligations
of each and all of the Borrowers without preferences or distinction among them.
(C) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Credit Agreement Obligations as and when due or to perform
any of the Credit Agreement Obligations in accordance with the terms thereof,
then in each such event, the other Borrowers will make such payment with respect
to, or perform, such Credit Agreement Obligations.
(D) The obligations of each Borrower under any Loan Document constitute full
recourse obligations of such Borrower, enforceable against it to the full extent
of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
(E) Except as otherwise expressly provided in any Loan Document, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any borrowing made under this Agreement, notice of occurrence of any Default or
Event of Default, or of any demand for any payment under this Agreement or any
other Loan Document, notice of any action at any time taken or omitted by any
Lender Party under or in respect of any of the Credit Agreement Obligations, any
requirement of diligence and, generally, all demands, notice and other
formalities of every kind in connection with this Agreement or any other Loan
Document. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Credit Agreement
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Lender Party at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement or any other Loan
Document, any and all other indulgences whatsoever by any Lender Party in
respect of any of the Credit Agreement Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Credit Agreement Obligations or in part, at any time or
times, of any security for any of the Credit Agreement Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower

 

37



--------------------------------------------------------------------------------



 



assents to any other action or delay in acting or failure to act on the part of
any Lender Party, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
the applicable laws or regulations thereunder which might, but for the
provisions of this Section, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Agreement or any other Loan Document, it being the intention of each
Borrower that, so long as any of the Credit Agreement Obligations remain
unsatisfied, the obligations of such Borrower under this Agreement or any other
Loan Document shall not be discharged except by performance and then only to the
extent of such performance. The obligations of each Borrower under this
Agreement and the other Loan Documents shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower Party or any
Lender Party. The joint and several liability of Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower Party or any Lender Party.
(F) The provisions of this Section are made for the benefit of Lender Parties
and their respective successors and assigns, and may be enforced from time to
time against any of the Borrowers as often as occasion therefor may arise and
without requirement on the part of any Lender Party first to marshal any of its
claims or to exercise any of its rights against any Borrower Party or to exhaust
any remedies available against any other Borrower Party or to resort to any
other source or means of obtaining payment of any of the Credit Agreement
Obligations or to elect any other remedy. The provisions of this Section shall
remain in effect until all the Credit Agreement Obligations shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Credit Agreement Obligations, is
rescinded or must otherwise be restored or returned by any Lender Party upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section will forthwith be reinstated in effect, as though
such payment had not been made.
(G) Notwithstanding any provision of any Loan Document, the liability of each
Borrower under the Loan Documents as of any date shall be limited to an amount
equal to the greatest amount that would not render such Borrower’s obligations
under the Loan Documents subject to avoidance, discharge or reduction as of such
date as a fraudulent transfer or conveyance under applicable Bankruptcy Laws or
other Laws, in each instance after giving effect to all other liabilities of
such Borrower, contingent or otherwise, that are relevant under applicable
Bankruptcy Laws or other Laws (specifically excluding, however, any liabilities
of such Borrower to the extent that such liabilities would be discharged by
payments made by such Borrower hereunder, and after giving effect to any rights
of subrogation, contribution, reimbursement, indemnity or similar rights of such
Borrower pursuant to applicable Laws or otherwise, including any agreement of
such Borrower with any other Person providing for an equitable allocation of
such liability). Each Borrower acknowledges and agrees that the Credit Agreement
Obligations may from time to time exceed the limitation of liability set forth
in the preceding sentence without discharging, limiting or otherwise affecting
the obligations of any Borrower under the Loan Documents or the rights and
remedies of Lender Parties.

 

38



--------------------------------------------------------------------------------



 



1.11 Lender Party Swap Documents. Notwithstanding any provision of this
Agreement, any Loan Document or any Lender Party Swap Document to the contrary,
(i) no covenant or agreement of Borrower Party shall prohibit Borrower Party
from entering into any Lender Party Swap Document; and (ii) the right of Lender
Parties to accelerate any of the Credit Agreement Obligations shall not be
construed to require the termination or unwinding of any transactions the
subject of any Lender Party Swap Documents.
1.12 Lien Granted For Lender Party Swap Obligations. To the extent that any Lien
is granted to any Lender Party as security for any Lender Party Swap Obligation
of any Borrower Party to any Lender Party other than Collateral Agent, the Lien
so granted shall be deemed to be a Lien granted to Collateral Agent as security
for the Secured Obligations, without the necessity of any act or consent of any
Person.
ARTICLE II
2. THE REVOLVING LOAN
2.1 General Terms. Subject to the terms hereof, Revolving Loan Lenders will lend
Borrowers, from time to time until the Revolving Loan Maturity Date, such
amounts which shall not exceed, in the aggregate principal amount at any one
time outstanding the Unused Revolving Loan Commitment, less the outstanding
Swing Line Loan Advances.
(A) Each Revolving Loan Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Loan Advances to Borrowers from time to
time on any Business Day during the period from the date hereof until the
Revolving Loan Maturity Date in an amount for each such Revolving Loan Advance
not to exceed such Revolving Loan Lender’s Pro Rata Share of the applicable
aggregate Revolving Loan Borrowing. Each Revolving Loan Borrowing shall be in
the amount of $100,000.00 or an integral multiple of $50,000.00 in excess
thereof (other than a Revolving Loan Borrowing the proceeds of which shall be
used solely to repay or prepay in full outstanding Swing Line Loan Advances and
a Revolving Loan Borrowing in an amount equal to the entire Unused Revolving
Loan Commitment) and shall consist of Revolving Loan Advances made
simultaneously by the Revolving Loan Lenders Pro Rata.
(B) Subject to the terms hereof, Borrowers may borrow, repay without penalty or
premium, and reborrow hereunder, from the date of this Agreement until the
Revolving Loan Maturity Date. If at any time the unpaid principal balance of the
Revolving Loan exceeds the amount Borrowers could borrow at such time as set
forth herein, Borrowers shall immediately upon demand of Agent pay or cause to
be paid such amounts to Agent for the account of the Revolving Loan Lenders
(based on each Revolving Loan Lender’s Pro Rata Share of the Revolving Loan
Commitment at such time), to the extent necessary to reduce the Revolving Loan
to an amount which Borrowers could borrow at that time.

 

39



--------------------------------------------------------------------------------



 



2.2 Disbursement of the Revolving Loan.
(A) Except for Revolving Loan Borrowings under Section 3.2 of this Agreement and
subject to the terms of any other agreement among Agent, Revolving Loan Lenders
and Borrowers to the contrary, in order to obtain a Revolving Loan Borrowing, a
Borrower’s Representative shall deliver a Notice of Borrowing to Agent (i) with
respect to a Revolving Loan Borrowing to be made at Closing, not later than the
time of Closing, and (ii) with respect to any other Revolving Loan Borrowing,
(x) if the Revolving Loan Borrowing is to accrue interest at the Adjusted LIBOR
Rate, no later than 1:00 p.m. (Charlotte, North Carolina time) on a date not
less than three (3) Business Days prior to the date such Revolving Loan
Borrowing is sought, and (y) if the Revolving Loan Borrowing is to accrue
interest at the Adjusted LIBOR Market Index Rate or the Adjusted ABR Rate, no
later than 1:00 p.m. (Charlotte, North Carolina time) on a date not less than
one (1) Business Day prior to the date such Revolving Loan Borrowing is sought.
(B) Upon Agent’s receipt of a Notice of Borrowing, Agent shall deliver a Notice
of Funding to each Revolving Loan Lender by (x) if the applicable Revolving Loan
Borrowing is to accrue interest at the Adjusted LIBOR Rate, 1:00 p.m.
(Charlotte, North Carolina time) on a date not less than two (2) Business Days
prior to the date the Revolving Loan Borrowing is to be made, and (y) if the
applicable Revolving Loan Borrowing is to accrue interest at the Adjusted LIBOR
Market Index Rate or the Adjusted ABR Rate, 5:00 p.m. (Charlotte, North Carolina
time) on a date not less than one (1) Business Day prior to the date the
Revolving Loan Borrowing is to be made, and each Revolving Loan Lender shall,
before 11:00 a.m. (Charlotte, North Carolina time) on the date of such Revolving
Loan Borrowing, make available to Agent at Agent’s Account, in same day funds,
such Revolving Loan Lender’s Pro Rata Share of such Revolving Loan Borrowing.
(C) After Agent’s receipt of such funds and upon fulfillment of any applicable
conditions set forth in this Agreement, Agent will make such funds available to
Borrowers by crediting a Borrower’s deposit account with Wachovia; provided,
however, that upon (i) written notice to Agent from Swing Line Lender given
prior to the funding of the Revolving Loan Borrowing, Agent shall first make a
portion of such funds equal to the aggregate principal amount of any Swing Line
Loan Advances (plus interest accrued and unpaid thereon) available to the Swing
Line Lender (and, if applicable, each other Lender that has made a Swing Line
Loan Advance that remains outstanding) for repayment of such Swing Line Loan
Advances; and (ii) written notice to Agent from Issuing Lender given prior to
the funding of the Revolving Loan Borrowing, Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Letter of Credit
Advances (plus interest accrued and unpaid thereon) available to Issuing Lender
(and, if applicable, each other Lender that has made a Letter of Credit Advance
that remains outstanding) for repayment of such Letter of Credit Advances.
2.3 The Revolving Notes. Borrowers’ obligation to repay the Revolving Loan shall
be evidenced by the Revolving Notes.
2.4 Interest Rate. Interest on the Revolving Loan shall be calculated as
follows:
(A) Except as provided in the immediately succeeding subparagraphs (B) and (C),
during the entire term of the Revolving Notes, the outstanding principal balance
of the Revolving Notes shall bear interest at the Adjusted LIBOR Market Index
Rate.

 

40



--------------------------------------------------------------------------------



 



(B) A Borrower’s Representative may from time to time deliver to Agent a Notice
of Borrowing or a Notice of Continuation/Conversion, electing to have all or a
portion of the outstanding principal balance of the Revolving Loan accrue
interest based on the LIBOR Rate, in which case the applicable LIBOR Rate
Borrowing shall bear interest at the Adjusted LIBOR Rate during the applicable
LIBOR Rate Interest Period. Following the expiration of any applicable LIBOR
Rate Interest Period, if a Borrower’s Representative shall not have timely and
properly delivered a Notice of Conversion/Continuation electing a LIBOR Rate
Interest Period to commence as of the expiration of the applicable expiring
LIBOR Rate Interest Period, then the applicable LIBOR Rate Borrowing shall
automatically bear interest at the Adjusted LIBOR Market Index Rate.
(C) A Borrower’s Representative may from time to time deliver to Agent a Notice
of Borrowing or a Notice of Continuation/Conversion, electing to have all or a
portion of the outstanding principal balance of the Revolving Loan accrue
interest based on the ABR Rate, in which case such ABR Rate Borrowing shall bear
interest at the Adjusted ABR Rate. Such ABR Rate Borrowing shall continue to
bear interest at the Adjusted ABR Rate until such time as a Borrower’s
Representative shall have delivered to Agent a Notice of
Continuation/Conversion, electing to have such ABR Borrowing bear interest at
the Adjusted LIBOR Market Index Rate or the Adjusted LIBOR Rate.
(D) Notwithstanding the foregoing, there shall not be more than four
(4) Borrowings outstanding at any time with respect to the Revolving Loan.
2.5 Payments of Principal and Interest. Principal and interest on the Revolving
Loan shall be payable as follows:
(A) On the first Interest Payment Due Date following the date of the Revolving
Notes, and on each successive Interest Payment Due Date thereafter until the
entire indebtedness evidenced by the Revolving Notes is paid in full, Borrowers
shall pay to Agent for the account of the Revolving Loan Lenders (based on each
Revolving Loan Lender’s Revolving Loan Credit Percentage at such time) all
accrued and unpaid interest on the outstanding principal balance of the
Revolving Notes.
(B) If not earlier demanded pursuant to Section 11.3 hereof, the outstanding
principal balance of the Revolving Loan, together with all accrued and unpaid
interest thereon, shall be due and payable to Agent for the account of the
Revolving Loan Lenders (based on each Revolving Loan Lender’s Revolving Loan
Credit Percentage at such time) on the Revolving Loan Maturity Date.
2.6 Use of Proceeds of Revolving Loan. The proceeds of the Revolving Loan shall
be used to refinance Existing Indebtedness, to purchase certain assets in
accordance with the terms of the Air Products APA, to finance Borrowers’ general
working capital needs, to pay fees and expenses associated with the closing of
the Loans, to repay Letter of Credit Advances, and to repay Swing Line Loan
Advances.

 

41



--------------------------------------------------------------------------------



 



ARTICLE III
3. THE SWING LINE LOAN.
3.1 General Terms.
(A) Subject to the terms hereof, Swing Line Lender will lend Borrowers, from
time to time until the Swing Line Loan Maturity Date, such amounts which shall
not exceed, in the aggregate principal amount at any one time outstanding, the
Swing Line Loan Commitment.
(B) Subject to the terms hereof, Borrowers may borrow, repay without penalty or
premium, and reborrow hereunder, from the date of this Agreement until the Swing
Line Loan Maturity Date. If at any time the unpaid principal balance of the
Swing Line Loan exceeds the amount Borrowers could borrow at such time as set
forth herein, Borrowers shall immediately and Without Notice pay or cause to be
paid such amounts to Swing Line Lender, to the extent necessary to reduce the
Swing Line Loan to an amount which Borrowers could borrow at that time.
3.2 Disbursement of the Swing Line Loan.
(A) Swing Line Lender will credit or pay the proceeds of each Swing Line Loan
Advance to a Borrower’s deposit account with Wachovia, or in such other manner
as Borrowers and Swing Line Lender may agree.
(B) Subject to the terms of any other agreement between Swing Line Lender and
Borrowers to the contrary (including any Cash Management Agreement), in order to
obtain a Swing Line Loan Advance, a Borrower’s Representative shall deliver a
Notice of Borrowing to Agent and Swing Line Lender not later than 1:00 p.m.
(Charlotte, North Carolina time) on the Business Day such Swing Line Loan
Advance is sought. Upon Swing Line Lender’s receipt of such Notice of Borrowing
and upon satisfaction of the terms and conditions of this Agreement, Swing Line
Lender will make such funds available to Borrowers as provided for above.
Notwithstanding anything contained herein to the contrary, Borrowers shall not
be entitled to receive nor shall Swing Line Lender be required to disburse any
Swing Line Loan Advance after the Swing Line Loan Maturity Date.
(C) Upon written demand by Swing Line Lender to Agent (a “Swing Line Put”), each
Revolving Loan Lender shall purchase from Swing Line Lender, and Swing Line
Lender shall sell and assign (without recourse except for the representations
and warranties of Swing Line Lender set forth in this paragraph) to each such
Revolving Loan Lender, such Revolving Loan Lender’s Pro Rata Share of any
outstanding Swing Line Loan Advance as so demanded by Swing Line Lender, by
making available for the account of Swing Line Lender, by deposit to Agent’s
Account in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Loan Advance to be purchased by such
Revolving Loan Lender on (i) a Business Day on which notice of any such Swing
Line Put is given by Agent to Revolving Loan Lenders, provided that such
notification is given by Agent not later than 1:00 p.m. (Charlotte, North
Carolina time) on such Business Day, or (ii) the first Business Day thereafter
if such notification is given by Agent later than 1:00 p.m. (Charlotte, North
Carolina time). If such

 

42



--------------------------------------------------------------------------------



 



Revolving Loan Lender shall pay to Agent such amount for the account of Swing
Line Lender, such amount so paid in respect of principal shall constitute a
Revolving Loan Advance made by such Revolving Loan Lender for purposes of this
Agreement evidenced by such Revolving Loan Lender’s Revolving Note, and the
outstanding principal balance of the Swing Line Loan shall be reduced by such
amount on such Business Day. Borrower hereby agrees to each such sale and
assignment. Upon any such assignment by Swing Line Lender to any Revolving Loan
Lender of a portion of a Swing Line Loan Advance, Swing Line Lender represents
and warrants to such Revolving Loan Lender that Swing Line Lender is the legal
and beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility or liability with
respect to such Swing Line Loan Advance or the Loan Documents. Each Revolving
Loan Lender’s obligation to purchase its Pro Rata Share of an outstanding Swing
Line Loan Advance pursuant to this Section 3.2(C) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Loan Lender may have against Swing Line Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(c) the failure to satisfy any condition precedent of this Agreement, or (d) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.
If any Revolving Loan Lender fails to make available to Agent for the account of
Swing Line Lender any amount required to be paid by such Revolving Loan Lender
pursuant to the foregoing provisions of this Article 3 by the time specified in
this Section, Swing Line Lender shall be entitled to recover from such Revolving
Loan Lender (acting through Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of (i) the Federal Funds Rate, or (ii) the Adjusted LIBOR Market
Index Rate, plus any administrative, processing or similar fees customarily
charged by Swing Line Lender in connection with the foregoing. A certificate of
Swing Line Lender submitted to any Revolving Loan Lender (through Agent) with
respect to any amounts owing under this paragraph shall be conclusive absent
manifest error.
3.3 The Swing Line Note. Borrowers’ obligation to repay the Swing Line Loan
shall be evidenced by the Swing Line Note.
3.4 Interest Rate. During the entire term of the Swing Line Note, the
outstanding principal balance of the Swing Line Note shall bear interest at the
Adjusted LIBOR Market Index Rate.
3.5 Payments of Principal and Interest.
(A) On the first Interest Payment Due Date following the date of the Swing Line
Note, and on each successive Interest Payment Due Date thereafter until the
entire indebtedness evidenced by the Swing Line Note is paid in full, Borrowers
shall pay to Agent for the account of Swing Line Lender all accrued and unpaid
interest on the outstanding principal balance of the Swing Line Note.
(B) If not earlier demanded by Swing Line Lender pursuant to Section 11.3
hereof, the outstanding principal balance of the Swing Line Loan, together with
all accrued and unpaid interest thereon, shall be due and payable to Agent for
the account of Swing Line Lender on the Swing Line Loan Maturity Date.

 

43



--------------------------------------------------------------------------------



 



3.6 Use of Proceeds of Swing Line Loan. The proceeds of the Swing Line Loan
shall be used for Borrowers’ general short-term working capital and general
corporate purposes.
3.7 Failure to Purchase Pro Rata Share of Swing Line Loan Advances. The failure
of any Revolving Loan Lender to purchase its Pro Rata Share of any Swing Line
Loan Advance as required in Section 3.2(C) shall not relieve any other Revolving
Loan Lender of its obligation hereunder to purchase its Pro Rata Share of such
Swing Line Loan Advance, but no Revolving Loan Lender shall be responsible for
the failure of any other Revolving Loan Lender to purchase its Pro Rata Share of
any Swing Line Loan Advance.
ARTICLE IV
4. LETTERS OF CREDIT
4.1 Issuance of Letters of Credit. Subject to the terms hereof, from time to
time until the Revolving Loan Maturity Date, Borrower may request Issuing Lender
to issue, and Issuing Lender agrees to issue, Letters of Credit for the account
of Borrower from time to time on any Business Day in an aggregate Available
Amount for all Letters of Credit not to exceed at any time the Letter of Credit
Commitment on such Business Day. No Letter of Credit shall have an expiration
date (including all rights of Borrower or the beneficiary to require renewal)
later than the earlier of (i) 30 days before the Revolving Loan Maturity Date,
or (ii) one year after the date of issuance thereof. In order for a Letter of
Credit to be issued, a Borrower’s Representative shall deliver a Notice of
Issuance to Agent and Issuing Lender not later than 1:00 p.m. (Charlotte, North
Carolina time) on a date not less than three (3) Business Days prior to the date
the issuance of such Letter of Credit is sought, such Notice of Issuance to be
accompanied by the form of the Letter of Credit to be issued. If (i) the
requested form of such Letter of Credit is acceptable to Issuing Lender in its
discretion, and (ii) if required by Agent and Issuing Lender, upon execution and
delivery of a Letter of Credit Agreement in form and substance satisfactory to
Agent and Issuing Lender, Issuing Lender will, subject to the other terms and
conditions of this Agreement, issue such Letter of Credit. In the event and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern.
4.2 Reimbursement and Other Payments. Borrowers agree to pay to Agent
immediately upon demand of Agent or Issuing Lender for reimbursement to Issuing
Lender (i) at the time when Issuing Lender shall pay any draft presented under
any Letter of Credit, a sum equal to the amount so paid under such Letter of
Credit, plus (ii) interest on any amount remaining unpaid by Borrowers to
Issuing Lender under clause (i) above from such time until payment in full at an
interest rate equal to (x) until the end of the Business Day next following the
payment of any draft, the Adjusted LIBOR Market Index Rate, and (y) thereafter,
the Adjusted LIBOR Market Index Rate plus two percent (2.0%).

 

44



--------------------------------------------------------------------------------



 



4.3 Additional Remedies. In addition to any rights and remedies the Lender
Parties may otherwise have under this Agreement, if (i) any Default shall have
occurred, Agent or Issuing Lender may in their discretion by notice to
Borrowers, declare the obligation of Issuing Lender to issue any Letter of
Credit to be terminated, whereupon the obligation of Issuing Lender to issue any
Letter of Credit shall forthwith terminate, and (ii) any Event of Default shall
have occurred, Agent may make demand upon Borrowers to, and forthwith upon such
demand Borrowers will pay to Agent in same day funds at Agent’s office
designated in such demand, for deposit in a special Cash Collateral Account to
be maintained with Collateral Agent, an amount equal to the maximum amount then
available to be drawn under the Letters of Credit. The Cash Collateral Account
shall be in the name of Borrowers, but under the sole dominion and control of
Collateral Agent, and shall be held and disbursed as follows:
(A) Collateral Agent may from time to time invest funds on deposit in the Cash
Collateral Account, reinvest proceeds of any such investments which may mature
or be sold, and invest interest or other income received from any such
investments, and all such investments and reinvestments shall, for purposes of
this Agreement, constitute part of the funds held in the Cash Collateral
Account.
(B) If at any time Agent or Collateral Agent determines that any funds held in
the Cash Collateral Account are subject to any right or claim of any Person
other than claims arising under this Agreement or that the total amount of such
funds is less than the maximum amount at such time available to be drawn under
the Letters of Credit, Borrowers will, forthwith upon demand by Agent or
Collateral Agent, pay to Collateral Agent, as additional funds to be deposited
and held in the Cash Collateral Account, an amount equal to the excess of
(i) such maximum amount at such time available to be drawn under the Letters of
Credit over (ii) the total amount of funds, if any, then held in the Cash
Collateral Account which Agent or Collateral Agent determine to be free and
clear of any such right and claim.
(C) Borrower hereby assigns, transfers and sets over, and grants to Collateral
Agent a Lien on and upon, the Cash Collateral Account, including all funds held
in the Cash Collateral Account from time to time and all proceeds thereof, as
security for the Secured Obligations. Borrower agrees that, to the extent notice
of sale of any securities shall be required by Law, at least five Business Days’
Notice to Borrower of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it may be so adjourned.
(D) Subject to the provisions of the Intercreditor Agreement, Collateral Agent
may, at any time or from time to time, apply funds from time to time held in the
Cash Collateral Account to the payment of (i) any Reimbursement Obligation, and
(ii) upon termination of all Letters of Credit and payment in full of all the
Reimbursement Obligation, to the other Secured Obligations in such order as
Collateral Agent may elect.
(E) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds held in the Cash Collateral
Account.

 

45



--------------------------------------------------------------------------------



 



4.4 No Liability of Issuing Lender. Borrowers assume all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither Issuing Lender nor any of its
officers or directors shall be liable or responsible for (a) the use that may be
made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by Issuing Lender against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit. In furtherance and not in limitation of the foregoing, Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
4.5 Indemnification. In addition to any other indemnification obligation of
Borrower under this Agreement or any other Loan Document, Borrowers hereby agree
to indemnify and hold the Lender Parties harmless from and against any and all
Indemnified Losses which the Lender Parties may incur or which may be claimed
against the Lender Parties by any Person by reason of or in connection with the
execution and delivery or transfer of, or payment or failure to make lawful
payment under, any Letter of Credit.
4.6 Pro Rata Participation, Drawing and Reimbursement With Respect to Letters of
Credit.
(A) Without any further action on the part of any Lender Party, effective
immediately upon the issuance of any Letter of Credit issued under this
Agreement, Issuing Lender will be deemed to have sold, transferred, and assigned
to each Revolving Loan Lender at such time, and each Revolving Loan Lender will
have been deemed to have purchased and accepted from Issuing Lender, such
Revolving Loan Lender’s Pro Rata Share of Issuing Lender’s interest in the
applicable Letter of Credit (such Pro Rata Share to be determined without taking
into account such Revolving Loan Lender’s obligation to purchase as provided in
this Section 4.6), which purchase shall unconditionally obligate each Revolving
Loan Lender to purchase from Issuing Lender such Revolving Loan Lender’s Pro
Rata Share of any Letter of Credit Advance in accordance with the provisions of
Section 4.6(C) below, and upon such purchase, shall entitle each Revolving Loan
Lender, in accordance with and subject to the provisions of this Agreement, to
receive such Revolving Loan Lender’s Pro Rata Share of any and all payments made
by Borrower with respect to the applicable Letter of Credit and whether required
hereunder or under any Letter of Credit Agreement.
(B) The payment by Issuing Lender of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by Issuing Lender
of a Letter of Credit Advance in the amount of such draft.

 

46



--------------------------------------------------------------------------------



 



(C) Upon written demand by Issuing Lender, with a copy of such demand to Agent,
each Revolving Loan Lender shall purchase from Issuing Lender, and Issuing
Lender shall sell and assign to each such Revolving Loan Lender, such Revolving
Loan Lender’s Pro Rata Share of any outstanding Letter of Credit Advance as of
the date of such purchase, by making available to Agent for the account of
Issuing Lender, by deposit to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Letter of
Credit Advance to be purchased by such Revolving Loan Lender. If such Revolving
Loan Lender shall pay to Agent such amount for the account of Issuing Lender,
such amount so paid in respect of principal shall constitute a Revolving Loan
Advance made by such Revolving Loan Lender for purposes of this Agreement, and
the outstanding amount of the Letter of Credit Advances shall be reduced by such
amount. Promptly after receipt thereof, Agent shall transfer such funds to
Issuing Lender. Borrower hereby agrees to each such sale and assignment. Each
Revolving Loan Lender unconditionally agrees to purchase its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by Issuing Lender, provided notice of such demand is given not
later than 11:00 a.m. (Charlotte, North Carolina time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by Issuing Lender to any
Revolving Loan Lender of a portion of a Letter of Credit Advance, Issuing Lender
represents and warrants to such Revolving Loan Lender that Issuing Lender is the
legal and beneficial owner of such interest being assigned by it, free and clear
of any Liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or any Lender Party. If and to the extent that any Revolving Loan Lender shall
not have so made the amount of such Letter of Credit Advance available to the
Agent, such Revolving Loan Lender agrees to pay to Agent forthwith on demand of
Agent such amount together with interest thereon, for each day from the date of
demand by Issuing Lender until the date such amount is paid to Agent for its
account or the account of Issuing Lender, as applicable, at a rate per annum
equal to the greater of (i) the Federal Funds Rate, or (ii) the Adjusted ABR
Rate.
4.7 Failure to Purchase Pro Rata Share of Letter of Credit Advances. The failure
of any Lender to purchase its Pro Rata Share of any Letter of Credit Advance as
required in Section 4.6 shall not relieve any other Lender of its obligation
hereunder to purchase its Pro Rata Share of such Letter of Credit Advance, but
no Lender shall be responsible for the failure of any other Lender to purchase
its Pro Rata Share of any Letter of Credit Advance.
4.8 Letter of Credit Reports. Issuing Lender shall furnish to Agent and each
Revolving Loan Lender on request (such request to be made not more frequently
than monthly) a written report summarizing issuance and expiration dates of the
Letters of Credit issued by Issuing Lender and drawings under all Letters of
Credit.
ARTICLE V
5. THE TERM LOAN
5.1 General Terms. Subject to the terms hereof, Term Loan Lenders will lend to
Borrowers in a single Term Loan Borrowing at the Closing, an amount which shall
not exceed the Term Loan Commitment, which Term Loan Borrowing shall consist of
Term Loan Advances made simultaneously by the Term Loan Lenders Pro Rata.
5.2 The Term Notes. Borrowers’ obligation to repay the Term Loan shall be
evidenced by the Term Notes.

 

47



--------------------------------------------------------------------------------



 



5.3 Interest Rate. Interest on the Term Loan shall be calculated as follows:
(A) Except as provided in the immediately succeeding subparagraphs (B) and (C),
during the entire term of the Term Notes, the outstanding principal balance of
the Term Notes shall bear interest at the Adjusted LIBOR Market Index Rate.
(B) A Borrower’s Representative may from time to time deliver to Agent a Notice
of Borrowing or a Notice of Continuation/Conversion, electing to have all or a
portion of the outstanding principal balance of the Term Loan accrue interest
based on the LIBOR Rate, in which case the applicable LIBOR Rate Borrowing shall
bear interest at the Adjusted LIBOR Rate during the applicable LIBOR Rate
Interest Period. Following the expiration of any applicable LIBOR Rate Interest
Period, if a Borrower’s Representative shall not have timely and properly
delivered a Notice of Conversion/Continuation electing a LIBOR Rate Interest
Period to commence as of the expiration of the applicable expiring LIBOR Rate
Interest Period, then the applicable LIBOR Rate Borrowing shall automatically
bear interest at the Adjusted LIBOR Market Index Rate.
(C) A Borrower’s Representative may from time to time deliver to Agent a Notice
of Borrowing or a Notice of Continuation/Conversion, electing to have all or a
portion of the outstanding principal balance of the Term Loan accrue interest
based on the ABR Rate, in which case such ABR Rate Borrowing shall bear interest
at the Adjusted ABR Rate. Such ABR Rate Borrowing shall continue to bear
interest at the Adjusted ABR Rate until such time as a Borrower’s Representative
shall have delivered to Agent a Notice of Continuation/Conversion, electing to
have such ABR Borrowing bear interest at the Adjusted LIBOR Market Index Rate or
the Adjusted LIBOR Rate.
(D) Notwithstanding the foregoing, there shall not be more than four
(4) Borrowings outstanding at any time with respect to the Term Loan.
5.4 Payments of Principal and Interest. Principal and interest on the Term Loan
shall be payable as follows:
(A) On the first Interest Payment Due Date following the date of the Term Notes,
and on each successive Interest Payment Due Date thereafter until the entire
indebtedness evidenced by the Term Notes is paid in full, Borrowers shall pay to
Agent for the account of the Term Loan Lenders (based on each Term Loan Lender’s
Term Loan Credit Percentage at such time) all accrued and unpaid interest on the
outstanding principal balance of the Term Notes.
(B) On the first Principal Payment Due Date following the date of the Term
Notes, and on each successive Principal Payment Due Date thereafter until the
entire indebtedness evidenced by the Term Notes is paid in full, Borrowers shall
pay to Agent for the account of the Term Loan Lenders (based on each Term Loan
Lender’s Term Loan Credit Percentage at such time) a principal payment each in
the amount of (i) on the first twenty-four (24) Principal Payment Due Dates,
$458,333.33; and (ii) thereafter, $666,667.00.
(C) If not earlier demanded pursuant to Section 11.3 hereof, the outstanding
principal balance of the Term Loan, together with all accrued and unpaid
interest thereon, shall be due and payable to Agent for the account of the Term
Loan Lenders (based on each Term Loan Lender’s Term Loan Credit Percentage at
such time) on the Term Loan Maturity Date.

 

48



--------------------------------------------------------------------------------



 



5.5 Use of Proceeds of Term Loan. The proceeds of the Term Loan shall be used to
refinance Existing Indebtedness of Borrowers and to purchase certain assets in
accordance with the terms of the Air Products APA.
ARTICLE VI
6. PAYMENTS, ADDITIONAL COSTS, ETC.
6.1 Payment to Agent.
(A) All monies payable to Lender Parties under this Agreement or under any other
Loan Document shall be paid directly to Agent in immediately available funds at
the Place for Payment. If Agent shall send Borrowers statements of amounts due
hereunder, such statements shall be considered correct and conclusively binding
on Borrowers unless Borrower notifies Agent to the contrary within thirty
(30) days of its receipt of any statement which it deems to be incorrect.
Alternatively, at its discretion, Agent may charge against any deposit account
of Borrower all or any part of any amount owed by Borrower hereunder.
(B) All payments to be made by Borrower hereunder will be made to Agent not
later than 1:00 p.m. at the Place for Payment. Payments received after 1:00 p.m.
at the Place for Payment shall be deemed to be payments made prior to 1:00 p.m.
at the Place for Payment on the next succeeding Business Day. Borrower hereby
authorizes Agent to charge its accounts with Agent in order to cause timely
payment of amounts due hereunder to be made.
(C) At the time of making each such payment, Borrower shall, subject to the
other terms and conditions of this Agreement, specify to Agent the Loan or other
obligation of Borrower hereunder to which such payment is to be applied. In the
event that Borrower fails to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Agent may apply such payments as
it may determine in its discretion.
6.2 Late Payments. If any scheduled payment, whether principal, interest or
principal and interest, is late fifteen (15) days or more, Borrower agrees to
pay a late charge equal to five percent (5%) of the amount of the payment which
is late, but not more than the lesser of $10,000.00 or the maximum amount
allowed by applicable Laws. The foregoing provision shall not be deemed to
excuse a late payment or be deemed a waiver of any other rights Lender Parties
may have under this Agreement, including, subject to the terms hereof, the right
to declare the entire unpaid principal and interest on all Loans immediately due
and payable.
6.3 Prepayment.
(A) Borrower may prepay or cause to be prepaid the principal of the Loans in
whole or, from time to time, in part, without premium or penalty; provided,
however, that except as may be agreed between Borrower and Swing Line Lender
with respect to the Swing Line Loan, partial prepayments shall be in an
aggregate principal amount of not less than $25,000.00 (or, if greater, in
integral multiples of $25,000.00 in excess thereof).

 

49



--------------------------------------------------------------------------------



 



(B) All partial prepayments, whether voluntary or mandatory, shall be applied
against principal and interest as Agent may determine in its discretion (subject
to the provisions of the Intercreditor Agreement), provided that no prepayment
shall entitle Borrowers to cease making any payment as otherwise scheduled
hereunder.
(C) No prepayment of any Loan shall alter the notional amount of any transaction
under any Lender Party Swap Document or otherwise affect any Borrower Party’s
obligations under any Lender Party Swap Documents, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of such
Lender Party Swap Documents.
6.4 Default Rate. Notwithstanding any provision herein or in any other Loan
Document to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Interest Rate payable on the Loans shall be the Default
Rate.
6.5 No Setoff or Deduction. All payments of principal of and interest on the
Loans and other amounts payable by Borrowers hereunder shall be made by
Borrowers without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority, or by any department, agency or other political subdivision or taxing
authority. If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed, Borrowers will pay such additional amounts as may be
necessary so that payment of principal of and interest on the Loans and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in
any such case, Borrowers will furnish to Agent certified copies of all tax
receipts evidencing the payment of such amounts within 30 days after the date
any such payment is due pursuant to applicable Laws.
6.6 Payment on Non-Business Day; Payment Computations. Except as otherwise
provided in this Agreement to the contrary, whenever any installment of
principal of, or interest on, any Loan or other amount due hereunder becomes due
and payable on a day which is not a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (unless such next succeeding
Business Day does not fall within the same calendar month, in which case the
maturity thereof shall be shortened to the immediately preceding Business Day).
In the case of any extension in the time for payment of any installment of
principal, interest shall be payable thereon at the rate per annum determined in
accordance with this Agreement during such extension.

 

50



--------------------------------------------------------------------------------



 



6.7 Indemnification. If Borrowers make any payment of principal with respect to
any LIBOR Rate Borrowing on any other date than the last day of a LIBOR Rate
Interest Period applicable thereto, or if Borrowers fail to borrow any LIBOR
Rate Borrowing after notice has been given to Agent in accordance with this
Agreement, or if Borrowers fail to make any payment of principal or interest in
respect of any LIBOR Rate Borrowing when due, Borrowers shall reimburse the
applicable Lender on demand for any resulting loss or expense incurred by such
Lender, including without limitation any loss incurred in obtaining, liquidating
or employing deposits from third parties, whether or not such Lender shall have
funded or committed to fund such LIBOR Rate Borrowing. A statement as to the
amount of such loss or expense, prepared in good faith and in reasonable detail
by such Lender and submitted by such Lender to Borrowers, shall be conclusive
and binding for all purposes absent manifest error in computation. Calculation
of all amounts payable to a Lender under this Section shall be made as though
such Lender shall have actually funded or committed to fund such LIBOR Rate
Borrowing through the purchase of an underlying deposit in an amount equal to
the amount of such LIBOR Rate Borrowing in the relevant market and having a
maturity comparable to the related LIBOR Rate Interest Period and through the
transfer of such deposit to a domestic office of such Lender in the United
States; provided, however, that each Lender may fund such LIBOR Rate Borrowing
in any manner it sees fit and the foregoing assumption shall be utilized only
for the purpose of calculation of amounts payable under this Section.
6.8 360-Day Year. All interest payable under the Notes and all fees payable to
Lender Parties shall be calculated on the basis of a 360-day year by multiplying
the applicable amount by the applicable per annum rate, multiplying the product
thereof by the actual number of days elapsed, and dividing the product so
obtained by 360.
6.9 No Requirement to Actually Obtain Funds. Notwithstanding the fact that the
Interest Rate pursuant to the Loans may be calculated based upon Lender’s cost
of funds, Borrowers agree that Lender shall not be required actually to obtain
funds from such source at any time.
6.10 Usury Limitation. If at any time the Interest Rate payable on the Loans
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the Interest Rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by
Lender shall be credited as a partial prepayment of principal.
6.11 Ratable Sharing. If any Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Credit Agreement
Obligation hereunder (whether voluntary, involuntary, through the exercise of
any right of set off or otherwise) in excess of its Pro Rata Share of payments
or reductions on account of such Credit Agreement Obligations obtained by all of
the Lenders, such Lender shall forthwith (i) notify the other Lenders and Agent
of such receipt and (ii) purchase from the other Lenders such participations in
the affected Credit Agreement Obligations as shall be necessary to cause such
purchasing Lender to share the excess payment or reduction, net of costs
incurred in connection therewith, on a Pro Rata basis, provided that if all or
any portion of such excess payment or reduction is thereafter recovered from
such purchasing Lender or additional costs are incurred, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery or such
additional costs, but without interest. Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 6.11
may, to the fullest extent permitted by Applicable Law, exercise all of its
rights of payment (including the right of set off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

 

51



--------------------------------------------------------------------------------



 



ARTICLE VII
7. CONDITIONS PRECEDENT
The obligation of Lenders to make the Loans and any Advance hereunder, and the
obligation of Issuing Lender to issue any Letter of Credit, is subject to the
following conditions precedent:
7.1 Documents Required for the Closing. Prior to or concurrently with the
Closing, the following instruments and documents, duly executed by all proper
Persons and in form and substance satisfactory to Agent and Collateral Agent,
shall have been delivered to Agent:
(A) This Agreement;
(B) The Notes;
(C) The Intercreditor Agreement and copies of the Prudential Loan Documents;
(D) The Pledge Agreement, together with the original stock certificates, stock
powers and other items required to be delivered thereunder;
(E) The Mortgages, together with the following:
(1) Evidence that the Mortgages have been duly recorded in all filing or
recording offices that Collateral Agent may deem necessary or desirable in order
to create a valid Lien on the Mortgaged Property in favor of Collateral Agent
subject to no other Liens, and that all filing and recording taxes and fees have
been paid;
(2) The Title Insurance Policies, with the Required Endorsements and in an
amount acceptable to Collateral Agent, issued, coinsured and reinsured by the
Title Insurance Companies, insuring the Mortgages to be a valid Lien on the
Mortgaged Property, free and clear of all Liens (including, but not limited to,
mechanics’ and materialmen’s Liens), excepting only Permitted Liens and other
Liens approved by Collateral Agent in its discretion, and providing for such
other affirmative insurance and such coinsurance and direct access reinsurance
as Collateral Agent may deem necessary or desirable;
(3) Such consents and agreements of lessors, lessees, and other Third Parties,
and such estoppel letters and other confirmations, as Collateral Agent may deem
necessary or desirable;
(4) Evidence that all other action that Collateral Agent may deem necessary or
desirable in order to create a valid Lien on the Mortgaged Property has been
taken;
(F) The Closing Certificates;

 

52



--------------------------------------------------------------------------------



 



(G) The Financing Statements, together with evidence that such Financing
Statements have been duly recorded in all filing or recording offices that
Collateral Agent may deem necessary or desirable in order to perfect Collateral
Agent’s Lien on the Collateral, and that all filing and recording taxes and fees
have been paid;
(H) With respect to each Borrower Party (other than a Borrower Party that is an
individual), a certificate of an officer or other representative acceptable to
Agent dated as of the date of this Agreement, certifying as to the incumbency
and signatures of the representative(s) of such Borrower Party signing, as
applicable, this Agreement and each of the other Loan Documents, and each other
document to be delivered pursuant hereto, together with the following documents
attached thereto:
(1) A copy of the resolutions of such applicable Person’s Governing Body
authorizing the execution, delivery and performance of this Agreement, each of
the Loan Documents, and each other document to be delivered pursuant hereto, as
applicable;
(2) A copy, certified as of the most recent date practicable by the secretary of
state (or similar Governmental Authority) of the state, province, or other
Jurisdiction where such Person is organized, of such Person’s Organizational
Documents filed with such secretary of state (or similar Governmental
Authority);
(3) A copy of such Person’s other Organizational Documents;
(I) A certificate, as of the most recent date practicable, of the secretary of
state (or similar appropriate Governmental Authority) and department of revenue
or taxation (or similar appropriate Governmental Authority) of each Jurisdiction
in which each Borrower Party (other than a Borrower Party that is an individual)
is organized as to the existence and good standing of each such Person within
such Jurisdiction, and a certificate, as of the most recent date practicable, of
the secretary of state (or similar appropriate Governmental Authority) of each
state where any of the Collateral is located as to the qualification and good
standing of Borrower Party as a foreign entity doing business in each such
state;
(J) A written opinion of counsel to Borrowers, dated as of the date of Closing
and addressed to Lender Parties, in form and substance acceptable to Agent;
(K) The Most Recent Financial Statements and the Closing Balance Sheet, each in
form and substance acceptable to Agent;
(L) Certificates, in form and substance satisfactory to Agent, attesting to the
Solvency of Borrowers and after giving effect to the transactions contemplated
hereby;
(M) UCC-11 reports showing no Liens superior to the Collateral Agent’s Lien,
except for the Permitted Liens;

 

53



--------------------------------------------------------------------------------



 



(N) An ALTA form survey of each parcel of Mortgaged Property, each such survey
to be in form and substance reasonably satisfactory to Collateral Agent,
certified to Collateral Agent and the applicable Title Insurance Company and
prepared by a land surveyor duly registered and licensed in the state in which
the applicable Mortgaged Property is located and acceptable to Collateral Agent,
showing all buildings and other improvements, the location of any easements,
rights of way, building set back lines and other dimensional regulations and the
absence of encroachments, either by such improvements or on to such property,
and other defects, other than encroachments and other defects acceptable to
Collateral Agent, and either (i) evidence satisfactory to Collateral Agent that
none of the Mortgaged Property is located in a flood hazard area, or (ii) a
flood insurance policy satisfactory to Collateral Agent;
(O) An appraisal of the Equipment and Mortgaged Property to be owned by the
Borrower Consolidated Group after the Closing, made at Borrower’s expense, which
must be by an appraiser engaged and approved by Agent, and in form and substance
satisfactory to Agent, and reflecting a value of the Collateral satisfactory to
Agent;
(P) An environmental/hazardous substances survey and report with respect to the
Mortgaged Property, as approved by Collateral Agent;
(Q) Except as may be waived by Collateral Agent, copies of any Assigned Leases
then in effect, together with any guaranties of such Assigned Leases and
estoppel certificates and subordination, attornment and non-disturbance
agreements with respect thereto, all in form and substance acceptable to
Collateral Agent;
(R) Copies of the Air Products APA Documents, and evidence of the closing of the
purchase and sale the subject thereof;
(S) Evidence satisfactory to Collateral Agent that Borrowers have obtained all
insurance policies as required under this Agreement or any of the other Loan
Documents, together with evidence satisfactory to Collateral Agent that all
premiums therefore have been paid and that all such policies are in full force
and effect; and
(T) Receipt and approval by Agent and Collateral Agent of all other items
reasonably required to be provided to Agent and Collateral Agent, and not
otherwise set forth above.
7.2 Certain Events Required for Closing and for all Advances. At the time of the
Closing and at the time of each Advance, Agent shall be satisfied that:
(A) No Default shall have occurred and be continuing;
(B) No Material Adverse Change shall have occurred;
(C) All of the Loan Documents shall have remained in full force and effect, and
no Borrower Party shall have questioned or challenged the enforceability of any
provision of any of the Loan Documents;
(D) Borrowers shall have paid the Fees and all other fees, expenses, costs and
other amounts then owing to Lender Parties;
(E) All Indebtedness to be prepaid, redeemed or defeased with the proceeds of
any Advance shall have been satisfied and extinguished contemporaneously
therewith;

 

54



--------------------------------------------------------------------------------



 



(F) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Borrower Party pending or threatened before any court,
governmental agency or arbitrator that (i) except as set forth on the attached
Schedule 7.2(F), would reasonably be expected to have a Material Adverse Effect,
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby;
(G) All Governmental Approvals necessary in connection with the Loan Documents
and the transactions contemplated hereby and thereby shall have been obtained
(without the imposition of any conditions that are not acceptable to Agent) and
shall remain in effect other than such Governmental Approvals the failure to
obtain which shall not affect the enforceability, validity or binding effect of
any of the Loan Documents; all applicable waiting periods shall have expired
without any action being taken by any competent authority; and no Law shall be
applicable in the judgment of Agent that restrains, prevents or imposes
materially adverse conditions upon the Loan Documents and the transactions
contemplated hereby and thereby;
(H) Borrower will be able to meet its obligations under all Plans, that the
Plans are, in all material respects, funded in accordance with the minimum
statutory requirements, that no material “reportable event” (as defined in
ERISA, but excluding events for which reporting has been waived) has occurred as
to any such Plan and that no termination of, or withdrawal from, any such Plan
has occurred or is contemplated that could result in a material liability;
(I) There shall have been delivered to Collateral Agent evidence of insurance
naming Collateral Agent as insured and loss payee (as applicable) with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as is satisfactory to Collateral Agent or as
otherwise required under any Loan Document; and
(J) There shall have been delivered to Agent the Collateral Reports and
Compliance Certificates as required under this Agreement and reflecting
compliance with the terms of this Agreement.
7.3 Legal Matters. At the time of Closing, and the disbursement of each Advance,
all legal matters incidental thereto shall be satisfactory to Burr & Forman LLP,
counsel to Agent and Collateral Agent.
7.4 Election to Make Advances Prior to Satisfaction of Conditions Precedent. In
the event Lender Party, at its option, elects to make one or more Advances prior
to receipt and approval of all items required by this Article, such election
shall not constitute any commitment or agreement of Lender Party to make any
subsequent Advance until all items required by this Article have been delivered.

 

55



--------------------------------------------------------------------------------



 



ARTICLE VIII
8. COLLATERAL SECURITY
8.1 Grant of Lien.
(A) As security for the prompt satisfaction of all Secured Obligations, Borrower
hereby assigns, transfers, and sets over to Collateral Agent all of Borrower’s
Interest in and to, and grants Collateral Agent a Lien on, upon and in the
Collateral.
(B) No submission by Borrower to Collateral Agent of a schedule or other
particular identification of Collateral shall be necessary to vest in Collateral
Agent security title to and a security interest in each and every item of
Collateral now existing or hereafter created and acquired, but rather such title
and security interest shall vest in Collateral Agent immediately upon the
creation or acquisition or any item of Collateral hereafter created or acquired,
without the necessity for any other or further action by Borrower or by
Collateral Agent.
8.2 Maintenance of Lien.
(A) Borrower authorizes Collateral Agent to file one or more Financing
Statements (including initial financial statements and continuation and
amendment statements) to perfect Collateral Agent’s Lien in the Collateral
pursuant to the Uniform Commercial Code, such Financing Statements to be in form
and substance as required by Collateral Agent.
(B) Borrower hereby appoints Collateral Agent as its attorney-in-fact (without
requiring Collateral Agent to act as such) to file any Financing Statement in
the name of Borrower, and to perform all other acts that Collateral Agent deems
appropriate to perfect and continue Collateral Agent’s Lien and to protect and
preserve the Collateral.
(C) In connection with Collateral Agent’s Lien, Borrower will:
(1) Execute and deliver, and cause to be executed and delivered, such documents
and instruments, including amendments to the Security Documents and Financing
Statements (including amendments thereto and continuation statements thereof) in
form satisfactory to Collateral Agent as Collateral Agent, from time to time,
may specify, and pay, or reimburse Collateral Agent upon demand for paying, all
costs and taxes of filing or recording the same in such Jurisdictions as
Collateral Agent may designate; and
(2) Take such other steps as Collateral Agent, from time to time, may direct to
protect, perfect, and maintain Collateral Agent’s Lien.
ARTICLE IX
9. REPRESENTATIONS AND WARRANTIES.
Each Borrower represents and warrants to Lender Parties (provided that it is
understood that each Borrower is making its representations only on its own
behalf, and only to the extent of its knowledge with respect to any other
Borrower), knowing that Lender Parties will rely on such representations and
warranties as an inducement to make the Loans, that:

 

56



--------------------------------------------------------------------------------



 



9.1 Existence. Each of KMG Chemicals and KMG ECI is a duly organized and
existing Texas corporation in good standing, is duly qualified and in good
standing as a foreign corporation in each other Jurisdiction where the failure
to be so qualified might reasonably be expected to have a Material Adverse
Effect. KMG-Bernuth is a duly organized and existing Delaware corporation in
good standing, is duly qualified and in good standing as a foreign corporation
in each other Jurisdiction where the failure to be so qualified might reasonably
be expected to have a Material Adverse Effect. Each of KMG Chemicals,
KMG-Bernuth and KMG ECI has full power and authority to consummate the
transactions contemplated by this Agreement. Each other Member of the Borrower
Consolidated Group is duly organized, validly existing and in good standing
under the Laws of its Jurisdiction of organization, and is duly qualified and in
good standing as a foreign corporation or other entity in each other
Jurisdiction where the failure to be so qualified might reasonably be expected
to have a Material Adverse Effect.
9.2 Authority. The execution, delivery and performance of all of the Loan
Documents have been duly authorized by all requisite action by each Borrower
Party a party thereto. All of the Loan Documents have been duly executed and
delivered and constitute valid and binding obligations of each Borrower Party a
party thereto, enforceable in accordance with their respective terms (except as
may be limited by applicable Bankruptcy Laws and other Laws affecting the
enforceability of creditors’ rights generally and principles of equity), and
Lender Parties will be entitled to the benefits of all of the Loan Documents.
9.3 Equity Owners and Equity Agreements. Set forth on Schedule 9.3 is a complete
and accurate list of (i) all holders of the Equity Interests of the Members of
the Borrower Consolidated Group (other than KMG Chemicals), showing as of the
Closing the Equity Interests owned by each Equity Owner, which Equity Interests
have been validly issued, are fully paid and non-assessable, and are owned by
such Persons free and clear of all Liens; and (ii) all the Equity Agreements.
9.4 Name. Set forth on Schedule 9.4 is a complete and accurate list of (i) all
names under which Borrowers have done business in the last six years; and
(ii) the names of all Persons whose assets (x) were acquired in the last six
years by Borrower outside of Borrower’s Ordinary Course of Business, (y) were
included as assets of Borrowers on the Most Recent Financial Statements with a
market value of more than $250,000.00, and (z) constitute part of the
Collateral.
9.5 Material Contracts. Set forth on Schedule 9.5 is a complete and accurate
list of all of the Material Contracts.
9.6 Consents or Approvals.
(A) Except for approvals, authorizations already obtained and remaining in
effect, and notices to and filings already given and made, no consent or
approval of any Third Person, and no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or other Third
Person is required with respect to the operation of Borrower’s business (unless
the failure to obtain or file such approvals, authorizations, notices and
filings would not reasonably be expected to have a Material Adverse Effect).

 

57



--------------------------------------------------------------------------------



 



(B) No consent of any Third Person and no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Third Person that is required has not been obtained either (i) for the due
execution, delivery, recordation, filing or performance by any Borrower Party of
this Agreement or any other Loan Document or for the consummation of the
transaction contemplated hereby, (ii) for the mortgage, pledge, assignment, or
grant by Borrower of Collateral Agent’s Lien, (iii) for the perfection or
maintenance of Collateral Agent’s Lien, except for the recording of the
Mortgages and the Financing Statements, or (iv) for the exercise by Lender
Parties of their rights or remedies provided for in this Agreement or in any of
the other Loan Documents (except as may be required by applicable Laws in
connection with the foreclosure and disposition of the Collateral). All
applicable waiting periods, if any, in connection with the transactions
contemplated hereby have expired without any action having been taken by any
Person restraining, preventing or imposing materially adverse conditions upon
the rights of Borrower to enter into and perform its obligations under this
Agreement.
9.7 Violations or Actions Pending. There are no actions, suits, or proceedings
pending or, to the best of Borrower’s knowledge, threatened, which might
reasonably be expected to have a Material Adverse Effect or which might
reasonably be expected to impair the value of the Collateral. No Member of the
Borrower Consolidated Group is in violation of any agreement the violation of
which will have, or might reasonably be expected to have, a Material Adverse
Effect, and no Member of the Borrower Consolidated Group is in violation of any
order, judgment or decree of any court, or any statute or governmental
regulation to which such Member of the Borrower Consolidated Group is subject
with respect to which the violation thereof which will have, or might reasonably
be expected to have, a Material Adverse Effect. The execution and performance of
any Loan Document by Borrower will not result in any breach of or default under
any mortgage, lease, credit or loan agreement or any other instrument which may
bind or affect Borrower.
9.8 Affiliates. Borrower has no Affiliates (other than officers and directors)
except (i) as disclosed on the attached Schedule 9.8, or (ii) Affiliates with a
Tangible Net Worth of less than $1,000,000.00.
9.9 Existing Indebtedness. No Member of the Borrower Consolidated Group is in
default with respect to any of the Existing Indebtedness.
9.10 Defaults Under Material Contracts. There is not existing any default or
event of default under any Material Contract which might reasonably be expected
to have a Material Adverse Effect.
9.11 Tax Returns. All federal, state, local and other tax returns and reports of
the Borrower Consolidated Group required by Laws to have been completed and
filed have been completed and duly filed, and all taxes, assessments and
withholdings shown on such returns or billed to a Member of the Borrower
Consolidated Group have been paid, and the Borrower Consolidated Group maintains
adequate provisions and accruals in respect of all such federal, state, local
and other taxes, assessments and withholdings. There are no unpaid assessments
pending against any Member of the Borrower Consolidated Group for any taxes or
withholdings, and Borrower knows of no basis therefor.

 

58



--------------------------------------------------------------------------------



 



9.12 Financial Statements. All Financial Statements heretofore given and
hereafter given to Lender Parties are and will be true and complete in all
material respects as of their respective dates and prepared in accordance with
Generally Accepted Accounting Principles, and fairly represent and will fairly
represent the financial conditions of the Persons to which they pertain as of
the respective dates thereof, and upon delivery to Lender Parties, no Material
Adverse Change has or will have occurred after the respective date thereof,
except as may be disclosed in writing to Bank.
9.13 Good and Marketable Title. Borrower has good and marketable title to all of
its assets, including, without limitation, Borrower’s Interest in the
Collateral, subject to no Liens, except for Permitted Liens.
9.14 Real Property Locations. Set forth on Schedule 9.14 is a complete and
accurate list of the Real Property, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, and record owner thereof.
9.15 Solvency. Borrower is Solvent.
9.16 ERISA. Each Plan is and has been administered in compliance in all material
respects with all applicable Laws, including without limitation, the applicable
provisions of ERISA and the Internal Revenue Code. No ERISA Event has occurred
and is continuing or, to the knowledge of Borrower, is reasonably expected to
occur with respect to any Plan, in either case that would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. No Plan has
any Unfunded Pension Liability, and neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, in either instance where the same would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.
9.17 Priority of Liens. Collateral Agent’s Lien constitutes a first Lien against
the Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens.
9.18 Patents, Copyrights, Etc. Except as disclosed on Schedule 9.18 (i) Borrower
has no patents, trademarks, trade names, service marks or copyrights, and
(ii) no Collateral is subject to any license agreement relating to patents,
trademarks, trade names, service marks, or copyrights, which could, directly or
indirectly, preclude or render impracticable the realization of Collateral
Agent’s Lien or materially diminish the value of such Collateral. Upon the
occurrence of any Default and demand of Collateral Agent, Borrower shall
promptly execute and deliver to Collateral Agent a Patent and Trademark Security
Agreement in form and substance as may be reasonably required by Collateral
Agent, in order to grant to Collateral Agent a Lien in all of Borrower’s
patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof.

 

59



--------------------------------------------------------------------------------



 



9.19 Accuracy of Documents. All documents furnished to Lender Parties by or on
behalf of any Borrower Party as part of or in support of the application for the
Loans or the Loan Documents are true, correct, complete and accurately represent
the matters to which they pertain.
9.20 Environmental Matters. Except as disclosed on Schedule 9.20, or except as
would not reasonably be expected to give rise to a Material Adverse Change,
(a) no Member of the Borrower Consolidated Group nor the Mortgaged Property is
in material violation of or subject to any existing, pending or threatened
investigation or inquiry by any Governmental Authority or any remedial
obligations under any applicable Environmental Laws, and Borrower will promptly
notify Agent if any Responsible Officer becomes aware of any such investigation
or inquiry; (b) except for Governmental Approvals already obtained, no Member of
the Borrower Consolidated Group has obtained or is required to obtain any
Governmental Approvals to construct, occupy, operate or use any buildings,
improvements, fixtures or equipment by reason of any Environmental Laws; and (c)
Borrower covenants and agrees that it will not cause there to be any material
violation of any Environmental Law in connection with the disposal or release of
Petroleum Products, Hazardous Substances, Hazardous Materials or Solid Wastes.
9.21 Condemnation. There are no proceedings pending, or, to the best of
Borrower’s knowledge, threatened, to exercise any power of condemnation or
eminent domain, with respect to the Mortgaged Property, or any interest therein,
or to enjoin or similarly prevent the use of the Mortgaged Property.
9.22 Assigned Agreements.
(A) Borrower is (or, with respect to any Assigned Agreement hereafter made, will
be) the sole owner and holder of Borrower’s Interest in each Assigned Agreement,
and Borrower has not transferred or otherwise assigned any interest of Borrower
as a party to any Assigned Agreement;
(B) Each of the Assigned Agreements is (or, with respect to any Assigned
Agreements hereafter made, will be) valid and enforceable in accordance with its
respective terms, and in full force and effect, and has not been (or, with
respect to any Assigned Agreements hereafter made, will not be) altered,
modified or amended in any manner whatsoever except as permitted in this
Agreement;
(C) None of the Rents have been or will be assigned, pledged or in any manner
transferred or hypothecated, except pursuant to this Agreement, and
(D) None of the Rents, for any period subsequent to the date of this Agreement,
has been or will be collected more than thirty (30) days in advance of the time
when such Rents become due under the terms of the Assigned Leases.
9.23 Full Disclosure. All material factual information heretofore or
contemporaneously furnished to Lender Parties by or on behalf of the Borrower
Consolidated Group for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all other such factual information
hereafter furnished to Lender Parties in writing by or on behalf of the Borrower
Consolidated Group will be, true and accurate in all material respects on the
date as of which such information is dated or certified (or, if such information
has been amended or supplemented, on the date as of which any such amendment or
supplement is date or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which such information was provided, not materially
misleading.

 

60



--------------------------------------------------------------------------------



 



9.24 Regulated Industries. Borrower is not an “investment company,” a company
“controlled” by an “investment company,” or an “investment advisor,” within the
meaning of the Investment Company Act of 1940, as amended.
9.25 Insurance. The assets, properties and business of the Borrower Consolidated
Group are insured against such hazards and liabilities, under such coverages and
in such amounts, as are required under Section 10.4 of this Agreement.
9.26 Anti-Terrorism Laws.
(A) General. Neither Borrower nor any Affiliate of Borrower is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(B) Executive Order No. 13224.
(1) Neither Borrower nor any Affiliate of Borrower is any of the following (each
a “Blocked Person”):
(a) A Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(b) A Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
(c) A Person with which any bank or other financial institution is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(d) A Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
(e) A Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or
(f) A Person who is affiliated with a Person listed above.
(2) Neither Borrower nor any Affiliate of Borrower (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

 

61



--------------------------------------------------------------------------------



 



9.27 Securities Laws. Borrower has filed and will continue to file when and as
due all reports required under Section 15(b) of the Securities Exchange Act of
1934 (provided that any delayed filing shall not constitute a Default so long as
(x) such delayed filing does not continue for more than one hundred eighty
(180) days, (y) Agent is notified of the delayed filing within thirty (30) days
of the original filing due date and is provided a writing setting forth with
reasonable particularity the reasons for such delayed filing) and (z) if
requested by Agent, Borrower will provide periodic updates with respect to the
status of the delayed filing.
9.28 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing, continually republished, and in effect at all
times while Borrower remains indebted to Lender Parties pursuant to the Loans
and shall be deemed to be incorporated by reference at the time of each Advance
unless Borrower specifically notifies Agent of any change therein.
ARTICLE X
10. BORROWER’S COVENANTS
Each Borrower does hereby covenant and agree with each Lender Party that, so
long as any of the Credit Agreement Obligations remain unsatisfied or any
commitments hereunder remain outstanding, such Borrower at all times will comply
or cause to be complied with the following covenants:
10.1 Affirmative Covenants.
(A) Borrower will duly and promptly pay and perform all of Borrower’s Credit
Agreement Obligations to Lender Parties according to the terms of this
Agreement, the other Loan Documents and the Lender Party Swap Documents, and
will cause each other Borrower Party to perform such other Borrower Party’s
Credit Agreement Obligations to Lender Parties according to the terms of this
Agreement, the other Loan Documents and the Lender Party Swap Documents.
(B) Borrower will use the proceeds of the Loans only for the purposes permitted
herein, or as Required Lenders may have otherwise approved from time to time;
and Borrower will furnish Agent such evidence as it may reasonably require with
respect to such uses.
(C) Borrower will furnish or cause to be furnished to the Lender Parties:
(1) Within forty-five days after each Quarter-End (a) an unaudited
(management-prepared) income statement of the Borrower Consolidated Group for
such Quarter, and (b) an unaudited (management-prepared) balance sheet of the
Borrower Consolidated Group for such Quarter, all in reasonable detail with
Agent having full access to all supporting schedules and comments, such income
statements and balance sheets to be prepared in accordance with Generally
Accepted Accounting Principles consistently applied by the Borrower Consolidated
Group, except for any inconsistencies explained therein; provided, however, that
Borrower providing Bank with a copy of the Form 10-Q filed with the Securities
and Exchange Commission within three (3) Business Days of such filing shall
satisfy the requirements of this paragraph (1);

 

62



--------------------------------------------------------------------------------



 



(2) Within one hundred twenty (120) days after each Fiscal Year-End (a) a
statement of Equity Owners’ Equity for the Borrower Consolidated Group, (b) an
income statement of the Borrower Consolidated Group for such Fiscal Year, and
(c) a balance sheet of the Borrower Consolidated Group as of the end of such
Fiscal Year, all in reasonable detail, including all supporting schedules and
comments; the statements and balance sheets to be audited by an independent
certified public accountant selected by the Borrower Consolidated Group and
acceptable to Agent, and certified by such accountants to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied by
the Borrower Consolidated Group, except for any inconsistencies explained in
such certificate; and Agent shall have the right, from time to time, to discuss
any Member of the Borrower Consolidated Group’s affairs directly with such
Person’s accountants, and any such accountants are authorized and directed to
give Agent any information Agent may request at any time regarding the financial
affairs of the Borrower Consolidated Group, and are authorized and directed to
furnish Agent with copies of any documents in their possession related thereto;
provided, however, that Borrower providing Bank with a copy of the Form 10-K
filed with the Securities and Exchange Commission within three (3) Business Days
of such filing shall satisfy the requirements of this paragraph (2);
(3) Promptly after sending or making available or filing of the same, copies of
all reports, proxy statements and financial statements (if any) that Borrower
sends or makes available to its Equity Owners and all registration statements
and reports that Borrower files with the Securities and Exchange Commission (or
any other similar Governmental Authority) or any successor Person; and
(4) Within forty-five (45) days after each Quarter-End, a Compliance
Certificate; and
(5) Within forty-five (45) days after each Quarter-End beginning the Quarter-End
of April 30, 2008, a Collateral Report as of such Quarter-End, certified to be
correct by the principal financial officer of Borrowers (together with a
Schedule of Accounts and Schedule of Inventory if required under Section 10.10
of this Agreement).
(D) Borrower will pay or cause to be paid when due (i) the Fees and all other
fees and expenses owing to Lender Parties; and (ii) all expenses involved in
perfecting Collateral Agent’s Lien or the priority of Collateral Agent’s Lien
and all other expenses of Lender Parties related to the Loans, or the protection
and preservation of the Collateral, or the interpretation, administration and
enforcement of any provision of this Agreement, or the preparation and
negotiation of this Agreement, any of the other Loan Documents, or amendments to
any of them, including, without limitation, recording fees and taxes, tax, title
and lien search charges, and Attorneys’ Fees (including Attorneys’ Fees at trial
and on any appeal by Borrower or Lender Party), real property taxes and
insurance premiums.

 

63



--------------------------------------------------------------------------------



 



(E) Borrower will permit Agent, Collateral Agent and their respective agents to
have access to the Collateral at reasonable times.
(F) After the occurrence of a Default and upon demand of Agent or Collateral
Agent, Borrower will cause, or permit Agent or Collateral Agent to cause, all or
any part of the Mortgaged Property and other Tangible Property comprising part
of the Collateral to be appraised (or reappraised) at Borrower’s expense at any
time (but not more than once during any twelve-month period except (i) after an
Event of Default, (ii) if required on account of the requirements of any
Governmental Authority or regulatory authority, or (iii) if Agent or Collateral
Agent in its reasonable discretion determines that there may have been a
material diminution in the value of such Tangible Property).
(G) If any of the information or disclosures provided on any Schedule originally
attached hereto become outdated or incorrect in any material respect, Borrower
shall deliver to Agent as part of a Compliance Certificate such revision or
updates to such Schedule as may be necessary or appropriate to update or correct
such Schedule; provided, that such revisions or updates to any such Schedule
shall only be deemed to have amended, modified or superseded such Schedule as
originally attached hereto, and to have cured any breach of warranty or
misrepresentation resulting from the inaccuracy or incompleteness of any such
Schedule if such revisions or updates to such Schedule would not otherwise
result in a separate and independent Event of Default under the other terms and
provisions of this Agreement.
(H) Borrower will certify to Agent upon request by Agent that:
(1) Borrower has complied with and is in compliance with all terms, covenants
and conditions of this Agreement which are binding upon it;
(2) There exists no Default; or, if such is not the case, that one or more
specified Defaults have occurred; and
(3) The representations and warranties contained in this Agreement are true with
the same effect as though made on the date of such certificate, except for those
representations and warranties which relate to a specific date.
(I) Borrower will, when requested so to do, make available for inspection and
audit by duly authorized representatives of Agent or Collateral Agent any of its
Records, and will furnish Agent and Collateral Agent any information regarding
its business affairs and financial condition within a reasonable time after
written request therefore. Borrower shall reimburse Agent and Collateral Agent
for all costs associated with such audit if the audit reveals a material
discrepancy in any financial report, statement or other document provided to
Lender Party pursuant to this Agreement.
(J) Borrower will keep accurate and complete Records, consistent with customary
industry practices.

 

64



--------------------------------------------------------------------------------



 



(K) Within ten (10) days of Agent’s request therefore, Borrower will furnish or
cause to be furnished to Agent copies of income tax returns filed by each Member
of the Borrower Consolidated Group.
(L) Borrower will pay when due (or within applicable grace periods) all
Indebtedness due Third Parties, unless the failure so to pay such Indebtedness
would not give rise to a Material Adverse Change.
(M) Borrower will notify Agent and Collateral Agent thirty (30) days in advance
of any change in the Jurisdiction of organization of Borrower, any change in the
location of any place of business of Borrower or of the establishment of any new
place of business, or the discontinuance of any existing place of business.
(N) Borrower will promptly notify Agent and Collateral Agent in writing if any
Responsible Officer of Borrower obtains knowledge of any of the following:
(1) The occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer specifying the nature of such Default or
Event of Default, the period of existence thereof and the action that Borrower
has taken and proposes to take with respect thereto;
(2) The cancellation or termination of any Material Contract (other than upon
the expiration of its term); and
(3) Any default or event of default (after the expiration of any applicable
grace and cure period) under any agreement of any Borrower Party with any Person
and relating to the borrowing of money.
(O) Borrower will collect its Accounts and sell its Inventory only in the
Ordinary Course of Business (except in connection with Permitted Transfers of
Assets).
(P) Borrower will:
(1) Fund all its Plans in accordance with no less than the minimum funding
standards of Section 302 of ERISA;
(2) Furnish Bank, upon request, with copies of all material reports or other
statements filed with the United States Department of Labor or the Internal
Revenue Service with respect to all such Plans; and
(3) Promptly advise Agent of the occurrence of any Reportable Event or
Prohibited Transaction with respect to any such Plan.
(Q) Borrower will notify Agent promptly upon Borrower (i) registering securities
under Section 12 of the Securities Exchange Act of 1934 or (ii) filing a
registration statement under the Securities Act of 1933.

 

65



--------------------------------------------------------------------------------



 



10.2 Negative Covenants.
(A) No Borrower will permit any Member of the Borrower Consolidated Group to
engage in any business other than the Permitted Lines of Business.
(B) No Borrower will:
(1) permit any Member of the Borrower Consolidated Group to wind up, liquidate
or dissolve its affairs or merge or consolidate with any other Person, except
that the following shall be permitted: (i) Permitted Acquisitions;
(ii) Permitted Transfers of Assets; (iii) any Subsidiary of KMG Chemicals (other
than Borrower) may merge or consolidate with or into any other Subsidiary of KMG
Chemicals; and (iv) any Subsidiary of KMG Chemicals (other than Borrower) may
dissolve, liquidate or wind up its affairs at any time, provided that such
dissolution, liquidation or winding up, as applicable, would not otherwise give
rise to a Default or could not reasonably be expected to have a Material Adverse
Effect;
(2) change (i) its legal name or (ii) its jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other Jurisdiction),
until (A) it shall have given Collateral Agent not less than 10 Business Days’
prior written notice, or such lesser notice period agreed to by Collateral
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as Collateral Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to Collateral Agent to maintain the perfection and priority of
Collateral Agent’s Lien in the Collateral, if applicable.
(C) No Borrower will permit any Member of the Borrower Consolidated Group to
sell, transfer, lease or otherwise dispose of, or enter into any agreement to
sell, lease, transfer, assign or otherwise dispose of, all or any part of its
assets, including, without limitation, the Collateral (other than Permitted
Transfers of Assets).
(D) No Borrower will permit any Member of the Borrower Consolidated Group to
consummate any Acquisition (other than Permitted Acquisitions).
(E) Except for Subsidiaries with a Tangible Net Worth of less than $1,000,000.00
(each, an “Immaterial Subsidiary”), no Borrower will permit any Member of the
Borrower Consolidated Group to create, acquire or own any Subsidiary in
connection with an Acquisition or otherwise, provided that the sum of the
Tangible Net Worth of all Immaterial Subsidiaries does not exceed $5,000,000.
(F) No Borrower will permit any Member of the Borrower Consolidated Group to
become liable, directly or indirectly, as guarantor or otherwise for any
obligation of any other Person, provided that a Borrower may guaranty
Indebtedness of any other Member of the Borrower Consolidated Group so long as
such guaranty does not otherwise give rise to a Default (and for purposes of
this paragraph (F), such contingent liability shall be included as Indebtedness
of Borrower unless the same is already reflected as Indebtedness on a
Consolidated Basis).

 

66



--------------------------------------------------------------------------------



 



(G) No Borrower will permit any Member of the Borrower Consolidated Group to
directly or indirectly grant, make, create, incur, assume or suffer to exist (or
enter into or suffer to exist any agreement or restriction that prohibits or
conditions the creation, incurrence or assumption of), any Lien upon or with
respect to any part of the Collateral, whether now owned or hereafter acquired,
or agree to do any of the foregoing, other than Permitted Liens.
(H) No Borrower will issue, redeem, purchase or retire any of its Equity
Interests or grant or issue any warrant, right or option pertaining thereto or
any other security convertible into any of the foregoing, nor otherwise permit
any voluntary transfer, sale, redemption, retirement, or other change in the
ownership of any Equity Interests of Borrower by Borrower if the same would
result in a Change in Control.
(I) No Borrower will permit any Member of the Borrower Consolidated Group to
amend or modify in any material respect any of its Organizational Documents.
(J) No Borrower will directly or indirectly apply any part of the proceeds of
any Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulation T, Regulation U or Regulation X, or any regulations,
interpretations or rulings thereunder.
(K) No Borrower will permit any Member of the Borrower Consolidated Group to
treat, store, handle, discharge, or dispose of any Hazardous Materials,
Petroleum Products, or Solid Wastes except in material compliance with all
Environmental Laws or where any such failure in compliance could not reasonably
be expected to result in a Material Adverse Effect.
(L) No Borrower will permit any Member of the Borrower Consolidated Group to
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person; (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224; or (iii) engage in on
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the USA Patriot Act. Borrower shall
deliver to Agent any certification or other evidence requested from time to time
by Agent, in its discretion, confirming compliance with this Section 10.2(L).
(M) No Borrower will permit any Member of the Borrower Consolidated Group to
make or permit any material changes in its accounting policies or reporting
practices, except as may be permitted or required by Law or Generally Accepted
Accounting Principles.
(N) Borrower shall not allow KMEX to (i) cease operations of the KMEX Plant or
sell, transfer, lease or otherwise dispose of the KMEX Plant, or (ii) so long as
KMEX’s assets, liabilities, income and losses are included within the definition
of “Consolidated Basis”, sell, transfer, lease or otherwise dispose of, or enter
into any agreement to sell, lease, transfer, assign or otherwise dispose of, all
or any material part of KMEX’s assets (other than the KMEX Plant) except in
KMEX’s Ordinary Course of Business.

 

67



--------------------------------------------------------------------------------



 



10.3 Financial Covenants.
(A) Borrowers will cause the Borrower Consolidated Group to maintain at all
times during the term of this Agreement:
(1) A Fixed Charge Coverage of not less than (i) from the date of this Agreement
through July 31, 2008, 1.25 to 1.0, and (ii) thereafter, 1.5 to 1.0;
(2) A ratio of (i) Funded Debt to (ii) the sum of Funded Debt plus Equity
Owners’ Equity of not more than (x) from the date of this Agreement through
April 30, 2009, 60%, (y) from May 1, 2009 through April 30, 2010, 50%, and
(z) thereafter, 45%; and
(3) A ratio of Funded Debt to EBITDA of not more than (i) from the date of this
Agreement through October 31, 2008, 3.5 to 1.0, and (ii) thereafter, 3.0 to 1.0.
(B) No Borrower will permit any Member of the Borrower Consolidated Group to
declare or pay any Dividends in an amount such that such declaration or payment
would give rise to a Default arising out of the failure to maintain the
covenants required under Section 10.3(A).
(C) No Borrower will permit any Member of the Borrower Consolidated Group to
make any Investment, other than Permitted Investments.
(D) No Borrower will permit any Member of the Borrower Consolidated Group to
incur, create, assume, or permit to exist any Indebtedness, other than Permitted
Indebtedness.
(E) Except for agreements reflected in the Most Recent Financial Statements,
agreements currently in effect and listed on Schedule 10.3 (E) attached hereto,
agreements which provide only for either Permitted Investments or Permitted
Indebtedness, and agreements between or among Members of the Borrower
Consolidated Group, no Borrower will permit any Member of the Borrower
Consolidated Group to enter into any agreement, transaction or series of
transactions where any Affiliate of any Member of the Borrower Consolidated
Group is a party thereto, (i) except in the Ordinary Course of Business or
(ii) unless the Governing Body of the applicable Member of the Borrower
Consolidated Group has approved such agreement or transaction.
(F) No Borrower will permit any Member of the Borrower Consolidated Group to
enter into any agreement with respect to the Prudential Obligations, nor any of
its Existing Indebtedness which is Indebtedness for borrowed money, if the
effect of such agreement is to:
(1) Increase the interest rate on such Indebtedness or Prudential Obligations,
or materially change the computation or component of the interest rate or yield
provisions;

 

68



--------------------------------------------------------------------------------



 



(2) Change the dates upon which payments of principal, interest or other
scheduled payments are due on such Indebtedness or Prudential Obligations (other
than to extend such dates);
(3) Change any default or event of default or any definition thereof (other than
to delete or make less restrictive any default provision), or shorten any grace
or cure period with respect to such Indebtedness or Prudential Obligations;
(4) Add any material covenant with respect to such Indebtedness or Prudential
Obligations;
(5) Change the redemption or prepayment provisions of such Indebtedness or
Prudential Obligations (other than to extend the dates therefore or to reduce
the premiums payable in connection therewith); or
(6) Materially increase the obligations of the applicable Member of the Borrower
Consolidated Group (including any increase in the principal amount of any such
Indebtedness) or confer additional material rights to the holder of such
Indebtedness or Prudential Obligations in a manner adverse to any Member of the
Borrower Consolidated Group or Lender Party.
(G) Borrower shall not permit the Borrower Consolidated Group to make Capital
Expenditures in an aggregate amount in excess of $10,000,000.00 in any
consecutive twelve-month period.
10.4 Insurance and Insurance Proceeds.
(A) Borrower shall cause the assets, properties and business of the Borrower
Consolidated Group to be insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility. Upon request of Collateral Agent, Borrower shall provide (and
shall cause the other Members of the Borrower Consolidated Group to provide)
Collateral Agent with insurance certificates and copies of insurance policies
then in effect (it being agreed that no Member of the Borrower Consolidated
Group shall be required to maintain coverages for (i) products liability
insurance on Borrowers’ wood treating products, nor (ii) business interruption
insurance, except for the Mortgaged Property located in Pueblo, Colorado).
(B) Borrower shall cause (i) each general liability insurance policy to name
Collateral Agent as additional insured, (ii) each casualty insurance policy
insuring any Collateral to name Collateral Agent as loss payee (and with respect
to any Mortgaged Property, a mortgagee), and (iii) all such policies to provide
that such policies will not be canceled or materially changed without thirty
(30) days prior written notice to Collateral Agent.

 

69



--------------------------------------------------------------------------------



 



(C) Any Net Cash Proceeds payable under any insurance policy on account of
damage or destruction to the Mortgaged Property shall be paid to Collateral
Agent as a prepayment of the principal indebtedness owing under the Term Note;
provided that such Net Cash Proceeds shall be paid to Borrower so long as (1) no
Event of Default exists at the time of payment, and Collateral Agent determines
in its reasonable discretion that the occurrence of such casualty event would
not reasonably be expected to result in an Event of Default (including an Event
of Default on account of loss of income occasioned by such casualty event); and
(2) as soon as reasonably practicable following the casualty event, Borrower
provides evidence reasonably satisfactory to Collateral Agent that such Net Cash
Proceeds will be applied (i) to the repair or restoration of the Mortgaged
Property so damaged, or to the construction of a replacement facility for the
property damaged or condemned, or to the expansion of the productive capacity of
an existing facility in lieu thereof (and, unless waived by Required Lenders,
Borrower shall execute such documents and instruments as may be necessary or
appropriate in Collateral Agent’s reasonable discretion to cause such
replacement facility or expanded facility to constitute part of the Collateral);
or (ii) if approved by Collateral Agent, to the purchase of other assets to be
used in the operation of the business of a Member of the Borrower Consolidated
Group.
10.5 Borrower’s General Covenants and Agreements Pertaining to the Collateral.
Borrower covenants and agrees that:
(A) The addresses of Borrower’s principal place of business (or chief executive
office if more than one), the office where Borrower keeps and will keep
Borrower’s Records, including, without limitation, those Records concerning all
of Borrower’s Accounts and the other Collateral, and the place or places at
which all of Borrower’s Inventory, Equipment and other Tangible Property is and
will be located are correctly set forth on Schedule 10.5(A); and Borrower shall
immediately advise Agent and Collateral Agent in writing of any change in any of
said addresses. Borrower shall not remove such Records from the place or places
set forth on Schedule 10.5(A), nor shall Borrower keep any of such Records at
any other locations unless (i) Borrower gives Agent and Collateral Agent at
least 10 days’ written notice thereof and of the new location, and (ii) the new
location is within the continental United States of America. Borrower shall give
Agent and Collateral Agent at least 10 days’ prior written notice of Borrower’s
opening of any new office or place of business, and any such office or place of
business shall be within the continental United States of America.
(B) Subject to any Permitted Transfers of Assets, Borrower is and shall remain
the owner of all real estate on which any of the locations described in
subparagraph (A) next above are located; or if not, except as otherwise agreed
to by Agent or Collateral Agent, Borrower has heretofore obtained from each
owner of said real estate a written waiver or subordination (in form and
substance reasonably satisfactory to Agent and/or Collateral Agent) of any
landlord’s Lien or other Lien said owner might have with respect to the
Collateral, and Borrower has delivered the same to Collateral Agent.
(C) Upon request of Agent or Collateral Agent, Borrower shall promptly deliver
to Collateral Agent the certificates of title for any motor vehicles now or
hereafter included in the Collateral that are subject to the title Laws of any
state of the United States of America or any other Jurisdiction and shall join
with Collateral Agent in executing any applications and other documents and
taking any other actions necessary or desirable in Collateral Agent’s opinion to
perfect Collateral Agent’s Lien in such vehicles. Collateral Agent may retain
possession of such certificates of title until payment in full of all the
Secured Obligations and/or until Collateral Agent’s Lien is terminated.

 

70



--------------------------------------------------------------------------------



 



(D) Agent and Collateral Agent may correct any and all patent errors in any
financing statements filed in connection herewith.
(E) Borrower shall furnish to Agent and Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Agent or Collateral
Agent may request, all in reasonable detail.
(F) Borrower shall keep and maintain at its own cost and expense satisfactory
and complete Records of the Collateral, including without limitation, a record
of all payments received and all credits granted with respect to the Collateral
and all other dealings with the Collateral. Upon request of Agent or Collateral
Agent, Borrower shall make proper entries in its books disclosing the assignment
of the Collateral to Collateral Agent, and Borrower shall segregate its Records
concerning the Collateral and mark the Collateral with Collateral Agent’s name
or in such other manner as shall be satisfactory to Agent and Collateral Agent.
After the occurrence of and during the continuance of any Default, Borrower
shall deliver and turn over to Agent or Collateral Agent any such Records at any
time on demand of Agent or Collateral Agent.
(G) Promptly upon written request of Agent or Collateral Agent, Borrower shall
exercise commercially reasonable efforts to obtain a waiver of any lien claims
or rights that any owners or mortgagees of any real estate (or of any possessory
interest therein) on which the Collateral, or any part thereof, is now or
hereafter may be located, may have with respect to the Collateral, or shall
secure an agreement wherein such Persons subordinate their rights, titles,
interests and lien claims to Collateral Agent’s Lien in, on and upon the
Collateral.
(H) Promptly upon written request of Agent or Collateral Agent, Borrower shall
provide Agent and Collateral Agent with copies of all agreements between
Borrower and any warehouse at which any Collateral may, from time to time, be
kept and all lease or similar agreements between Borrower and any other Person,
whether Borrower is lessor or lessee thereunder.
(I) If any Account arises out of a contract with the United States of America,
or any other Governmental Authority, Borrower shall promptly notify Agent and
Collateral Agent thereof in writing and execute any instruments and take any
other action required or requested by Agent or Collateral Agent to perfect
Collateral Agent’s Lien on and right to collect such Account under the
provisions of the Assignment of Claims Act or other applicable Law.
(J) Borrower shall promptly notify Agent and Collateral Agent in writing of the
initiation of any Commercial Tort Claim seeking damages on behalf of Borrower in
excess of $500,000.00. Borrower shall execute and deliver such statements,
documents and notices and do and cause to be done all such things as Agent or
Collateral Agent may reasonably deem necessary or appropriate to create, perfect
and maintain Collateral Agent’s Lien upon any Commercial Tort Claim.

 

71



--------------------------------------------------------------------------------



 



10.6 Collection of Accounts; Segregation of Proceeds, Etc. Borrower covenants
and agrees that, except to the extent that Agent’s or Collateral Agent’s
exercise of its rights and remedies hereunder or under any other Loan Document
shall prevent Borrower from doing so, Borrower will, at Borrower’s sole expense,
collect from the Account Debtor on each Account all amounts due thereon as and
when the same shall become due; and in the event of any default by any Account
Debtor justifying such action, Borrower shall have the authority, at Borrower’s
sole expense, to repossess any merchandise covered by any such Account in
accordance with the terms thereof and any applicable Law and to take such other
action with respect to any such Account or the merchandise covered thereby as
Borrower, in the absence of instructions from Agent or Collateral Agent, may
deem advisable.
10.7 Collection Methods. Borrower agrees that no court action or other legal
proceedings for garnishment, attachment, repossession of property, detinue, or
any attempt to repossess any merchandise covered by any Account other than
through legal proceedings, shall be done or attempted to be done by Borrower
except by or under the direction of competent legal counsel. Borrower agrees to
indemnify and hold Lender Party harmless from any loss or liability of any kind
or character which may be asserted or sought to be asserted against Lender Party
by virtue of any suit filed, process issued or any repossession or attempted
repossession done or attempted by Borrower or at Borrower’s direction or any
endeavors that Borrower may make to collect or enforce any Accounts or repossess
any goods covered by any Account.
10.8 Verification of Accounts. Borrower agrees that any of Agent’s or Collateral
Agent’s officers, employees or agents shall have the right, at any time or times
hereafter, in Agent’s or Collateral Agent’s name or in the name of Borrower, to
verify with any Account Debtor the validity or amount of, or any other matter
relating to, any Accounts by mail, telephone, telegraph or otherwise.
10.9 Notice Regarding Disputed Accounts. Borrower covenants and agrees that in
the event any Eligible Account is subject to a dispute between any Account
Debtor and Borrower where the amount in controversy exceeds $500,000.00,
Borrower shall promptly provide Agent and Collateral Agent with written notice
thereof, explaining in detail the reason for the dispute, all claims related
thereto and the amount in controversy.
10.10 Records, Schedules and Assignments. Borrower covenants and agrees that
Borrower shall keep accurate Records of Borrower’s Accounts and Inventory, and
shall promptly deliver to Agent and/or Collateral Agent, within 15 days after
demand of Agent and/or Collateral Agent (i) a detailed aged trial balance, in
form and substance acceptable to Agent and Collateral Agent, of all
then-existing Accounts (“Schedule of Accounts”), (ii) a current schedule of
Inventory (“Schedule of Inventory”), (iii) the original or a copy of all
Documents evidencing or relating to the Accounts or Inventory so scheduled,
(iv) such other information relating to the then-existing Accounts and Inventory
as Agent or Collateral Agent shall reasonably request, and (v) formal written
assignments or schedules specifically describing the Accounts and Inventory and
confirming Collateral Agent’s Lien thereon.
10.11 Visitation. Borrower agrees to permit representatives of Agent and
Collateral Agent from time to time to visit and inspect the Collateral, all
Records related thereto, the premises upon which any of the Collateral is
located, and any of the other offices and properties of Borrower; to examine the
assets, books of account, and Records of Borrower; to discuss the affairs and
finances of Borrower with and be advised as to the same by the officers thereof;
and to verify the amount, quantity, value and condition of, or any other matter
relating to, the Collateral, all at such reasonable times and intervals as Agent
and Collateral Agent may desire.

 

72



--------------------------------------------------------------------------------



 



10.12 Use of Tangible Property. Borrower covenants and agrees (a) to comply with
all applicable Laws governing the use of all Tangible Property (except where a
failure to so comply with such Laws would cause a Material Adverse Effect),
(b) to maintain all Tangible Property in good condition and repair (normal wear
and tear excepted), (c) to comply with the material terms of any lease covering
the premises wherein any Tangible Property is located and to comply with all
material requirements of any Governmental Authority concerning such premises or
the conduct of business therein where a failure to so comply with such lease
terms or Laws would cause a Material Adverse Effect; and (d) not to lease any of
the Tangible Property to any Person or permit the same to be leased or used for
hire otherwise than pursuant to any Permitted Liens.
10.13 Collateral Evidenced by Instruments or Documents. Borrower covenants and
agrees that upon Borrower’s receipt of any Collateral which is evidenced or
secured by an agreement, Instrument, Document or Chattel Paper and upon demand
of Agent or Collateral Agent, Borrower shall deliver the original thereof (or
each executed or original counterpart if more than one) to Collateral Agent,
together with appropriate endorsements and/or assignments in form and substance
acceptable to Collateral Agent.
10.14 Maintaining Bank Accounts. Borrower covenants and agrees that until the
termination of Collateral Agent’s Lien:
(A) Except for bank accounts that have average monthly collected balances of
less than $100,000.00 (in the aggregate), Borrower shall maintain all of its
bank accounts (collectively, the “Bank Accounts”), including any Deposit
Accounts and disbursement accounts, only with Wachovia (the “Approved Bank
Accounts”); provided however, during the period of time that a Transition
Services Agreement is in effect, Borrowers may maintain and make deposits to and
disbursements from the bank accounts established and maintained thereunder.
(B) Upon the occurrence and during the continuance of a Default and the demand
of Collateral Agent, Borrower shall maintain lockboxes and blocked deposit
accounts (each a “Lockbox Account”) only with Wachovia and with other banks
(each a “Lockbox Bank”) that have entered into letter or other agreements (each
a “Lockbox Agreement”) approved by and acceptable to Collateral Agent in its
discretion.
(C) Upon the occurrence and during the continuance of a Default and the demand
of Collateral Agent, Borrower shall promptly instruct each Person obligated at
any time to make any payment to Borrower for any reason to make such payment to
a Lockbox Account, and shall pay to Collateral Agent for deposit in an Approved
Bank Account as may be from time to time designated by Collateral Agent, at the
end of each Business Day, all proceeds of Collateral and all other cash received
by it on such day.
(D) Borrower shall instruct each Lockbox Bank to transfer to an Approved Bank
Account designated by Collateral Agent, at the end of each Business Day, in same
day funds, an amount equal to the credit balance of the Lockbox Account in such
Lockbox Bank.

 

73



--------------------------------------------------------------------------------



 



(E) Upon any termination of any Lockbox Agreement or other agreement with
respect to the maintenance of a Lockbox Account by Borrower or any Lockbox Bank,
Borrower shall immediately notify all Persons that were making payments to such
Lockbox Account to make all future payments to another Lockbox Account or to an
Approved Bank Account designated by Collateral Agent. Borrower agrees to
terminate any or all Lockbox Account and Lockbox Agreements upon request by
Collateral Agent.
10.15 Filing Fees and Taxes. Borrower covenants and agrees to pay all recording
and filing fees, revenue stamps, taxes and other expenses and charges payable in
connection with the execution and delivery to Lender Parties of this Agreement
and the other Loan Documents, and the recording, filing, satisfaction,
continuation and release of any mortgages, financing statements or other
instruments filed or recorded in connection herewith or therewith.
10.16 Assigned Agreements. Except in Borrower’s Ordinary Course of Business,
Borrower covenants and agrees that it shall not (a) cancel or terminate any
Assigned Agreement or consent to or accept any cancellation or termination
thereof; (b) amend or otherwise modify any Assigned Agreement or give any
consent, waiver or approval thereunder; (c) waive any default or breach of any
Assigned Agreement; or (d) take any other action in connection with any Assigned
Agreement, and, notwithstanding the foregoing, in each case where any such
action may give rise to a Material Adverse Change, such action shall only be
taken with Agent’s prior written consent.
10.17 Air Products APA Documents. Borrower shall (a) observe and perform in all
material respects all the obligations imposed upon Borrower under the Air
Products APA Documents; (b) promptly send to Agent copies of each material
notice which Borrower shall send or receive under the Air Products APA Documents
(including, but not limited to, the “Statement” as defined in Section 2.01(a) of
the Air Products APA, any “Notice of Disagreement” as defined in Section 2.01(b)
of the Air Products APA, any updates to the Seller Disclosure Letter as provided
for in Section 5.02(b)(i) of the Air Products APA, and any notice of termination
as provided for in Section 8.01(a)(i) of the Air Products APA); (c) enforce the
performance and observance of the material provisions of the Air Products APA
Documents; (d) not alter, modify or change the material terms of the Air
Products APA Documents, without the prior written consent of Agent in each such
case; and (e) not cancel or terminate any material Air Products APA Document
except in accordance with its terms.
10.18 Underlying Documentation. Borrower covenants and agrees that Borrower
will, at any time a Default exists and upon the request therefor by Agent or
Collateral Agent, promptly deliver possession to Collateral Agent of any or all
of the Material Contracts.
10.19 Further Assurances. Borrower covenants and agrees that, at Borrower’s cost
and expense, upon request of Agent or Collateral Agent, Borrower shall duly
execute and deliver, or cause to be duly executed and delivered, to Agent and/or
Collateral Agent such further instruments and documents and do and cause to be
done such further acts as may be reasonably necessary or proper in the opinion
of Agent, Collateral Agent or its respective counsel to carry out more
effectively the provisions and purposes of this Agreement.
10.20 Post-Closing Matters. Borrower shall satisfy the requirements set forth on
Schedule 10.20 on or before the date specified for such requirements or such
later date to be determined by the Required Lenders.

 

74



--------------------------------------------------------------------------------



 



ARTICLE XI
11. DEFAULT
11.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:
(A) Borrower shall fail to pay any installment of principal or interest or fee
or any other amount payable under this Agreement or any other Loan Document
within three (3) days after the same becomes due.
(B) Borrower shall fail to timely perform the covenants set forth in
Section 10.1(N), Section 10.2(B), Section 10.2(C), 10.2(F), Section 10.2(G),
Section 10.2(H), Section 10.3(A), Section 10.3(B), Section 10.3(C),
Section 10.3(D), or Section 10.20.
(C) Borrower shall default in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11.1(A) or (B)) or in
any other Loan Document and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) Borrower receiving written notice of such default from any
holder of the Notes (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11.1(C)); provided that, with
respect to any default in the performance of or compliance with any term
contained in Section 10.1(C), such 30 day cure period shall be extended for up
to an additional 30 days so long as on or before the 30th day after such default
Borrower has provided the holders of the Notes with unaudited financial
statements of the type required by Section 10.1(C) and Borrower has commenced
and continues to diligently pursue a cure of such default; provided, further,
that with respect to any default in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11.1 (A) or (B))
or in any other Loan Document resulting from Borrower’s failure to cause any
Foreign Subsidiary to comply with any such term, such 30 day cure period shall
be extended for up to an additional 30 days so long as such default is capable
of being cured and Borrower has commenced and continues to diligently pursue a
cure of such default.
(D) There shall occur any default, Default, event of default, or Event of
Default as defined and provided under any other Loan Document or any Prudential
Loan Document (after the expiration of any applicable grace and cure period).
(E) There shall occur any default or event of default (after the expiration of
any applicable grace and cure period) under any agreement of any Borrower Party
with any Person and relating to the borrowing of money.
(F) The validity or enforceability of this Agreement or any other Loan Document
shall be contested by any Borrower Party, and/or any Borrower Party shall deny
that it has any or further liability or obligation hereunder or thereunder.

 

75



--------------------------------------------------------------------------------



 



(G) Assignment or attempted assignment by Borrower of this Agreement, any rights
hereunder, or any Advance to be made hereunder, or the conveyance, lease,
mortgage, or any other alienation or encumbrance of the Collateral or any
interest therein without the prior written consent of Agent and Collateral
Agent, except for transfers permitted hereunder or under any other Loan
Document.
(H) Except as otherwise permitted herein, the transfer of Borrower’s interest
in, or rights under, this Agreement by operation of law or otherwise, including,
without limitation, such transfer by Borrower as debtor in possession under the
Bankruptcy Code, or by a trustee for Borrower under the Bankruptcy Code, to any
Third Person, whether or not the obligations of Borrower under this Agreement
are assumed by such Third Person.
(I) The institution of a foreclosure or other possessory action against (i) the
Mortgaged Property, or (ii) any of the Collateral other than the Mortgaged
Property, except where such action would not be reasonably expected to have a
Material Adverse Effect.
(J) The death or dissolution of any Borrower Party, or any Change in Control.
(K) Any financial statement, representation, warranty or certificate made or
furnished by any Borrower Party to any Lender Party in connection with this
Agreement, or as inducement to any Lender Party to enter into this Agreement, or
in any separate statement or document to be delivered hereunder to any Lender
Party, shall be materially false, incorrect, or incomplete when made.
(L) The occurrence of any event, act, condition or occurrence of whatever nature
wherein the legality, validity, or enforceability of any provision of any Loan
Document is questioned or challenged.
(M) Any Borrower Party shall admit its inability to pay its debts as they
mature, or shall make an assignment for the benefit of itself or any of its
creditors.
(N) Proceedings in Bankruptcy, or for reorganization of any Borrower Party, or
for the readjustment of any of its debts, under the Bankruptcy Code, as amended,
or any part thereof, or under any other Laws, whether state or federal, for the
relief of debtors, now or hereafter existing, shall be commenced by any Borrower
Party, or shall be commenced against any Borrower Party and shall not be
discharged within sixty (60) days of commencement.
(O) A receiver or trustee shall be appointed for any Borrower Party or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of any Borrower Party, and such
receiver or trustee shall not be discharged within thirty (30) days of his
appointment, or such proceedings shall not be discharged within sixty (60) days
of its commencement, or any Borrower Party shall discontinue business or
materially change the nature of its business.
(P) Any Borrower Party shall suffer a final judgment for payment of money in
excess of $1,000,000.00 and shall not discharge the same within a period of
thirty (30) days unless, pending further proceedings, execution has not been
commenced or if commenced has been effectively stayed.

 

76



--------------------------------------------------------------------------------



 



(Q) A judgment creditor of any Borrower Party shall obtain possession of any of
the Collateral with an aggregate value of more than $1,000,000.00 by any means,
including, without limitation, levy, distraint, replevin or self-help.
(R) (i) Any Member of the Borrower Consolidated Group shall be in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $3,000,000 beyond any period of
grace provided with respect thereto, or (ii) any Member of the Borrower
Consolidated Group shall be in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $3,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
(or one or more Persons are entitled to declare such Indebtedness to be), due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) any Member
of the Borrower Consolidated Group has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $3,000,000,
or (y) one or more Persons have the right to require any Member of the Borrower
Consolidated Group so to purchase or repay such Indebtedness.
(S) There shall occur any Casualty or Condemnation Event that results in the
loss of value in the assets the subject of such Casualty or Condemnation
Event(s) (i) in an aggregate amount of more than $5,000,000 in any Fiscal Year
(after taking into account any insurance or condemnation proceeds paid or
payable on account of such Casualty or Condemnation Event(s)); or (ii) in an
aggregate amount of more than $10,000,000.00 subsequent to the date of this
Agreement (after taking into account any insurance or condemnation proceeds paid
or payable on account of such Casualty or Condemnation Event(s)); unless, in
each case, within 30 days after the occurrence thereof, Required Lenders have
agreed in writing that such Casualty or Condemnation Event does not constitute
an Event of Default.
(T) There shall occur any default, event of default or termination event under
any Lender Party Swap Document for which Borrower Party is a defaulting party or
an affected party.
Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event without
notice being required if Agent or Collateral Agent is prevented from giving
notice by Bankruptcy or other applicable Law.
11.2 No Advances After Default. Upon the occurrence and during the continuance
of any Default, and notwithstanding any provision contained herein or in any
other Loan Document to the contrary (i) the Swing Line Lender and the Revolving
Loan Lenders shall have the absolute right to refuse to make, and shall be under
no obligation to make, any further Swing Line Loan Advances or Revolving Loan
Advances (other than Advances under Section 3.2(C)); and (ii) the Issuing Lender
shall have the right to refuse to issue any Letters of Credit.

 

77



--------------------------------------------------------------------------------



 



11.3 Acceleration. All Credit Agreement Obligations shall, at the option of
Agent (or at the written direction to Agent from the Required Lenders), become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.
11.4 General Remedies. Upon the occurrence of any Event of Default, Lender
Parties shall have, in addition to the rights and remedies given them by this
Agreement and the other Loan Documents, all those allowed by all applicable
Laws, including but without limitation, the Uniform Commercial Code. Without
limiting the generality of the foregoing, Agent may (and, at the written
direction of the Required Lenders, shall) immediately, Without Notice, cause
Collateral Agent to sell at public or private sale or otherwise realize upon,
the whole or, from time to time, any part of the Collateral, or any interest
which Borrower may have therein.
11.5 Agent’s Additional Rights and Remedies. Upon the occurrence of any Event of
Default and except as may otherwise be prohibited or expressly provided for to
the contrary under applicable Law, in addition to any rights or remedies Lender
Parties may otherwise have under this Agreement, any other Loan Documents, or
under applicable Laws, Without Notice, Agent shall have the right to (and, at
the written direction of the Required Lenders, shall) take any or all of the
following actions at the same or different times:
(A) To cancel Lender Parties’ obligations arising under this Agreement;
(B) To institute appropriate proceedings to specifically enforce performance of
the terms and conditions of this Agreement;
(C) To cause Collateral Agent to take immediate possession of the Collateral;
(D) To cause Collateral Agent to appoint or seek appointment of a receiver,
Without Notice and without regard to the solvency of Borrower or the adequacy of
the security, for the purpose of preserving the Collateral, preventing waste,
and to protect all rights accruing to Lender Parties by virtue of this Agreement
and the other Loan Documents. All expenses incurred in connection with the
appointment of such receiver, or in protecting, preserving, or improving the
Collateral, shall be charged against Borrower and shall be secured by the
Collateral Agent’s Lien;
(E) To cause Collateral Agent to proceed to perform any and all of the duties
and obligations and exercise all the rights and remedies of Borrower contained
in the Assigned Agreements as fully as Borrower could itself;
(F) To cause Collateral Agent to take possession of the Mortgaged Property
and/or the Rents and have, hold, manage, lease and operate the Mortgaged
Property on such terms and for such period of time as Collateral Agent may in
its discretion deem proper, and, either with or without taking possession of the
Mortgaged Property in Collateral Agent’s own name:
(1) Make any payment or perform any act which Borrower has failed to make or
perform, in such manner and to such extent as Collateral Agent may deem
necessary to protect the security provided for in this Agreement, or otherwise,
including without limitation, the right to appear in and defend any action or
proceeding purporting to affect the security provided for in this Agreement, or
the rights or powers of Collateral Agent;

 

78



--------------------------------------------------------------------------------



 



(2) Lease the Mortgaged Property or any portion thereof in such manner and for
such Rents as Collateral Agent shall determine in its discretion; or
(3) Demand, sue for, or otherwise collect and receive from all Persons all
Rents, including those past due and unpaid, with full power to make from time to
time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to Collateral Agent
and to apply the Rents to the payment of (in such order of priority as
Collateral Agent, in its discretion, may determine):
(a) All expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as Collateral Agent may deem necessary or desirable;
(b) All taxes, charges, claims, assessments, water rents, sewer rents, and any
other liens, and premiums for all insurance which Collateral Agent may deem
necessary or desirable, and the cost of all alterations, renovations, repairs,
or replacements, and all expenses incidental to taking and retaining possession
of the Mortgaged Property;
(c) All or any portion of the Loans; and/or
(d) All costs and Attorneys’ Fees incurred in connection therewith.
In connection with the foregoing, Borrower hereby authorizes and directs each
party to any Assigned Agreement (other than Borrower), upon receipt from Agent
or Collateral Agent of written notice to the effect that an Event of Default
exists, to perform all of its obligations under the Assigned Agreements as
directed by Collateral Agent, and to continue to do as so directed until
otherwise notified by Collateral Agent.
(G) To cause Collateral Agent to notify Account Debtors that Accounts have been
assigned to Collateral Agent, demand and receive information from Account
Debtors with respect to Accounts, forward invoices to Account Debtors directing
them to make payments to Collateral Agent, collect all Accounts in Collateral
Agent’s or Borrower’s name and take control of any cash or non-cash proceeds of
Collateral;
(H) To cause Collateral Agent to enforce payment of any Accounts, to prosecute
any action or proceeding with respect to Accounts, to extend the time of payment
of any and all Accounts, to make allowances and adjustments with respect thereto
and to issue credits in the name of Collateral Agent or Borrower;

 

79



--------------------------------------------------------------------------------



 



(I) To cause Collateral Agent to settle, compromise, extend, renew, release,
terminate or discharge, in whole or in part, any Account or deal with the same
as Collateral Agent may deem advisable;
(J) To cause Collateral Agent to require Borrower to open all mail only in the
presence of a representative of Collateral Agent, who may take therefrom any
remittance on Collateral;
(K) To cause Collateral Agent to charge, set-off and otherwise apply all or any
part of the Secured Obligations against the Deposit Accounts, or any part
thereof;
(L) To cause Collateral Agent to exercise any and all rights and remedies of
Borrower under or in connection with any Assigned Agreement or otherwise in
respect of the Collateral, including, without limitation, any and all rights of
Borrower to demand or otherwise require payment of any amount under, or
performance of any provision of, any Assigned Agreement;
(M) To cause Collateral Agent to enter upon the premises of Borrower or any
other place or places where the Collateral is located and kept, and through
self-help and without judicial process, without first obtaining a final judgment
or giving Borrower notice and opportunity for a hearing on the validity of
Collateral Agent’s claim, without any pre-seizure hearing as a condition to
repossession through court action and without any obligation to pay rent to
Borrower, to remove the Collateral therefrom to the premises of Collateral Agent
or of any agent of Collateral Agent, for such time as Collateral Agent may
desire, in order effectively to collect or liquidate the Collateral;
(N) To cause Collateral Agent to require Borrower, upon the request of
Collateral Agent, to assemble the Inventory, Equipment and any other property
included in the Collateral and make it available to Collateral Agent at places
which Collateral Agent shall select, whether at Borrower’s premises or
elsewhere, and to make available to Collateral Agent all of Borrower’s premises
and facilities for the purpose of Collateral Agent’s taking possession of,
removing or putting the Inventory and such other goods in salable form;
(O) To cause Collateral Agent to collect, receive, appropriate, repossess and
realize upon the Collateral, or any part thereof, and to sell, lease, assign,
give option or options to purchase, or sell or otherwise dispose of and deliver
the Collateral (or contract to do so), or any part thereof, in one or more
parcels, at public or private sale or sales, at any exchange broker’s board or
at any of Collateral Agent’s offices or elsewhere, at such prices as Collateral
Agent may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Collateral Agent shall have the right upon any
such public sale or sales, and to the extent permitted by Law, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption, which equity of redemption Borrower hereby releases, and Borrower
waives all claims, damages and demands against Collateral Agent arising out of
the repossession, retention or sale of the Collateral;

 

80



--------------------------------------------------------------------------------



 



(P) To cause Collateral Agent to use, and to permit any purchaser of any of the
Collateral from Collateral Agent to use without charge, Borrower’s labels,
General Intangibles, and advertising matter or any property of a similar nature,
as it pertains to, or is included in, any of the Collateral, in advertising for
sale, preparing for sale and selling any Collateral, and finishing the
manufacture, processing, fabrication, packaging and delivery of the Inventory,
and Borrower’s rights under all licenses and all franchise agreements shall
inure to Collateral Agent’s benefit;
(Q) To cause Collateral Agent to send any written notice to Borrower required by
Law or this Agreement in the manner set forth in this Agreement; and any notice
sent by Collateral Agent in such manner at least ten (10) Business Days
(counting the date of sending) prior to the date of a proposed disposition of
the Collateral shall be deemed to be reasonable notice (provided, however, that
nothing contained herein shall be deemed to require ten (10) Business Days’
notice if, under the applicable circumstances, a shorter period of time would be
allowed under applicable Law); and
(R) To exercise, and to cause Collateral Agent to exercise, in addition to all
other rights which it has under this Agreement or other applicable Law, all of
the rights and remedies of a secured party upon default under the Uniform
Commercial Code or other applicable Law.
11.6 Right of Set-Off. Upon the occurrence of and during the continuance of any
Default, Lender Party may, and is hereby authorized by Borrower, at any time and
from time to time, to the fullest extent permitted by applicable Laws, and
Without Notice to Borrower, set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
Indebtedness at any time owing by Lender Party to, or for the credit or the
account of, Borrower against any or all of the Credit Agreement Obligations now
or hereafter existing whether or not such Credit Agreement Obligations have
matured and irrespective of whether Lender Party has exercised any other rights
that it has or may have with respect to such Credit Agreement Obligations,
including without limitation any acceleration rights. The aforesaid right of
set-off may be exercised by Lender Party against Borrower or against any trustee
in Bankruptcy, debtor in possession, assignee for the benefit of the creditors,
receiver, or execution, judgment or attachment creditor of Borrower, or such
trustee in Bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by Lender Party prior to the making, filing or issuance, or service
upon Lender Party of, or of notice of, any such petition; assignment for the
benefit of creditors; appointment or application for the appointment of a
receiver; or issuance of execution, subpoena, order or warrant. Lender Party
agrees to promptly notify Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Lender Party under this Section are
in addition to the other rights and remedies (including, without limitation,
other rights of set-off) which Lender Party may have.
11.7 No Limitation on Rights and Remedies. The enumeration of the powers, rights
and remedies in this Article shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any other Loan Document, Lender Party
has any of such powers, rights and remedies regardless of whether an Event of
Default has occurred, and any limitation contained herein or in any of the other
Loan Documents as to Lender Party’s exercise of any power, right or remedy for a
period of time only during the continuance of an Event of Default shall only be
applicable at such time as Lender Party shall have actual knowledge that such
Event of Default is no longer continuing and for a reasonable time thereafter as
may be necessary for Lender Party to cease the exercise of such powers, rights
and remedies (it being expressly understood and agreed that until such time as
Lender Party shall obtain such knowledge and after the expiration of such
reasonable time, Lender Party shall have no liability whatsoever for the
commencement of or continuing exercise of any such power, right or remedy).

 

81



--------------------------------------------------------------------------------



 



11.8 Repossession of the Collateral; Care and Custody of the Collateral, Etc.
Borrower agrees to give Collateral Agent notice in the manner set forth in this
Agreement within 24 hours of the time of repossession of the Collateral, or any
part thereof, by Collateral Agent as to any other property of Borrower alleged
to have been left on, upon or in the repossessed Collateral at the time of
repossession; and such notice shall be an express condition precedent to any
action or suit for loss or damages in connection therewith. Borrower further
agrees that Collateral Agent may hold any such property of Borrower without
liability for a reasonable time after any such notice is received, and that
Collateral Agent will have a reasonable time to notify Borrower as to where
Borrower can collect such property. Borrower agrees that if Collateral Agent
shall repossess the Collateral, or any part thereof, at a time when no Event of
Default shall have occurred hereunder, and the repossessed Collateral is
thereafter returned to Borrower, the damages therefor, if any, shall not exceed
the fair rental value of the repossessed Collateral for the time it was in
Collateral Agent’s possession. Borrower hereby expressly and irrevocably
consents to, and to the extent that Borrower may lawfully do so, invites
Collateral Agent and its agents to come upon any premises on which the
Collateral, or any part thereof, is now or hereafter located for any and all
purposes related to the Collateral including without limitation repossession of
the Collateral, or any part thereof. To the extent that Borrower may lawfully do
so, Borrower further covenants and warrants that (a) any entry by Collateral
Agent and its agents upon such premises for the purpose of repossessing the
Collateral, or any part thereof, shall not be trespass upon such premises, and
(b) any such repossession shall not constitute conversion of the Collateral, or
any part thereof, and Borrower further agrees to indemnify and hold Collateral
Agent harmless against, and hereby releases Collateral Agent from any actions,
costs, obligations or expenses arising directly, indirectly or remotely from any
attempt to enter such premises and repossess the Collateral, or any part
thereof. Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if it takes
such reasonable actions for that purpose as Borrower shall request in writing,
but Collateral Agent shall have sole power to determine whether such actions are
reasonable. Any omission to do any act not requested by Borrower shall not be
deemed a failure to exercise reasonable care. Borrower shall at all times be
responsible for the preservation of the Collateral and shall be liable for any
failure to realize upon, or to exercise any right or power with respect to, the
Collateral, or for any delay in so doing, whether or not the Collateral is in
Borrower’s possession.
11.9 Application of Proceeds. Except as otherwise expressly required to the
contrary by applicable Law, any Loan Document or the Intercreditor Agreement,
the proceeds and avails of any sale of the Collateral or the exercise of any of
the rights and remedies of Lender Parties under this Agreement shall be applied
by Agent (i) first, to the payment of all charges, expenses, costs and
Attorneys’ Fees owing to Agent or Collateral Agent hereunder or under any other
Loan Document; (ii) second, to the payment of all charges, expenses, costs and
Attorneys’ Fees owing to Lender Parties (other than Agent or Collateral Agent)
hereunder or under any other Loan Document; and (iii) third, to the pro rata
payment of the other Credit Agreement Obligations (based on the total amount of
the Credit Agreement Obligations owing to Lender Parties), and Borrower shall
remain liable to Lender Parties for any deficiency.

 

82



--------------------------------------------------------------------------------



 



11.10 Attorney-in-Fact. Borrower hereby constitutes and appoints each of Agent
and Collateral Agent, or any other Person whom Agent or Collateral Agent may
designate upon notice to Borrower, as Borrower’s attorney-in-fact (such
appointment being coupled with an interest and being irrevocable until
Collateral Agent’s Lien shall have been terminated in writing as set forth in
this Agreement), at Borrower’s sole cost and expense, to exercise any one or
more of the following rights and powers at any time after the occurrence and
during the continuance of an Event of Default (and all acts of such
attorney-in-fact taken pursuant to this Section are hereby ratified and approved
by Borrower, and said attorney shall not be liable for any acts or omissions nor
for any error of judgment or mistake of fact or law):
(A) To take or to bring, in the name of Agent or Collateral Agent or in the name
of Borrower, all steps, action, suits or proceeding deemed by Agent or
Collateral Agent necessary or desirable to effect collection of the Accounts;
(B) To settle, adjust, compromise, extend, renew, discharge, terminate or
release the Accounts in whole or in part;
(C) To settle, adjust or compromise any legal proceedings brought to collect the
Accounts;
(D) To notify Account Debtors to make payments on the Accounts directly to
Collateral Agent or to a Lockbox designated by Agent or Collateral Agent;
(E) To transmit to Account Debtors notice of Collateral Agent’s interest in the
Accounts and to demand and receive from such Account Debtors at any time, in the
name of Agent, Collateral Agent or Borrower, information concerning the Accounts
and the amounts owing thereon;
(F) To use Borrower’s stationery and sign the name of Borrower to verifications
of the Accounts and notices thereof to Account Debtors;
(G) To sell or assign any of the Collateral upon such terms, for such amounts
and at such time or times as Collateral Agent deems advisable, and to execute
any bills of sale or assignments in the name of Borrower in relation thereto;
(H) To take control, in any manner, of any item of payment on, or proceeds of,
Collateral;
(I) To prepare, file and sign Borrower’s name on any proof of claim in
Bankruptcy or similar document against any Account Debtor;
(J) To prepare, file and sign Borrower’s name on any notice of lien, assignment
or satisfaction of lien or similar document in connection with the Collateral;

 

83



--------------------------------------------------------------------------------



 



(K) To sign or endorse the name of Borrower upon any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading, warehouse receipt or similar
document or agreement relating to the Collateral;
(L) To use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Collateral to which
Borrower has access;
(M) To enter into contracts or agreements for the processing, fabrication,
packaging and delivery of the Collateral as said attorney-in-fact, Agent or
Collateral Agent may from time to time deem appropriate and charge Borrower’s
account for any costs thereby incurred;
(N) To receive, take, endorse, assign and deliver in Agent, Collateral Agent’s
or Borrower’s name any and all checks, notes, drafts and other instruments;
(O) To receive, open and dispose of all mail addressed to Borrower and to notify
postal authorities to change the address for the delivery thereof to such
address as Agent or Collateral Agent may designate; and
(P) To do all acts and things necessary, in Agent’s and Collateral Agent’s
discretion, to fulfill Borrower’s obligations under this Agreement and to
otherwise carry out the purposes of this Agreement.
11.11 Default Costs. Borrower hereby agrees to pay to each Lender Party upon
demand all Default Costs incurred by such Lender Party, which agreement shall be
a continuing agreement and shall survive payment of the Loans and termination of
this Agreement.
ARTICLE XII
12. THE AGENT.
12.1 Authorization and Action.
(A) Each Lender hereby appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters provided for in the Loan Documents as
being subject to the consent, direction or approval of Agent, such matters shall
be subject to the sole discretion of Agent, its directors, officers, agents and
employees, without the approval of any Lender. Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes.
Agent shall be entitled to request instructions from the Required Lenders in
exercising any discretion or taking any action and shall be fully protected in
so acting or refraining from acting upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes. In no event shall Agent be required to take any action that
Agent believes to be contrary to this Agreement or applicable Law.

 

84



--------------------------------------------------------------------------------



 



(B) Notwithstanding the preceding, each of the following shall require the
approval or consent of the Required Lenders:
(1) The exercise of any rights and remedies under the Loan Documents following
an Event of Default, provided that absent any direction from the Required
Lenders, Agent may exercise any right or remedy under the Loan Documents as
Agent may determine in good faith to be necessary or appropriate to protect the
Lenders or the Collateral;
(2) Appointment of a successor Agent;
(3) Approval of any amendment or modification of this Agreement or any of the
other Loan Documents, or issuance of any waiver of any provision of this
Agreement or any of the other Loan Documents; and
(4) Any waiver of any Default or Event of Default.
(C) Notwithstanding the preceding, each of the following shall require the
approval or consent of all the Lenders:
(1) Any extension of the Revolving Loan Maturity Date, the Swing Line Loan
Maturity Date, or the Term Loan Maturity Date, any forgiveness of all or any
portion of the principal amount of any Loan or any accrued interest thereon, or
any other amendment of this Agreement or the other Loan Documents which would
reduce the ABR Margin, the LIBOR Margin, the amount of the Unused Fee, or the
rate at which interest, the Letter of Credit Facility Fee or the Unused Fee are
calculated, or forgive any Letter of Credit Facility Fee or Unused Fee, or
extend the time of payment of or of any grace or cure period with respect to the
payment of any principal, interest, Letter of Credit Facility Fee or Unused Fee;
(2) Any modification of the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waiver or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder;
(3) Any increase of the amount of any Loan or any Commitment;
(4) Any release of Collateral Agent’s Lien on all or any material portion of the
Collateral, except as otherwise expressly permitted under the terms of the Loan
Documents;
(5) Any release of any Borrower Party;

 

85



--------------------------------------------------------------------------------



 



(6) Any modification of the Intercreditor Agreement which would have the effect
of materially reducing payments paid or payable to the Lender Parties as set
forth in Section 4.3 of the Intercreditor Agreement; and
(7) Any amendment of the provisions of this Article 12.
(D) Notwithstanding the preceding, no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of Swing Ling Lender under this
Agreement.
12.2 Agent’s Notices, Etc. In the event that Agent has knowledge of a Default or
Event of Default or receives a notice thereof from a Lender or Borrower Party,
Agent shall give prompt notice thereof to Lenders (provided that Agent shall be
deemed to have knowledge only if the officers of Agent primarily responsible for
administration of the Loans have actual knowledge of such Default or Event of
Default, and in no event shall any knowledge of a Default or Event of Default be
imputed to Agent). Agent may, in its discretion, or shall upon direction of the
Required Lenders, give any notice pursuant to this Agreement that is necessary
for commencement of any cure period. Agent shall take such action with respect
to such Default or Event of Default as shall reasonably be directed by the
Required Lenders; provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders. Lenders
agree that any actions taken by Agent pursuant to this paragraph shall be deemed
a reasonable course of conduct, and Lenders hereby, approve, ratify and affirm
such actions.
12.3 Agent’s Reliance, Etc. Neither Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
under or in connection with the Loan Documents. Without limitation of the
generality of the foregoing, Agent (a) may treat the payee of any Note as the
holder thereof until Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee; (b) may consult with legal counsel (including
counsel for any Lender Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of any Lender Party or to inspect the property
(including the books and records) of any Lender Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any Lien created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, telecopy or telex) believed by it to be
genuine and signed or sent by the proper Person.

 

86



--------------------------------------------------------------------------------



 



12.4 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants, transferees or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s, Transferee’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, its Affiliates or its agents, the
Loan Documents or the Loans hereunder: (1) any identity verification procedures,
(2) any recordkeeping, (3) any comparisons with government lists, (4) any
customer notices, or (5) any other procedures required under the applicable
laws.
12.5 Wachovia and Affiliates. With respect to its Commitments, the Advances made
by it and the Notes issued to it, Wachovia shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not an Agent; and the term “Lender” shall, unless otherwise expressly
indicated, include Wachovia in its capacity as a lender under this Agreement.
Wachovia and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, Borrower and any other Lender,
any of their respective Subsidiaries and any Person who may do business with or
own securities of any such Person, all as if Wachovia were not Agent and without
any duty to account therefor to any Person.
12.6 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the financial
statements of Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
12.7 Indemnification.
(A) Each Lender severally agrees to indemnify Agent (to the extent not promptly
reimbursed by Borrower) from and against such Lender’s Pro Rata Share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against Agent in any way relating to
or arising out of the Loan Documents or any action taken or omitted by Agent
under the Loan Documents; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse Agent promptly upon demand for its
Pro Rata Share of any costs and expenses (including, without limitation,
Attorneys’ Fees and expenses) payable by Borrower under this Agreement, to the
extent that Agent is not promptly reimbursed for such costs and expenses by
Borrower. The failure of any Lender to reimburse Agent promptly upon demand for
its Pro Rata Share of any amount required to be paid by Lender to Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse Agent for its Pro Rata Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse Agent for such
other Lender’s Pro Rata Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

87



--------------------------------------------------------------------------------



 



(B) Each Lender severally agrees to indemnify Issuing Lender (to the extent not
promptly reimbursed by Borrower) from and against such Lender’s Pro Rata Share
of any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Issuing
Lender in any way relating to or arising out of the Loan Documents or any action
taken or omitted by Issuing Lender under the Loan Documents. Without limitation
of the foregoing, each Lender agrees to reimburse Issuing Lender promptly upon
demand for its Pro Rata Share of any costs and expenses (including, without
limitation, Attorneys’ Fees and expenses) payable by Borrower under this
Agreement, to the extent that Issuing Lender is not promptly reimbursed for such
costs and expenses by Borrower. The failure of any Lender to reimburse Issuing
Lender promptly upon demand for its Pro Rata Share of any amount required to be
paid by the Lender Parties to Issuing Lender as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse Issuing Lender
for its Pro Rata Share of such amount, but no Lender shall be responsible for
the failure of any other Lender to reimburse Issuing Lender for such other
Lender’s Pro Rata Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.
12.8 Successor Agent. Agent may resign at any time by giving written notice
thereof to Lender Parties and Borrower, and may be removed at any time with or
without cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of Lender Parties, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $500,000,000.00. Upon the acceptance of any appointment as Agent hereunder
by a successor Agent and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Security Documents, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor Agent shall succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents. After any retiring Agent’s resignation or removal hereunder
as Agent, the provisions of this Article 12 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
12.9 No Third Party Beneficiary. The provisions of this Article 12 are solely
for the benefit of Lender Parties, and no Person other than Lender Parties is
intended to be a beneficiary of the rights and obligations of Lender Parties
under this Article 12, and Lender Parties shall have the right to amend or
modify this Article 12 or waive any requirement under this Article 12, without
the consent or approval of any other Person (except Lender Parties shall notify
Borrower as to any such amendment or modification).

 

88



--------------------------------------------------------------------------------



 



ARTICLE XIII
13. MISCELLANEOUS
13.1 Termination of Collateral Agent’s Lien. This Agreement and the Collateral
Agent’s Lien will not be terminated until one of Collateral Agent’s officers
signs a written termination or satisfaction agreement to such effect. Even if
all of the Secured Obligations owing to Lender Parties at any time should be
paid, Collateral Agent’s Lien will continue to secure any Secured Obligations of
any Borrower Party thereafter arising until the written termination or
satisfaction agreement referred to above has been executed by Collateral Agent
(provided that Collateral Agent agrees to promptly provide a written termination
or satisfaction agreement upon request of Borrower, provided that all the
Secured Obligations have been fully paid and performed and Lender Parties have
no obligation to make any further Advances, and there is not existing any
Default). Except as otherwise expressly provided for in this Agreement, no
termination of this Agreement shall in any way affect or impair the
representations, warranties, agreements, covenants, obligations, duties and
Secured Obligations of any Borrower Party or the powers, rights, and remedies of
Lender Party under this Agreement with respect to any transaction or event
occurring prior to such termination, all of which shall survive such
termination. Except as may otherwise expressly be provided herein to the
contrary, in no event shall Collateral Agent be obligated to terminate
Collateral Agent’s Lien or return or release the Collateral or any portion
thereof to Borrower (a) until payment in full of the Secured Obligations
(including termination of all transactions outstanding under any Lender Party
Swap Documents and payment in full of all amounts payable thereunder), or (b) if
Lender Party is obligated to extend credit to or for the benefit of Borrower
under this Agreement (including any obligation that might arise on account of
any Letter of Credit).
13.2 Construction. The provisions of this Agreement shall be in addition to
those of any other Loan Document and any guaranty, pledge or security agreement,
mortgage, deed of trust, security deed, note or other evidence of liability
given by any Borrower Party to or for the benefit of any Lender Party, all of
which shall be construed as complementary to each other, and all existing
liabilities and obligations of any Borrower Party to any Lender Party and any
Liens heretofore granted to or for the benefit of any Lender Party shall, except
and only to the extent expressly provided herein to the contrary, remain in full
force and effect, and shall not be released, impaired, diminished, or in any
other way modified or amended as a result of the execution and delivery of this
Agreement or any other Loan Document or by the agreements and undertaking of any
Borrower Party contained herein and therein. Nothing herein contained shall
prevent any Lender Party from enforcing any or all other notes, guaranties,
pledges or security agreements, mortgages, deeds of trust, or security deeds in
accordance with their respective terms. In the event of a conflict between any
of the provisions of this Agreement, the Notes, any one or more of the Security
Documents or any other Loan Document, the provisions most favorable to Lender
Parties shall control.

 

89



--------------------------------------------------------------------------------



 



13.3 Indemnity. Borrower hereby agrees to indemnify Lender Parties and their
respective officers, directors, agents, and attorneys against, and to hold
Lender Parties and all such other Persons harmless from all Indemnified Losses
resulting from any representation or warranty made by any Borrower Party or on
any Borrower Party’s behalf pursuant to this Agreement having been false when
made, or resulting from Borrower’s breach of any of the covenants set forth in
this Agreement, which indemnification is in addition to, and not in derogation
of, any statutory, equitable, or common law right or remedy Lender Parties may
have for breach of representation, warranty, statement or covenant or otherwise
may have under any of the Loan Documents. This agreement of indemnity shall be a
continuing agreement and shall survive payment of the Loans and termination of
this Agreement.
13.4 Lender Party’s Consent. Except where otherwise expressly provided in the
Loan Documents, in any instance where the approval, consent, or the exercise of
Lender Party’s judgment or discretion is required or permitted, the granting or
denial of such approval or consent and the exercise of such judgment or
discretion shall be (a) within the sole discretion of Lender Party; and
(b) deemed to have been given only by a specific writing intended for the
purpose given and executed by Lender Party.
13.5 Enforcement and Waiver by Lender Party. Lender Party shall have the right
at all times to enforce the provisions of this Agreement, the Notes, and each of
other Loan Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Lender Party in refraining
from so doing at any time or times. The failure of Lender Party at any time or
times to enforce its rights under such provisions, strictly in accordance with
the same, shall not be construed as having created a custom in any way or manner
contrary to specific provisions of this Agreement or as having in any way or
manner modified or waived the same. All rights and remedies of Lender Party are
cumulative and the exercise of one right or remedy shall not be deemed a waiver
or release of any other right or remedy.
13.6 No Representation, Assumption, or Duty. Nothing, including any Advance or
acceptance of any document or instrument, shall be construed as a representation
or warranty, express or implied, to any Person by any Lender Party. Any
inspection or audit of the Collateral or the Records of Borrower, or the
procuring of documents and financial and other information, by or on behalf of
any Lender Party shall be for Lender Parties’ protection only, and shall not
constitute any assumption of responsibility by any Lender Party with respect
thereto or relieve Borrower of any of Borrower’s obligations.
13.7 Expenses of Lender Parties. Borrower will, on demand, reimburse Lender
Parties for all expenses incurred by Lender Parties in connection with the
closing of the Loans and the preparation, negotiation, amendment, modification,
interpretation, administration or enforcement of this Agreement and the other
Loan Documents and/or in the collection of any amounts owing from any Borrower
Party or any other Person to Lender Parties under this Agreement or any other
Loan Document and, until so paid, the amount of such expenses shall be added to
and become part of the amount of the Credit Agreement Obligations.

 

90



--------------------------------------------------------------------------------



 



13.8 Attorneys’ Fees. If at any time or times hereafter Lender Party, employs
counsel to advise or provide other representation with respect to this
Agreement, any Loan Document, or any other agreement, document or instrument
heretofore, now or hereafter executed by any Borrower Party and delivered to
Lender Party with respect to the Credit Agreement Obligations, or to commence,
defend or intervene, file a petition, complaint, answer, motion or other
pleadings or to take any other action in or with respect to any pending,
threatened or anticipated suit or proceeding relating to this Agreement, any
Loan Document, or any other agreement, instrument or document heretofore, now or
hereafter executed by Borrower Party and delivered to Lender Party with respect
to the Credit Agreement Obligations, or to represent Lender Party in any
litigation with respect to the affairs of Borrower Party, or to enforce any
rights of Lender Party or obligations of Borrower Party or any other Person
which may be obligated to Lender Party by virtue of this Agreement, any Loan
Document, or any other agreement, document or instrument heretofore, now or
hereafter delivered to Lender Party by or for the benefit of Borrower Party with
respect to the Credit Agreement Obligations, or to collect from Borrower Party
any amounts owing hereunder, then in any such event, all of the Attorneys’ Fees
incurred by Lender Party arising from such services and any expenses, costs and
charges relating thereto shall constitute additional obligations of Borrower
payable on demand and, until so paid, shall be added to and become part of the
Credit Agreement Obligations.
13.9 Exclusiveness. This Agreement, the Notes, the Security Documents, and any
other Loan Documents made pursuant hereto are made for the sole protection of
Borrower Parties, Lender Parties, and Lender Parties’ successors and assigns,
and no other Person shall have any right of action hereunder.
13.10 WAIVER OF PUNITIVE DAMAGES. BORROWER AGREES THAT WITH RESPECT TO ANY CLAIM
OF BORROWER ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN NO EVENT
SHALL BORROWER HAVE A REMEDY OF, OR SHALL ANY LENDER PARTY BE LIABLE FOR,
INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND BORROWER
WAIVES ANY RIGHT OR CLAIM TO SUCH DAMAGES BORROWER MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH THE LOANS OR THE LOAN DOCUMENTS, WHETHER THE
SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIAL PROCESS OR OTHERWISE.
13.11 Waiver and Release by Borrower. Borrower (A) waives protest of all
commercial paper at any time held by Lender Party on which Borrower is any way
liable; (B) waives notice of acceleration and of intention to accelerate;
(C) waives notice and opportunity to be heard, after acceleration, before
exercise by Lender Party of the remedies of self-help, set-off, or of other
summary procedures permitted by any applicable Laws or by any agreement with
Borrower, and except where required hereby or by any applicable Laws which
requirement cannot be waived, notice of any other action taken by Lender Party;
and (D) releases Lender Parties and their respective officers, attorneys, agents
and employees from all claims for loss or damage caused by any act or omission
on the part of any of them in connection with the Credit Agreement Obligations,
the Loan Documents or the Lender Party Swap Documents.
13.12 Limitation on Waiver of Notice, Etc. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.

 

91



--------------------------------------------------------------------------------



 



13.13 Additional Costs. In the event that any applicable Law now or hereafter in
effect and whether or not presently applicable to Lender Party, or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Lender Party
with any guideline, request or directive of any such Governmental Authority
(whether or not having the force of law), shall (i) affect the basis of taxation
of payments to Lender Party of any amounts payable by Borrower under this
Agreement (other than taxes imposed on the overall net income of Lender Party),
or (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by Lender Party, or (iii) impose any other condition with
respect to this Agreement, the Notes or the Loans, or (iv) affect the amount of
capital required or expected to be maintained by Lender Party, and the result of
any of the foregoing is to increase the cost to Lender Party of making, funding
or maintaining the Loans or to reduce the amount of any amount receivable by
Lender Party thereon, then Borrower shall pay to Lender Party from time to time,
upon request by Lender Party, additional amounts sufficient to compensate Lender
Party for such increased cost or reduced amount receivable to the extent Lender
Party is not compensated therefor in the computation of the interest rate
applicable to the Loans. A statement as to the amount of such increased cost or
reduced amount receivable, prepared in good faith and in reasonable detail by
Lender Party and submitted by Lender Party to Borrower, shall be conclusive and
binding for all purposes absent manifest error in computation.
13.14 Illegality and Impossibility. In the event that any applicable Law now or
hereafter in effect and whether or not presently applicable to Lender Party, or
any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by
Lender Party with any guideline, request or directive of such Governmental
Authority (whether or not having the force of law), including without limitation
exchange controls, shall make it unlawful or impossible for Lender Party to
maintain any Loan under this Agreement, Borrower shall upon receipt of
reasonable notice thereof from Lender Party repay in full the then outstanding
principal amount of such Loan, together with all accrued interest thereon to the
date of payment and all amounts owing to Lender Party, (a) on the last day of
the then current interest period applicable to such Loan if Lender Party may
lawfully continue to maintain such Loan to such day, or (b) immediately if
Lender Party may not continue to maintain such Loan to such day.
13.15 Assignments and Participations.
(A) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment or Commitments, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under this Agreement and the other Loan Documents; (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $1,000,000.00; (iii) each such assignment shall be to an
Eligible Assignee; (iv) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing fee of
$5,000.00; and (v) until the occurrence of a Default, Borrowers shall approve
the Eligible Assignee (such approval not to be unreasonably withheld or
delayed).

 

92



--------------------------------------------------------------------------------



 



(B) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder, and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).
(C) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (ii) such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of Borrower or any other Lender Party or the performance or observance
by any Lender Party of any of its obligations under any Loan Document or any
other instrument or document furnished pursuant thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the Financial Statements and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.
(D) Agent shall maintain at its principal office a copy of each Assignment and
Acceptance delivered to and accepted by it and a record of the names and
addresses of the Lender Parties and the Commitment of, and principal amount of
the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Agent and Lender Parties may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower or
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

93



--------------------------------------------------------------------------------



 



(E) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form as required by this Agreement, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Borrower and each Lender. In
the case of any assignment by Lender, within five Business Days after its
receipt of such notice, Borrower, at its own expense, shall execute and deliver
to Agent in exchange for the surrendered Note or Notes a new Note to the order
of such Eligible Assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Note to the order of the assigning Lender
in an amount equal to the Commitment retained by it hereunder. Such new Note or
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the Note or Notes so surrendered.
(F) Each Lender may sell participations to one or more Persons (other than any
Lender Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitments) shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement; (iv) Borrower,
Agent and the other Lender Parties shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Lender Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral; and
(vi) until the occurrence of a Default, Borrowers shall approve the participant
(such approval not to be unreasonably withheld or delayed).
(G) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of any Borrower
Party; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information received by it from such Lender.

 

94



--------------------------------------------------------------------------------



 



13.16 Binding Effect, Assignment. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto. Borrower has no right to assign any of its rights or
obligations hereunder without the prior written consent of the Lender Parties.
13.17 Entire Agreement, Amendments. This Agreement, including the Exhibits
hereto, all of which are hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties, and may be amended only by a writing signed on
behalf of each party.
13.18 Severability. If any provision of this Agreement, the Notes, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.
13.19 Headings. The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.
13.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
13.21 Seal. This Agreement is intended to take effect as an instrument under
seal.
ARTICLE XIV
14. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES
14.1 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail, postage prepaid, return receipt requested, or by
nationally recognized overnight courier (such as Federal Express), as follows,
unless such address is changed by written notice hereunder:
(A) If to Borrowers:
KMG Chemicals, Inc.
10611 Harwin Drive, Suite 402
Houston, Texas 77036-1534
Attention: Mr. John V. Sobchak
KMG-Bernuth, Inc.
10611 Harwin Drive, Suite 402
Houston, Texas 77036-1534
Attention: Mr. John V. Sobchak
KMG Electronic Chemicals, Inc.
10611 Harwin Drive, Suite 402
Houston, Texas 77036-1534
Attention: Mr. John V. Sobchak

 

95



--------------------------------------------------------------------------------



 



with a copy to:
Joseph Vilardo, Esq.
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, Texas 77010
(B) If to Wachovia (whether as a Lender, Agent or Collateral Agent):
Wachovia Bank, National Association
P.O. Box 2554
Birmingham, Alabama 35290
Mail Code: AL0028
with a copy to:
Ray D. Gibbons, Esq.
Burr & Forman LLP
420 North 20th Street
Suite 3400
Birmingham, Alabama 35203
(C) If to Lenders (other than Wachovia):
Bank of America, N.A.
700 Louisiana, 7th Floor
Houston, Texas 77002
Attention: Adam Rose
The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Attention: Brian N. Thomas
Pruco Life Insurance Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Attention: Brian N. Thomas
and with a copy to Agent:
Wachovia Bank, National Association
P.O. Box 2554
Birmingham, Alabama 35290
Mail Code: AL0028

 

96



--------------------------------------------------------------------------------



 



with a copy to:
Ray D. Gibbons, Esq.
Burr & Forman LLP
420 North 20th Street
Suite 3400
Birmingham, Alabama 35203
14.2 Governing Law. This Agreement is entered into and performable in Jefferson
County, Alabama, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Alabama shall govern
the construction of this Agreement and the documents executed and delivered
pursuant hereto, and the rights and remedies of the parties hereto and thereto,
except to the extent that the Uniform Commercial Code or other applicable Law
requires that the perfection, the effect of perfection or non-perfection, the
priority of Collateral Agent’s Lien, or the enforcement of certain of Collateral
Agent’s remedies with respect to the Collateral, be governed by the Laws of
another Jurisdiction.
14.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.
(A) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ALABAMA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS FROM ANY THEREOF;
(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH AGENT SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO; AND
(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

97



--------------------------------------------------------------------------------



 



(B) EACH OF BORROWER AND LENDER PARTY HEREBY:
(1) IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTES, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND
(2) AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE
PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
OF ANY KIND WHATSOEVER BETWEEN OR AMONG THEM SHALL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
* * * * *

 

98



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.
[SIGNATURE PAGES TO FOLLOW]

 

99



--------------------------------------------------------------------------------



 



SIGNATURE PAGES — BORROWERS

                      KMG CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG-BERNUTH, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG ELECTRONIC CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

100



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — WACHOVIA

                      WACHOVIA BANK, NATIONAL ASSOCIATION,         as Agent,
Collateral Agent,         Lender and Issuing Lender    
 
               
 
  By:                          
 
      Its:        
 
               

Instructions for Wire Transfers to Agent:
Wachovia Bank, National Association
Charlotte, NC
ABA Number: 053 000 219
Account Number: 01459670001944
Account Name: Agency Svcs Synd Clearing
Payment Details: KMG Chemicals

 

101



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — BANK OF AMERICA

                      BANK OF AMERICA, N.A., as a Lender    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

102



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

                      THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, as a Lender    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

103



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — PRUCO LIFE INSURANCE COMPANY

                      PRUCO LIFE INSURANCE COMPANY,
as a Lender    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

104



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 31, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among KMG Chemicals, Inc. (“KMG Chemicals”),
KMG-Bernuth, Inc. (“KMG-Bernuth”), KMG Electronic Chemicals, Inc. (“KMG ECI”)
(KMG Chemicals, KMG-Bernuth and KMG ECI hereinafter referred to as the
“Borrowers”), Wachovia Bank, National Association, as Agent, and the other
Lender Parties as defined therein. Terms defined in the Credit Agreement are
used herein with the same meaning.
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents. After giving effect to such sale and assignment, the Assignee’s
Commitments and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Loan Documents or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note or
Notes held by the Assignor and requests that Agent exchange such Note or Notes
for a new Note or Notes payable to the order of the Assignee in an amount equal
to the Commitments assumed by the Assignee pursuant hereto or new Notes payable
to the order of the Assignee in an amount equal to the Commitments assumed by
the Assignee pursuant hereto and the Assignor in an amount equal to the
Commitments retained by the Assignor under the Credit Agreement, respectively,
as specified on Schedule 1 hereto.

 

105



--------------------------------------------------------------------------------



 



3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with such financial information and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Agent, the Assignor or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender Party.
4. Following the execution of this Assignment and Acceptance, this document will
be delivered to Agent for acceptance and recording by Agent. The effective date
for this Assignment and Acceptance (the “Effective Date”) shall be the date of
acceptance hereof by Agent, unless otherwise specified on Schedule 1 hereto.
5. Upon such acceptance and recording by Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and the other Loan
Documents and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender Party thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement and the
other Loan Documents.
6. Upon such acceptance and recording by Agent, from and after the Effective
Date, Agent shall make all payments under the Credit Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Alabama.
8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

106



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

                          [NAME OF ASSIGNOR], as Assignor   [NAME OF ASSIGNEE],
as Assignee    
 
                       
By:
          By:                              
 
  Title:           Title:        
 
     
 
         
 
    Dated: __________________, 20___   Dated: _________________, 20___    

Accepted and Approved this _____
day of _____, 20_____
[NAME OF AGENT]

             
By:
                     
 
  Title:        

Dated: __________________, 20___

 

107



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

         
A. Assignor’s Credit Percentage before assignment
                         %
B. Assignor’s Credit Percentage being assigned
                         %
C. Assignor’s Credit Percentage remaining after assignment
                         %
 
       
Note: The sum of B and C must total A.
       
 
       
A. Aggregate outstanding Advances of Assignor before assignment
  $                       
B. Aggregate outstanding Advances of Assignor after assignment
  $                       
C. Aggregate outstanding Advances of Assignee after assignment
  $                       
 
       
A. Maximum principal amount of Revolving Note payable to Assignor before
assignment
  $                       
 
       
B. Maximum principal amount of Revolving Note payable to Assignor after
assignment
  $                       
 
       
C. Maximum principal amount of Revolving Note payable to Assignee after
assignment
  $                       
 
       
D. Maximum principal amount of Term Note payable to Assignor before assignment
  $                       
 
       
E. Maximum principal amount of Term Note payable to Assignor after assignment
  $                       
 
       
F. Maximum principal amount of Term Note payable to Assignee after assignment
  $                       

                          [NAME OF ASSIGNOR], as Assignor   [NAME OF ASSIGNEE],
as Assignee    
 
                       
By:
          By:                              
 
  Title:           Title:        
 
     
 
         
 
    Dated:                                         , 20___   Dated:
                                        , 20___    

Accepted and Approved this _____ 
day of  _____, 20_____ 
[NAME OF AGENT]

             
By:
                     
 
  Title:        
 
     
 
    Dated:                                         , 20___    

 

108



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COLLATERAL REPORT
COLLATERAL REPORT
FOR THE PERIOD ENDING                                         

     
To:
  Wachovia Bank, National Association, as Agent
 
  P.O. Box 2554
 
  Birmingham, Alabama 35290
 
  Attention: AL0029

Pursuant to that certain Amended and Restated Credit Agreement dated as of
December 31, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among KMG Chemicals, Inc. (“KMG Chemicals”),
KMG-Bernuth, Inc. (“KMG-Bernuth”), KMG Electronic Chemicals, Inc. (“KMG ECI”)
(KMG Chemicals, KMG-Bernuth and KMG ECI hereinafter referred to as the
“Borrowers”), Wachovia Bank, National Association, as Agent, and the other
Lender Parties as defined therein, the undersigned Borrowers submit this
Collateral Report and Borrowing Base Certificate. As used herein, capitalized
words and phrases shall have the meanings set forth in the Credit Agreement.

         
I. Collateral
       
 
       
A. Accounts Receivable
       
 
       
1. Total Accounts at __________, 20___.
  $                       
 
       
2. Deduct Ineligible Accounts:
       
a. Accounts over 60 days past due
  $                       
b. Accounts with Affiliates
  $                       
c. Other ineligible Accounts
  $                       
TOTAL of 2a through 2c
  $                       
 
       
3. Eligible Accounts (A.1. minus A.2.)
  $                       
 
       
4. Accounts Eligibility - 80% of Item I.A.3
  $                       
 
       
B. Inventory
       
 
       
1. Inventory value (at lower of cost or market) of Eligible Inventory at
________________, 20___.
       
a. Raw Materials
  $                       
b. Work in Process
  $                       
c. Finished Goods
  $                       
TOTAL of 1a through 1c
  $                       
 
       
2. Deduct Ineligible Inventory:
       
a. Inventory located in Mexico
  $                       
b. Other ineligible Inventory
  $                       
TOTAL of 2a through 2b
  $                       

 

109



--------------------------------------------------------------------------------



 



         
3. Eligible Inventory (B.1. minus B.2.)
  $                       
 
       
4. Inventory Availability - 50% of Item I.B.3 (but not more than $18,000,000)
  $                       
 
       
II. Net Availability Calculations
       
 
       
A. Borrowing Base
       
 
       
1. Accounts Availability, Item I.A.4.
  $                       
 
       
2. Inventory Availability, Item I.B.4.
  $                       
 
       
3. Total Availability (total of Item II.A.1., plus Item II.A.2.)
  $                       
 
       
B. Outstanding Advances
       
 
       
1. Outstanding Revolving Loan Advances
  $                       
 
       
2. Outstanding Swing Line Loan Advances
  $                       
 
       
3. Outstanding Letter of Credit Advances
  $                       
 
       
4. Available Amount of Letters of Credit
  $                       
 
       
5. Total Outstanding Advances (Item II.B.1, plus Item II.B.2, plus Item II.B.3,
plus Item II.B.4)
  $                       
 
       
C. Availability
       
 
       
1. The lesser of (a) Item II.A.3. minus Item II.B.5. or (b) $35,000,000,000
minus Item II B.5. (mandatory prepayment if less than $0; availability if
greater than $0)
  $                       

The undersigned represents and warrants to Agent that all information set forth
in this Collateral Report and Borrowing Base Certificate is true, complete, and
accurate.
Executed this  _____  day of  _____, 20_____.

                      KMG CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG-BERNUTH, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG ELECTRONIC CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

110



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING                                         

     
To:
  Wachovia Bank, National Association, as Agent
 
  P.O. Box 2554
 
  Birmingham, Alabama 35290
 
  Attention: Corporate Banking Department

Pursuant to that certain Amended and Restated Credit Agreement dated as of
December 31, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among KMG Chemicals, Inc. (“KMG Chemicals”),
KMG-Bernuth, Inc. (“KMG-Bernuth”), KMG Electronic Chemicals, Inc. (“KMG ECI”)
(KMG Chemicals, KMG-Bernuth and KMG ECI hereinafter referred to as the
“Borrowers”), Wachovia Bank, National Association, as Agent, and the other
Lender Parties as defined therein, the undersigned submits this Compliance
Certificate and certifies that the covenants and financial tests described in
the Credit Agreement are as follows:

                      Compliance       (Please Indicate)  
I. Financial Statements and Reports
       
 
               
A. Annual CPA audited, Fiscal Year-End financial statements within 120 days
after each Fiscal Year-End
  Yes   No
 
               
B. Quarterly unaudited financial statements within 45 days after each
Quarter-End
  Yes   No
 
               
C. A Collateral Report within 45 days after each Quarter-End
  Yes   No
 
               
II. Fixed Charge Coverage
       
 
               
A minimum of 1.25 to 1.0 required at each Quarter-End through 7/31/08.
A minimum of 1.5 to 1.0 required at each Quarter-End thereafter.
       

         
Numerator:
       
EBIDA
  $                       
Plus: Lease and Rental Expense
  $                       
Less: Dividends
  $                       
TOTAL:
  $                       
 
       
Denominator:
       
Current Maturities of Long-Term Debt
  $                       
Plus: Interest Expense
  $                       
Plus: Lease and Rental Expense
  $                       
TOTAL:
  $                       

                                 
$
      divided by     $         =       Yes                 No      
 
                               
 
  Numerator               Denominator       Ratio    

 

111



--------------------------------------------------------------------------------



 



                  Compliance         (Please Indicate)
III. Ratio of Funded Debt to Capitalization
                 
A minimum of 60% required at each Quarter-End through 4/30/09.
A minimum of 50% required at each Quarter-End from 5/1/09 — 4/30/10.
A minimum of 45% required at each Quarter-End thereafter.
                 
Numerator:
       
Funded Debt
  $                       
 
       
Denominator:
       
Funded Debt
  $                       
Plus: Equity Owners’ Equity
  $                       
TOTAL:
  $                       

                                 
$
      divided by     $         =     % Yes             No       
 
                               
 
  Numerator               Denominator       Ratio    

                             
IV. Funded Debt to EBITDA
                 
Maximum of 3.5 to 1.0 allowed through 10/31/08.
Maximum of 3.0 to 1.0 allowed thereafter.
                 
As of the period ending                                         
                 
$
      /$       =           Yes            No
 
                           
 
  Funded Debt       EBITDA       Ratio        

A. The undersigned Borrowers represent and warrant to Agent that the undersigned
have reviewed the provisions of the Credit Agreement and that a review of the
activities of Borrowers during the period covered by this Compliance Certificate
has been made by or under the supervision of the undersigned with a view to
determining whether Borrowers have kept, observed, performed and fulfilled all
of its obligations under the Credit Agreement.
B. Borrowers have observed and performed each and every undertaking contained in
the Credit Agreement, and no Default or Event of Default has occurred and is
continuing.
C. Borrowers certify that all information set forth in this Compliance
Certificate is true, complete, and accurate.
Executed this  _____  day of  _____, 20  _____.

                      KMG CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG-BERNUTH, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG ELECTRONIC CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

112



--------------------------------------------------------------------------------



 



EXHIBIT D
LENDERS’ CREDIT PERCENTAGES

                              Revolving Loan     Term Loan            
Commitment and     Commitment and     Total Loans and       Revolving Loan    
Term Loan Credit     Total Credit   Lender   Credit Percentage     Percentage  
  Percentage  
 
                       
Wachovia Bank, National Association
  $ 20,000,000     $ 20,000,000     $ 40,000,000  
 
    57.14 %     57.14 %     57.14 %
Bank of America, N.A.
  $ 10,000,000     $ 10,000,000     $ 20,000,000  
 
    28.57 %     28.57 %     28.57 %
The Prudential Insurance Company of America
  $ 2,500,000     $ 2,500,000     $ 5,000,000  
 
    7.145 %     7.145 %     7.145 %
Pruco Life Insurance Company
  $ 2,500,000     $ 2,500,000     $ 5,000,000  
 
    7.145 %     7.145 %     7.145 %
Total
  $ 35,000,000     $ 35,000,000     $ 70,000,000  
 
    100 %     100 %     100 %

 

113



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF BORROWING
                    , 20___
Wachovia Bank, National Association, as Agent
P.O. Box 2554
Birmingham, Alabama 35290
Mail Code: AL0029
Ladies and Gentlemen:
The undersigned refers to that certain Amended and Restated Credit Agreement
dated as of December 31, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among KMG Chemicals, Inc. (“KMG
Chemicals”), KMG-Bernuth, Inc. (“KMG-Bernuth”), KMG Electronic Chemicals, Inc.
(“KMG ECI”) (KMG Chemicals, KMG-Bernuth and KMG ECI hereinafter referred to as
the “Borrowers”), Wachovia Bank, National Association, as Agent, and the other
Lender Parties as defined therein, and hereby gives you notice, irrevocably,
pursuant to the Credit Agreement, that the undersigned requests a Revolving Loan
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Loan Borrowing (the “Proposed
Borrowing”) as required by the Credit Agreement:
1. The Business Day of the Proposed Borrowing is _________ __, 20__.1
2. Check one, and circle options as applicable:

     
o
 
The amount of the Proposed Borrowing is $_____, which shall bear interest at the
Adjusted LIBOR Market Index Rate.
 
   
o
 
The amount of the Proposed Borrowing is $_____, which shall bear interest at the
Adjusted ABR Rate.
 
   
o
 
The amount of the Proposed Borrowing is $_____2, which shall bear interest at
the Adjusted LIBOR Rate for a LIBOR Rate Interest Period of [one month / two
months / three months].

 

      1  
Not less than (i) 3 Business Days prior to the date such Proposed Borrowing is
sought if the Proposed Borrowing is to bear interest at the Adjusted LIBOR Rate,
and (ii) 1 Business Day prior to the date such Proposed Borrowing is sought if
the Proposed Borrowing is to bear interest at the Adjusted ABR Rate.
  2  
In an amount of $100,000.00 or an integral multiple of $50,000.00 in excess
thereof.

 

114



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
1. The representations and warranties contained in each Loan Document are
correct as of the date hereof and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on the date
hereof; and
2. No event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

                      Very truly yours,    
 
                    KMG CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG-BERNUTH, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG ELECTRONIC CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

115



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF CONVERSION/CONTINUATION
NOTICE OF CONVERSION/CONTINUATION
                                        , 20____
Wachovia Bank, National Association, as Agent
P.O. Box 2554
Birmingham, Alabama 35290
Mail Code: AL0029
Ladies and Gentlemen:
The undersigned refers to that certain Amended and Restated Credit Agreement
dated as of December 31, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among KMG Chemicals, Inc. (“KMG
Chemicals”), KMG-Bernuth, Inc. (“KMG-Bernuth”), KMG Electronic Chemicals, Inc.
(“KMG ECI”) (KMG Chemicals, KMG-Bernuth and KMG ECI hereinafter referred to as
the “Borrowers”), Wachovia Bank, National Association, as Agent, and the other
Lender Parties as defined therein, and hereby gives you notice, irrevocably,
pursuant to the Credit Agreement, that the undersigned requests the conversion
of amounts bearing interest at the Adjusted LIBOR Market Index Rate to ABR
Borrowings or LIBOR Rate Borrowings, or the continuation of existing LIBOR Rate
Borrowings, and in that connection sets forth below the information relating to
such conversion or continuation (the “Conversion/Continuation”) as required by
the Credit Agreement:
1. The Business Day of the Conversion/Continuation is ____ _____, 20_____.3
2. This Notice of Conversion/Continuation relates to the (circle one) Revolving
Loan / Term Loan.
 

      3  
Not less than 3 Business Days prior to the date such Conversion/Continuation is
sought.

 

116



--------------------------------------------------------------------------------



 



3. Check one, and circle options as applicable:

     
o
 
The aggregate amount of the Conversion/Continuation is $_______4, which is a
conversion of a LIBOR Market Index Rate Borrowing to a LIBOR Rate Borrowing, and
which as so converted shall bear interest at the Adjusted LIBOR Rate for a LIBOR
Rate Interest Period of [one month / two months / three months].
 
   
o
 
The aggregate amount of the Conversion/Continuation is $______, which is a
conversion of a LIBOR Market Index Rate Borrowing to an ABR Rate Borrowing, and
which as so converted shall bear interest at the Adjusted ABR Rate.
 
   
o
 
The aggregate amount of the Conversion/Continuation is $_______5, which is a
conversion of an ABR Rate Borrowing to a LIBOR Rate Borrowing, and which as so
converted shall bear interest at the Adjusted LIBOR Rate for a LIBOR Rate
Interest Period of [one month / two months / three months].
 
   
o
 
The aggregate amount of the Conversion/Continuation is $_______, which is a
conversion of an ABR Rate Borrowing to a LIBOR Market Index Rate Borrowing, and
which as so converted shall bear interest at the Adjusted LIBOR Market Index
Rate.
 
   
o
 
The aggregate amount of the Conversion/Continuation is $_______6, which is a
continuation of an existing LIBOR Rate Borrowing with a LIBOR Rate Interest
Period expiring on the Business Day next preceding the Business Day set forth in
Item 1 above, and which shall continue to bear interest at the Adjusted LIBOR
Rate for a LIBOR Rate Interest Period of [one month / two months / three
months].

 

      4  
In an amount of $200,000.00 or an integral multiple of $100,000.00 in excess
thereof.
  5  
In an amount of $200,000.00 or an integral multiple of $100,000.00 in excess
thereof.
  6  
In an amount of $200,000.00 or an integral multiple of $100,000.00 in excess
thereof.

 

117



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Conversion/Continuation:
1. The representations and warranties contained in each Loan Document are
correct as of the date hereof and after giving effect to the
Conversion/Continuation, as though made on the date hereof; and
2. No event has occurred and is continuing, or would result from such
Conversion/Continuation, that constitutes a Default.

                      Very truly yours,    
 
                    KMG CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG-BERNUTH, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
        KMG ELECTRONIC CHEMICALS, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   

 

118



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF NOTICE OF FUNDING
NOTICE OF FUNDING
                                        , 20___
Wachovia Bank, National Association
P.O. Box 2554
Birmingham, Alabama 35290
Mail Code: AL0029
Bank of America, N.A.
700 Louisiana, 7th Floor
Houston, Texas 77002
Attention: Adam Rose
The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Attention: Brian N. Thomas
Pruco Life Insurance Company
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Attention: Brian N. Thomas
Gentlemen:
Please consider this letter as a Notice of Funding under the Revolving Loan as
provided in that certain Amended and Restated Credit Agreement dated as of
December 31, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”, capitalized terms used herein as therein defined),
among us, you, and KMG Chemicals, Inc. (“KMG Chemicals”), KMG-Bernuth, Inc.
(“KMG-Bernuth”), KMG Electronic Chemicals, Inc. (“KMG ECI”) (KMG Chemicals,
KMG-Bernuth and KMG ECI hereinafter referred to as the “Borrowers”). Attached
hereto is a Notice of Borrowing requesting a Revolving Loan Borrowing of $_____
on _____, 20_____. Your Pro-Rata Share of the Revolving Loan Borrowing is as
follows:

         
Wachovia Bank, National Association
  $                       
 
       
Bank of America, N.A.
  $                       
 
       
The Prudential Insurance Company of America
  $                       
 
       
Pruco Life Insurance Company
  $                       

                      Very truly yours,    
 
                    WACHOVIA BANK,         NATIONAL ASSOCIATION, as Agent    
 
               
 
  By:                          
 
      Its:        
 
               

 

119



--------------------------------------------------------------------------------



 



EXHIBIT H
PERMITTED LIENS
None

 

120



--------------------------------------------------------------------------------



 



SCHEDULE 7.2(F)
LITIGATION
None

 

121



--------------------------------------------------------------------------------



 



SCHEDULE 9.3
LIST OF EQUITY OWNERS

                                          Members of                            
          Borrower                                       Consolidated          
                        Percentage   Group (Excluding                          
        of   KMG Chemicals,           Type of     Certificate     Number    
Ownership   Inc.)   Name of Owner   Security   Number     of Shares     Interest
 
KMG-Bernuth, Inc.
  KMG Chemicals, Inc.   Common Stock     N/A       12,820       100 %
KMG Electronic Chemicals, Inc.
  KMG Chemicals, Inc.   Common Stock             100       100 %
KMG Italia S.r.l.
  KMG Chemicals, Inc.           Not certificated               5 %
KMG de Mexico S.A. de C.V.
  KMG-Bernuth, Inc.   Common Stock     7-B       5,967,760       99.98 %
 
                    10-B       20,000,000          
 
                    11-B       17,120          
 
                    1-A       960          
 
                    1-B       95,000          
 
                    3-A       20          
 
                    3-B       2,000          
 
                    5-A       10          
 
                    5-B       1,000,000          
 
                    6-B       7,000,000          
KMG Italia S.r.l.
  KMG Electronic           Not certificated               95 %
 
  Chemicals, Inc.                                

 

122



--------------------------------------------------------------------------------



 



SCHEDULE 9.4
LIST OF NAMES USED BY BORROWERS AND PERSONS
ACQUIRED IN LAST SIX YEARS

1.  
KMG Chemicals, Inc. (Section 9.4(i))

2.  
KMG-Bernuth, Inc. (Section 9.4(i))

3.  
Persons from whom assets were acquired in the last six years: Wood Protection
Products, Inc., Boehringer Ingelheim Vetmedica, Inc., Trenton Sales, Inc., Basic
Chemicals Company, LLC, Air Products and Chemicals, Inc., and Air Products
Italia, S.r.l. (Section 9.4(ii))

 

123



--------------------------------------------------------------------------------



 



SCHEDULE 9.5
MATERIAL CONTRACTS
The following contracts between KMG-Bernuth, Inc. and the indicated parties:

1.  
Supply Agreement dated May 8, 2007 with Koppers, Inc.
  2.  
Creosote Oil Supply Contract with VFT Belgium NV (formerly Rutgers VFT)
  3.  
Maquila contract (Operating Contract) with KMG de Mexico SA de CV
  4.  
Employee/payroll contract with ASI V, Ltd. (Advantec) and/or with ADP

The following contracts between KMG Chemicals, Inc. and/or KMG Electronic
Chemicals, Inc. and the indicated parties

5.  
Asset Purchase Agreement with Air Products and Chemicals, Inc.
  6.  
Transition Services Agreement with Air Products and Chemicals, Inc.
  7.  
Additional Material Contracts entered into or assumed in connection with the
consummation of the transaction contemplated by the Asset Purchase Agreement
with Air Products and Chemicals, Inc., will be specifically identified
post-closing (see Schedule 10.20)



 

124



--------------------------------------------------------------------------------



 



SCHEDULE 9.8
AFFILIATES
KMG de Mexico, S.A. de C.V.
KMG Italia, S.r.l.

 

125



--------------------------------------------------------------------------------



 



SCHEDULE 9.14
LISTING OF REAL PROPERTY

      Owned by KMG-Bernuth, Inc.:   Leased with KMG Bernuth:
KMG-Bernuth, Inc.
2910 3rd Street
Tuscaloosa, Alabama 35401
Tuscaloosa County
  KMG Chemicals, Inc. and KMG-Bernuth, Inc. (Leased office space)
10611 Harwin Drive, Suite 402
Houston, Texas 77036
Harris County
 
   
KMG-Bernuth, Inc.
15th and Oak Street
Elwood, Kansas 66024
Doniphan County
  Gulf Facilities (Third Party Warehouse)
Port of Brownsville
Donald L Fouest Mineral Loop
Brownsville, Texas 78521
Cameron County
 
   
 
  Angelo Interlogistics (Third Party Warehouse)
427 Couch Road
Olmito, Texas 78575
Cameron County
 
   
 
  IMTT (Third Party Tank storage facility)
5450 River Road
Avondale, Louisiana 70094
Jefferson County
 
   
 
  Pony Express (Third Party Warehouse)
1312 S 4th Street
St. Joseph, Missouri 64501
Buchanan County
 
   
 
  Brown Warehouse (Third Party Warehouse)
5501 Corporate Drive
St. Joseph, Missouri 64507
Buchanan County

 

126



--------------------------------------------------------------------------------



 



SCHEDULE 9.14
LISTING OF REAL PROPERTY (continued)

          Third Party Warehouse Locations for the HPPC Owned by KMG Electronic
Chemicals, Inc.:   business of KMG Electronic Chemicals, Inc.:
KMG Electronic Chemicals, Inc. 250 William White Blvd Pueblo, CO 81001
  Almeda Chemical
7071 W. Frye Road Chandler, AZ 85226
 
   
 
  Almeda Chemical
1161 Avenida Acasco Camarillo, CA 93012
 
   
 
  Almeda Chemical
860 81st Avenue Oakland, CA 94621
 
   
 
  Almeda Chemical
3835 Wabash Street Colorado Springs, CO 80906
 
   
 
  Almeda Chemical
1336 N. 20th Street Nampa, ID 83687
 
   
 
  Doe & Ingals
25 Commercial Street Medford, MA
 
   
 
  Doe & Ingals
5401 Lewis Avenue Sandston, VA 23150
 
   
 
  Hisco
8330 Cross Park Drive Austin, TX 78754
 
   
 
  Hubbard Hall
100 Progress Way Wilmington, MA 01887
 
   
 
  Jacobson Warehouse
4701 W. Jefferson Street Phoenix, AZ 85043
 
   
 
  L.A. Chemical
6750 W. Boston Street Chandler, AZ 85226
 
   
 
  Rinchem Company
6838 W. Frye Road Chandler, AZ 85226
 
   
 
  Rinchem Company
2150 Executive Circle Colorado Springs, CO 80900
 
   
 
  Rinchem Company/Monsanto
465 Lancaster Road Leominster, MA 01453
 
   
 
  Rinchem Company
917 Lone Oak Road, Suite 100 Eagan, MN 55379
 
   
 
  Rinchem Company
6133 Edith Blvd NE Albuquerque, NM 87107
 
   
 
  Rinchem Company
4605 NW 235th Hillsboro, OR 97124
 
   
 
  Rinchem Company
4143 Singleton Avenue Dallas, TX 75210
 
   
 
  Rinchem Company
13570 Rosecrans Avenue Santa Fe Springs, CA 90670
 
   
 
  Air Products
8201 S. Central Expressway
Dallas TX 75241-7819
 
   
 
  Air Products
400 Island Park Rd
Easton PA 18042-6814

 

127



--------------------------------------------------------------------------------



 



SCHEDULE 9.18
INTELLECTUAL PROPERTY
None

 

128



--------------------------------------------------------------------------------



 



SCHEDULE 9.20
ENVIRONMENTAL MATTERS
None

 

129



--------------------------------------------------------------------------------



 



SCHEDULE 10.3(E)
LISTING OF AGREEMENTS CURRENTLY IN EFFECT
WITH AFFILIATES AND PERMITTED POST-CLOSING
None

 

130



--------------------------------------------------------------------------------



 



SCHEDULE 10.5(A)
BUSINESS LOCATIONS; LOCATION OF RECORDS
Chief Executive Office:
KMG Chemicals, Inc.
10611 Harwin Drive, Suite 402
Houston, Texas 77036
Harris County
Other locations of Inventory, Equipment and other Tangible Property as set forth
on Schedule 9.14.

 

131



--------------------------------------------------------------------------------



 



SCHEDULE 10.20
POST-CLOSING MATTERS
1. Additional Material Contracts entered into or assumed in connection with the
consummation of the transaction contemplated by the Asset Purchase Agreement
with Air Products and Chemicals, Inc., will be identified to the extent they
constitute Material Contracts on or before 75 days (March 16, 2008) of the date
hereof (except as extended in Collateral Agent’s discretion).
2. Opinion letters acceptable to Required Lenders from counsel for KMEX and KMG
Italia as to due organization and no Lender Party being subject to foreign
jurisdiction laws on account of making the Loans and entering into Loan
Documents — to be delivered no later than January 31, 2008 (except as extended
in Collateral Agent’s discretion).

 

132